Exhibit 10.1

 









EXECUTION VERSION

 



 





 

  

SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

dated as of November 14, 2019,

 

among

 

DEAN FOODS COMPANY, 

as Borrower and debtor-in-possession under Chapter 11 of the Bankruptcy Code,
the Lenders Party Hereto,

 

and

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, 

as Administrative Agent and Issuing Bank

 





 

 



COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, 

as Lead Arranger and Bookrunner

 

 

 

 

TABLE OF CONTENTS 

Page

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms 2 SECTION 1.02. Classification of Loans and
Borrowings 44 SECTION 1.03. Terms Generally 44 SECTION 1.04. Accounting Terms;
GAAP 45 SECTION 1.05. Letter of Credit Amounts 45 SECTION 1.06. Times of Day;
Rates 45 SECTION 1.07. Division 46

 

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments 46 SECTION 2.02. Loans and Borrowings 46 SECTION 2.03.
Requests for Revolving Borrowings 47 SECTION 2.04. Intentionally Omitted 48
SECTION 2.05. Intentionally Omitted 48 SECTION 2.06. Letters of Credit 48
SECTION 2.07. Funding of Borrowings 57 SECTION 2.08. Interest Elections 58
SECTION 2.09. Termination and Reduction of Commitments 60 SECTION 2.10.
Repayment of Loans; Evidence of Debt 61 SECTION 2.11. Prepayment of Loans 61
SECTION 2.12. Fees 65 SECTION 2.13. Interest 66 SECTION 2.14. Alternate Rate of
Interest 67 SECTION 2.15. Increased Costs 69 SECTION 2.16. Break Funding
Payments 71 SECTION 2.17. Taxes 71 SECTION 2.18. Payments Generally; Allocation
of Proceeds; Sharing of Set-offs 75 SECTION 2.19. Mitigation Obligations 78
SECTION 2.20. Departing Lenders; Replacement of Lenders 78 SECTION 2.21.
Defaulting Lenders 80

 i

 

ARTICLE III

 

Representations and Warranties

 

SECTION 3.01. Organization; Powers 83 SECTION 3.02. Authorization;
Enforceability 84 SECTION 3.03. Governmental Approvals; No Conflicts 84 SECTION
3.04. Financial Condition; No Material Adverse Change 84 SECTION 3.05.
Properties 85 SECTION 3.06. Litigation and Environmental Matters 85 SECTION
3.07. Compliance with Laws and Agreements 85 SECTION 3.08. Investment Company
Status 86 SECTION 3.09. Taxes 86 SECTION 3.10. ERISA 86 SECTION 3.11. Disclosure
87 SECTION 3.12. Use of Proceeds 87 SECTION 3.13. Intentionally Omitted 87
SECTION 3.14. Labor Disputes 87 SECTION 3.15. No Default 87 SECTION 3.16.
Federal Reserve Regulations 88 SECTION 3.17. Business Locations; Taxpayer
Identification Number 88 SECTION 3.18. Sanctions; Anti-Corruption 88 SECTION
3.19. Real Property 88 SECTION 3.20. Insurance 89 SECTION 3.21. EEA Financial
Institutions 89 SECTION 3.22. Security and Priority 89 SECTION 3.23. Orders 90
SECTION 3.24. Bankruptcy Cases 91 SECTION 3.25. Agreed Budget and Agreed Capital
Expenditures Budget 91

 

ARTICLE IV

 

Conditions

 

SECTION 4.01. Effective Date 92 SECTION 4.02. Each Credit Event 95

 

ARTICLE V

 

Affirmative Covenants

 

SECTION 5.01. Financial Statements and Other Information 97 SECTION 5.02.
Notices of Material Events 101

 

 ii

 

SECTION 5.03. Existence; Conduct of Business 102 SECTION 5.04. Payment of
Obligations 102 SECTION 5.05. Maintenance of Properties 102 SECTION 5.06. Books
and Records; Inspection Rights 103 SECTION 5.07. Compliance with Laws 103
SECTION 5.08. Use of Proceeds 103 SECTION 5.09. Insurance 104 SECTION 5.10.
Subsidiary Guarantors; Pledges; Collateral; Further Assurances 104 SECTION 5.11.
Mortgaged Property 107 SECTION 5.12. Agreed Budget; Capital Expenditures 109
SECTION 5.13. Agreement to Deliver Collateral Documents 111 SECTION 5.14.
Milestones 111 SECTION 5.15. Periodic Calls 112 SECTION 5.16. Deposit Accounts
112 SECTION 5.17. Post-Closing Obligations 112

 

ARTICLE VI

 

Negative Covenants

 

SECTION 6.01. Indebtedness 113 SECTION 6.02. Liens 114 SECTION 6.03. Fundamental
Changes 116 SECTION 6.04. Investments, Loans, Advances and Acquisitions 117
SECTION 6.05. Asset Sales 119 SECTION 6.06. Sale and Leaseback Transactions 120
SECTION 6.07. Restricted Payments 120 SECTION 6.08. Prepayment of Other
Indebtedness 120 SECTION 6.09. Transactions with Affiliates 121 SECTION 6.10.
Restrictive Agreements 121 SECTION 6.11. Amendments to Other Indebtedness 123
SECTION 6.12. Intentionally Omitted 123 SECTION 6.13. Sanctions 123 SECTION
6.14. Anti-Corruption Laws 123 SECTION 6.15. Chapter 11 Claims 123 SECTION 6.16.
Revision of Orders; Application to Bankruptcy Court 124

 

ARTICLE VII

 

Events of Default; Remedies

 

SECTION 7.01. Events of Default 124

 

 iii

 

SECTION 7.02. Prohibition on Credit Bidding By Lenders. 130

   

ARTICLE VIII

 

The Administrative Agent and Issuing Banks

 

SECTION 8.01. Authorization and Action. 130 SECTION 8.02. Administrative Agent
and its Affiliates. 131 SECTION 8.03. Duties 132 SECTION 8.04. Administrative
Agent’s Reliance, Etc 133 SECTION 8.05. Sub-Agents 135 SECTION 8.06.
Resignation. 136 SECTION 8.07. Lender Credit Decision 137 SECTION 8.08. Other
Agent Titles 137 SECTION 8.09. Agent May File Proofs of Claim; Bankruptcy Events
138 SECTION 8.10. Collateral. 138 SECTION 8.11. Issuing Banks 141 SECTION 8.12.
Agency for Perfection 141 SECTION 8.13. Affiliates of Lenders; Banking Services
Providers 141

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01. Notices 143 SECTION 9.02. Waivers; Amendments 145 SECTION 9.03.
Expenses; Indemnity; Damage Waiver 147 SECTION 9.04. Successors and Assigns 149
SECTION 9.05. Survival 154 SECTION 9.06. Counterparts; Integration;
Effectiveness 154 SECTION 9.07. Severability 155 SECTION 9.08. Right of Setoff
155 SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process 155
SECTION 9.10. WAIVER OF JURY TRIAL 156 SECTION 9.11. Headings 157 SECTION 9.12.
Confidentiality 157 SECTION 9.13. Several Obligations; Nonreliance; Violation of
Law 158 SECTION 9.14. USA PATRIOT Act 158 SECTION 9.15. Disclosure 159 SECTION
9.16. Appointment for Perfection 159 SECTION 9.17. Interest Rate Limitation 159
SECTION 9.18. No Advisory or Fiduciary Responsibility 159

 iv

 

SECTION 9.19. Release of Subsidiary Guarantors 160 SECTION 9.20. Acknowledgement
and Consent to Bail-In of EEA FinancialInstitutions 161 SECTION 9.21.
Construction; Independence of Covenants 161 SECTION 9.22. Acknowledgement
Regarding Any Supported QFCs. 162 SECTION 9.23. Orders. 163

  

 

SCHEDULES: 

Schedule 1.01(a) – Commitment Schedule

Schedule 1.01(b) – Initial Borrowing Base Property

Schedule 3.01 – Subsidiaries

Section 3.10(a) – Multiemployer Plans

Schedule 3.10(b) – ERISA Events

Schedule 3.17(a) – Locations of Tangible Personal Property

Schedule 3.17(b) – Location of Chief Executive Office, Taxpayer Identification
Number, Etc.

Schedule 3.19 – Real Property

Schedule 3.20 – Insurance

Schedule 5.16 – Existing Accounts

Schedule 5.17 – Post-Closing Obligations

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.06 – Sale and Leaseback Transactions

Schedule 6.10 – Existing Restrictive Agreements

Schedule 9.04 – Effective Date Voting Participants

 

EXHIBITS:

 

Exhibit A – Form of Assignment and Assumption

Exhibit B – Initial Agreed Budget

Exhibit C-1 – Form of Borrowing Base Certificate

Exhibit C-2 – Form of Compliance Certificate

Exhibit D-1 – Form of Borrowing Request

Exhibit D-2 – Form of Interest Election Request

Exhibit E – Form of Note

Exhibit F-1 – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)

Exhibit F-2 – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)

Exhibit F-3 – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)

Exhibit F-4 – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)

 

 v

 

SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT (as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof, this “Agreement”) dated as of November 14,
2019, is by and among DEAN FOODS COMPANY, a Delaware corporation and a debtor
and debtor-in-possession under chapter 11 of the Bankruptcy Code (the
“Borrower”), the Lenders party hereto, and COÖPERATIEVE RABOBANK U.A., NEW YORK
BRANCH, as Administrative Agent and Issuing Bank.

 

WHEREAS, on November 12, 2019 (the “Petition Date”), the Borrower and certain of
the Borrower’s subsidiaries (collectively, the “Debtors” and each individually,
a “Debtor”) each commenced cases (collectively, the “Bankruptcy Cases” and each
individually, a “Bankruptcy Case”) under chapter 11 of the Bankruptcy Code in
the United States Bankruptcy Court for the Southern District of Texas, Houston
Division (the “Bankruptcy Court”);

 

WHEREAS, the Debtors continue to operate their businesses and manage their
properties as debtors and debtors-in-possession pursuant to sections 1107(a) and
1108 of the Bankruptcy Code;

 

WHEREAS, prior to the Petition Date, certain financial institutions provided
financing to the Borrower, certain of the other Loan Parties and their
respective subsidiaries pursuant to (i) that certain Credit Agreement, dated as
of February 22, 2019 (as amended, amended and restated, supplemented or
otherwise modified from time to time through the Petition Date, the
“Pre-Petition Credit Agreement”) by and among the Borrower, the lenders from
time to time party thereto (the “Pre-Petition Lenders”) and Coöperatieve
Rabobank U.A., New York Branch (“Rabobank”), as administrative agent for the
Pre-Petition Lenders (in such capacity, the “Pre-Petition Administrative Agent”)
and (ii) that certain Eighth Amended and Restated Receivables Purchase
Agreement, dated as of February 22, 2019 (as amended, amended and restated,
supplemented or otherwise modified from time to time through the Petition Date,
the “Pre-Petition Receivables Purchase Agreement”) by and among Dairy Group
Receivables, L.P. and Dairy Group Receivables II, L.P., as sellers, the
financial institutions from time to time party thereto as purchasers, PNC Bank,
National Association, as co-agent and issuing bank, Rabobank, as agent for the
purchasers and the other parties thereto;

 

WHEREAS, the Borrower has requested that the Lenders and the Issuing Banks make
available to the Loan Parties for the purposes specified in this Agreement a
senior secured, superpriority debtor-in-possession facility in an aggregate
principal amount of $425,000,000, pursuant to which (i) the Lenders and the
Issuing Banks will provide a “new money” revolving credit facility in a maximum
principal amount of $236,200,000.00, which may be drawn by way of cash advances
or, subject to a sublimit, in the form of letters of credit, and (ii) on the
Final Order Date (as defined below), all of the outstanding loans under the
Pre-Petition Credit Agreement (the “Pre-Petition Revolving Loans”) will be, on a
dollar-for-dollar basis, refinanced, and deemed repaid by (and converted into)
term loans hereunder;

 

1 

 

WHEREAS, the Lenders and the Issuing Banks are willing to provide such financing
only if (a) all of the Obligations under the Loan Documents, and all other
obligations of the Loan Parties (whether as borrower or guarantors) owing to the
Administrative Agent and the Lenders (i) constitute allowed superpriority
administrative expense claims pursuant to section 364(c)(1) of the Bankruptcy
Code in the Bankruptcy Cases with priority over any and all other administrative
expense claims of the kind specified or ordered pursuant to any provision of the
Bankruptcy Code; provided that the superpriority administrative expense status
of the Obligations shall be subject only to the Carve-Out and certain claims in
connection with the Permitted Receivables Financing, and (ii) are secured by
senior Liens on Collateral in which the Loan Parties have an interest (including
pledges of Equity Interests), in each case pursuant to the Collateral Documents
and/or as provided in the Orders, and (b) on or before the Effective Date, (i)
the Pre-Petition Receivables Purchase Agreement is amended and restated by the
parties thereto on terms acceptable to the Lenders and the Issuing Bank and (ii)
the Bankruptcy Court enters an order approving the continuation postpetition of
the Permitted Receivables Financing;

 

WHEREAS, the Borrower’s and the other Loan Parties’ business is a mutual and
collective enterprise and the Borrower and the other Loan Parties believe that
the loans and other financial accommodations provided to the Borrower under this
Agreement will enhance the aggregate borrowing powers of the Borrower and
facilitate the administration of the Bankruptcy Cases and their loan
relationship with the Administrative Agent and the Lenders, all to the mutual
advantage of the Borrower and the other Loan Parties;

 

WHEREAS, the Borrower acknowledges that it and the other Loan Parties will
receive substantial direct and indirect benefits by reason of the making of
loans and other financial accommodations to the Borrower as provided in this
Agreement; and

 

WHEREAS, the Administrative Agent’s, the Lenders’ and the Issuing Banks’
willingness to extend financial accommodations to the Borrower as more fully set
forth in this Agreement and the other Loan Documents is done solely as an
accommodation to the Borrower and the other Loan Parties and at the Borrower’s
and the other Loan Parties’ request and in furtherance of the Borrower’s and the
other Loan Parties’ mutual and collective enterprise.

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

2 

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acceptable Plan” means any chapter 11 plan for each of the Bankruptcy Cases,

 

(a) the provisions of which are in form and substance reasonably satisfactory to
the Required Lenders or (b) which provides (i) for the Full Satisfaction of the
Secured Obligations upon confirmation or effectiveness of such plan and (ii)
market standard exculpations, indemnities and releases in favor of the
Administrative Agent, the Lenders, the Issuing Bank, the other Holders of
Secured Obligations, and their respective related parties in such capacities (as
reasonably determined by the Required Lenders).

 

“Actual Capital Expenditures Amount” means the sum of all Capital Expenditures
made by the Borrower and its Restricted Subsidiaries during the relevant period
of determination which corresponds to the Capital Expenditures identified in the
Agreed Capital Expenditures Budget, as determined in a manner consistent with
the Agreed Capital Expenditures Budget.

 

“Actual Operating Cash Receipts” means all cash or other collections received by
the Borrower and its Restricted Subsidiaries from operations which correspond to
the cash and other collections identified by the line item under the heading
“Operating Cash Receipts” in the Agreed Budget, as determined in a manner
consistent with the Agreed Budget.

 

“Actual Operating Disbursements Amount” means the sum of all disbursements,
expenses and payments made by the Borrower and its Restricted Subsidiaries
during the relevant period of determination which corresponds to the
disbursements, expenses and payments identified on a line-by-line basis
described under the heading “Total Operating Disbursements” in the Agreed
Budget, as determined in a manner consistent with the Agreed Budget.

 

“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means Rabobank, in its capacity as administrative agent
for the Lenders under the Loan Documents and any successor Administrative Agent
appointed pursuant to Article VIII.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth in Section 9.01, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

3 

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, no individual shall be an Affiliate solely by
reason of his or her being a director, officer or employee of the Borrower or
any of its Subsidiaries.

 

“Agent Fee Letter” means that certain Fee Letter, dated as of November 11, 2019,
executed by the Borrower setting forth the applicable fees relating to this
Agreement to be paid to the Administrative Agent, on its behalf and on behalf of
the Lenders.

 

“Agent’s Group” has the meaning assigned to such term in Article VIII.

 

“Aggregate Commitment” means the aggregate of the Commitments of all of the

 

Lenders, as reduced from time to time pursuant to the terms and conditions
hereof.

 

“Aggregate Revolving Commitment” means the aggregate of the Revolving
Commitments of all of the Revolving Lenders, as reduced from time to time
pursuant to the terms and conditions hereof. As of the Effective Date, the
Aggregate Revolving Commitment is

 

$236,200,000.00.

 

“Agreed Budget” means the initial budget prepared by the Borrower in the form of
Exhibit B and initially furnished to the Administrative Agent and the Lenders on
or before the Effective Date and which is approved by, and in substance
reasonably satisfactory to, the Administrative Agent and the Lenders as the same
shall be updated, modified or supplemented from time to time as provided in
Section 5.12.

 

“Agreed Budget Variance Report” means a weekly report (i) provided by the
Borrower to the Administrative Agent (a) showing, in each case, by line item a
comparison of (I) the Actual Operating Disbursements Amount to the Budgeted
Operating Disbursements Amount through the Friday of the Prior Week and for the
Cumulative Period and (II) the Actual Operating Cash Receipts to the Budgeted
Operating Cash Receipts through the Friday of the Prior Week and for the
Cumulative Period (in each case, as provided in Section 5.12(c), as applicable),
noting therein the variances from the applicable budgeted amounts set forth for
such period in the Agreed Budget, and shall include explanations for all
material variances (including whether such variance is permanent in nature or
timing related) and (b) an analysis demonstrating the Borrower is in compliance
with the budget covenants set forth in Section 5.12, and (ii) certified by a
Responsible Officer of the Borrower. The Agreed Budget Variance Report shall be
in a form, and shall contain supporting information, reasonably satisfactory to
the Required Lenders.

 

“Agreed Capital Expenditures Budget” means the initial capital expenditures
forecast for the twelve months following the Petition Date as set forth in the
Agreed Budget delivered to the Administrative Agent and the Lenders on or before
the Effective Date and which is approved by, and in substance reasonably
satisfactory to, the Administrative Agent and the

 

4 

 

Lenders, as the same shall be updated, modified or supplemented from time to
time as provided in Section 5.12.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a)  the Prime Rate at such time, (b) the Federal Funds Rate in effect on
such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, and if the Alternate Base Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement. For
the purposes of this definition, the Adjusted LIBO Rate shall be determined
using the Adjusted LIBO Rate as otherwise determined by the Administrative Agent
in accordance with the definition of “Adjusted LIBO Rate”, except that (i) if a
given day is a Business Day, such determination shall be made on such day
(rather than two Business Days prior to the commencement of an Interest Period)
or (ii) if a given day is not a Business Day, the Adjusted LIBO Rate for such
day shall be the rate determined by the Administrative Agent pursuant to
preceding clause (i) for the most recent Business Day preceding such day. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Rate, or such Adjusted LIBO Rate shall be effective as of the opening of
business on the day of such change in the Prime Rate, the Federal Funds Rate, or
such Adjusted LIBO Rate, respectively.

 

“Anti-Corruption Laws” has the meaning assigned to such term in Section 3.18.

 

“Anti-Terrorism Laws” means any laws, regulations, or orders of any Governmental
Authority of the United States, the United Nations, European Union or the
Netherlands relating to terrorism financing or money laundering, including, but
not limited to, the International Emergency Economic Powers Act (50 U.S.C. §
1701 et seq.), the Trading With the Enemy Act (50 U.S.C. § 5 et seq.), the
International Security Development and Cooperation Act (22 U.S.C. § 2349aa-9 et
seq.), the Act, and any applicable rules or regulations promulgated pursuant to
or under the authority of any of the foregoing.

 

“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is such Lender’s Revolving Commitment, DIP
Term Loan Commitments and DIP Term Loans and the denominator of which is the
Aggregate Revolving Commitment and the aggregate principal amount of all DIP
Term Loan Commitments and DIP Term Loans of all Lenders; provided that, in the
case of Section 2.21 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Revolving Commitment and
aggregate DIP Term Loan Commitments and DIP Term Loans (disregarding any
Defaulting Lender’s Revolving Commitment) represented by such Lender’s Revolving
Commitment, DIP Term Loan Commitments and/or DIP Term Loans. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments
and to any Lender’s status as a Defaulting Lender at the time of determination.

 

5 

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or LIBOR
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “LIBOR Spread” or “Commitment Fee Rate”, as the case may be:

 

LIBOR 

Spread 

ABR 

Spread 

Commitment Fee Rate 7.00% 6.00% 0.50%

 

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Lender at any time, such Revolving Lender’s Applicable Percentage in respect of
the Revolving Commitments at such time.

 

“Appraisal” means, (a) with respect to the Initial Borrowing Base Properties
owned by a Loan Party as of the Effective Date, a current appraisal of such real
property and equipment located therein prepared by an appraiser reasonably
selected and engaged by the Administrative Agent with the consent of the
Borrower, and prepared on a basis and in form and substance, reasonably
satisfactory to the Administrative Agent (provided that the Administrative Agent
and the Lenders, by their execution below, hereby agree that the current
appraisals of such real property and equipment located therein delivered to the
Pre-Petition Administrative Agent on or after February 1, 2019, in respect of
“Eligible Property” under (and as defined in) the Pre-Petition Credit Agreement
on the Petition Date shall satisfy the requirements of this clause (a) with
respect to the Eligible Property covered by such Appraisals) and (b) with
respect to the Initial Borrowing Base Properties not included in the calculation
of the Borrowing Base as of the Effective Date or any other DIP Collateral Real
Property owned by a Loan Party after the Effective Date and included in the
calculation of the Borrowing Base, a current appraisal of such real property and
equipment located therein prepared by an appraiser selected and engaged by the
Borrower, which appraiser shall be reasonably satisfactory to the Administrative
Agent, and prepared on a basis and in form and substance, reasonably
satisfactory to each of the Borrower and the Administrative Agent.

 

“Appraised Value” means, with respect to any (a) real property, the “highest and
best use value” thereof as set forth on the most recent Appraisal for such real
property delivered to the Administrative Agent, and (b) equipment, the “highest
and best use value” thereof as set forth on the most recent Appraisal for such
equipment delivered to the Administrative Agent.

 

“Approved Fund” means any Person (other than a natural person or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b)  an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

 

6 

 

“Arranger” means Rabobank in its capacity as lead arranger, bookrunner and
backstop party.

 

“Asset Sale” means any sale, transfer, lease or other disposition (including
pursuant to a sale and leaseback transaction or as the result of the division of
any Person), whether pursuant to a single transaction or a series of related
transactions, of any property, business, line of business, enterprise or asset
of the Borrower or any Restricted Subsidiary (including the Equity Interests of
any Subsidiary), other than (i) Excluded Dispositions and (ii) sales, transfers
or dispositions described in Section 6.05(c), 6.05(d), 6.05(f), 6.05(g) or
6.05(h).

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Attributed Principal Amount” means, on any day, with respect to the Permitted
Receivables Financing entered into by the Receivables Financing SPCs, the
aggregate amount (with respect to any such transaction, the “Invested Amount”)
paid to, or borrowed by, such Person as of such date under the Permitted
Receivables Financing, minus the aggregate amount received by the applicable
Receivables Financier and applied to the reduction of the Invested Amount under
the Permitted Receivables Financing.

 

“Auto-Extension Letter of Credit” has the meaning assigned to such term in
Section 2.06(b)(viii).

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Available Revolving Commitment” means, at any time, the Aggregate Revolving
Commitments then in effect minus the Revolving Exposure of all Lenders at such
time.

 

“Avoidance Actions” has the meaning specified in the Interim Order or, after
entry thereof, the Final Order.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

7 

 





“Banking Services” means Lender Banking Services and Non-Lender Banking
Services.

 

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Restricted Subsidiary in connection with Banking Services.

 

“Banking Services Obligations” means any and all obligations of the Borrower or
any Restricted Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

 

“Bankruptcy Cases” has the meaning specified in the recitals to this Agreement.

 

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §§
101-1532, as amended, modified, succeeded or replaced from time to time.

 

“Bankruptcy Court” has the meaning specified in the recitals to this Agreement.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of (x) any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof
or (y) the appointment of a trustee, administrator, custodian, or similar Person
by a Governmental Authority under or based on the law in the country where such
Person or its direct or indirect parent company is subject to home jurisdiction,
if applicable Law requires that such appointment not be disclosed, provided,
further, that such ownership interest or appointment (as applicable) does not
result in or provide such Person with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of

 

8 

 

Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan”.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning assigned to such term in the preamble of the
Agreement.

 

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of LIBOR Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Base” means (a) 65% of the Appraised Value of all Eligible Property,
as determined based on the Borrowing Base Certificate then most recently
delivered pursuant to Section 5.01(f), minus (b) the sum of (i) the Carve-Out
and (ii) the aggregate principal amount of all DIP Term Loans then outstanding
(or, prior to the Final Order Date, the aggregate outstanding principal amount
of all Loans then outstanding, together with accrued and unpaid interest
thereon, and all accrued and unpaid fees, under (and as defined in) the
Pre-Petition Credit Agreement). For the avoidance of doubt, the Borrower shall
be permitted from time to time, in its sole discretion, to increase the amount
of the Borrowing Base by including additional property which satisfies the
requirements with respect to Eligible Property and delivering a Borrowing Base
Certificate with respect to such additional property in accordance with Section
5.01(f).

 

“Borrowing Base Certificate” means a certificate signed by a Responsible Officer
of the Borrower, substantially in the form of Exhibit C-1, with such changes
thereto as Administrative Agent may from time to time reasonably request, and
appropriately completed.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.02 substantially in the form attached hereto as
Exhibit D-1, or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

 

“Budgeted Capital Expenditures Amount” means the amount of budgeted capital
expenditures set forth in the Agreed Capital Expenditures Budget during the
relevant period of determination.

 

“Budgeted Operating Cash Receipts” means the line item contained in the Agreed
Budget under the heading “Operating Cash Receipts” during the relevant period of
determination.

 

“Budgeted Operating Disbursements Amount” means the sum of the line items
contained in the Agreed Budget under the heading “Total Operating Disbursements”
during the relevant period of determination.

 

9 

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBOR Loan, means any day that is also a day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Capital Expenditures” means for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period but excluding normal maintenance which is properly charged to
operation) which are required to be capitalized under GAAP on a balance sheet of
such Person; provided that Capital Expenditures shall not include any such
expenditure made in accordance with Section 2.11(b)(ii) with the cash proceeds
of any Recovery Event.

 

“Capital Expenditures Test Date” means each date of delivery of financial
statements delivered pursuant to Section 5.01(b)(ii).

 

“Capital Lease” means any lease of property, real or personal, the obligations
with respect to which are required to be capitalized on a balance sheet of the
lessee in accordance with GAAP; provided however that for all purposes of this
Agreement and the other Loan Documents, any obligation relating to (a) any lease
that was accounted for by the Borrower as an operating lease as of December 31,
2018 and (b) any similar lease entered into at any time after December 31, 2018
by the Borrower or any Subsidiary, shall in each case be accounted for as
obligations relating to an operating lease and not as Capital Lease.

 

“Capital Lease Obligations” means the aggregate principal component of
capitalized lease obligations relating to a Capital Lease determined in
accordance with GAAP.

 

“Carve-Out” has the meaning assigned to such term in the Orders.

 

“Cash Collateralize” means, to deliver to the Administrative Agent, for the
benefit of one or more of any Issuing Bank or the Lenders, as collateral for the
LC Exposure or obligations of Lenders to fund participations in respect of the
LC Exposure, cash or deposit account balances or, if the Administrative Agent
and each applicable Issuing Bank shall agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and each applicable Issuing
Bank. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means:

 

(a)      direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent

 

10 

 

such obligations are backed by the full faith and credit of the United States),
in each case maturing within one year from the date of acquisition thereof;

 

(b)      investments in (1) commercial paper and variable or fixed rate notes
issued by (A) any domestic commercial bank of recognized standing having capital
and surplus in excess of $250,000,000 or (B) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank described
in this clause (b) being an “Approved Bank”) (or by the parent company thereof)
or (2) any commercial paper or variable rate notes issued by, or guaranteed by
any domestic corporation rated A-1 (or the equivalent thereof) or better by S&P
or P-1 (or the equivalent thereof) or better by Moody’s, and in each case
maturing within 270 days from the date of acquisition thereof;

 

(c)      investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any Approved Bank;

 

(d)      repurchase agreements with a term of not more than 30 days for
securities described in clause (a) above and entered into with a financial
institution satisfying the criteria described in clause (b) above;

 

(e)      auction preferred stock rated in the highest short-term credit rating
category by S&P or Moody’s with a maximum maturity of one year, for which the
reset date will be used to determine the maturity date; and

 

(f)      money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

 

“Cash Management Order” means any order of the Bankruptcy Court entered in the
Bankruptcy Cases, together with all extensions, modifications and amendments
thereto, consistent with the Orders and in form and substance reasonably
satisfactory to the Required Lenders, which among other matters authorizes the
Borrower and the other Loan Parties to maintain their existing treasury,
depository, purchase card, and other cash management arrangements (as set forth
in the Pre-Petition Credit Agreement) or such other arrangements as shall be
reasonably acceptable to the Required Lenders in all material respects.

 

“Change in Control” means (a) the acquisition of record or beneficial ownership
by any Person or group (as such terms are used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee or director benefit
plan or stock plan of the Borrower or a Subsidiary or any trustee or fiduciary
with respect to any such plan when acting in

 

11 

 

that capacity or any trust related to any such plan), of Equity Interests
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Borrower; or (b) during any
period of 12 consecutive months, a majority of the members of the board of
directors or other equivalent governing body of the Borrower ceases to be
individuals (i)  who were members of that board or equivalent governing body on
the first day of such period, (ii)   whose election or nomination to that board
or equivalent governing body was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above (or individuals previously
approved under this clause (iii)) constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body (such
approval, in the case of clauses (ii) or (iii), either by a specific vote or by
approval of the Borrower’s proxy statement in which such member was named as a
nominee for election as a director). As used herein, “beneficial ownership”
shall have the meaning provided in Rule 13d-3 of the SEC under the Securities
Act of 1934.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i)  the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

 

“CIP Regulations” has the meaning assigned to such term in Section 9.14.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are DIP Term Loans or Revolving
Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.

 

“Collateral” means the “DIP Collateral” as defined in the Orders and in each
other Collateral Document, as applicable, and, in any event, shall exclude the
Excluded Property.

 

12 

 

“Collateral Documents” means, collectively, the Orders and all agreements,
instruments, mortgages, deeds of trust and other documents executed in
connection with any Orders and/or this Agreement that are intended to create,
perfect or evidence Liens to secure the Secured Obligations, including, without
limitation, all other security agreements, pledge agreements, loan agreements,
mortgages, notes, guarantees, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, fee letters, notices, leases, UCC
financing statements and fixture filings and all other written matter whether
heretofore, now, or hereafter executed by the Borrower or any of its
Subsidiaries and delivered to the Administrative Agent (including, without
limitation, the Security Agreement and each Mortgage (if any)).

 

“Commitment” means, with respect to each Lender, such Lender’s DIP Term Loan
Commitment and/or Revolving Commitment, as applicable.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to such term in Section 9.01(d).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-2.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Contingent Subordinated Obligation” means the contingent subordinated
obligation payable to Dairy Farmers of America described on Schedule 6.01.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Cumulative Period” means (i) with respect to the covenant set forth in Section
5.12(c)(i), the rolling four-week period most recently ended on the latest
Friday occurring prior to the delivery of the applicable Agreed Budget Variance
Report and (ii) with respect to the covenant set forth in Section 5.12(c)(ii),
the rolling four-week period most recently ended on the latest Friday occurring
prior to the delivery of the applicable Agreed Budget Variance Report.

 

13 

 

“Debtor” has the meaning specified in the recitals in this Agreement.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States, any applicable State thereof or other
applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.21(b), any Lender that has (a)
failed to (i) fund any portion of its Loans within 2 Business Days of the date
required to be funded by it hereunder unless such Lender’s failure to fund is
based on such Lender’s good faith determination that the conditions precedent to
each funding under this Agreement have not been satisfied and such Lender has
notified the Administrative Agent in writing of such determination (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing), or (ii) pay to the Administrative
Agent, any Issuing Bank or any other Lender any other amount required to be paid
by it (including in respect to its participation in Letters of Credit) within 2
Business Days of the date when due, (b) notified the Borrower, the
Administrative Agent, any Issuing Bank or any Lender in writing that it does not
intend or expect to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
or expect to comply with its funding obligations (i) under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or (ii)  under other
agreements in which it is obligated to extend credit unless, in the case of this
clause (ii), such obligation is subject to a good faith dispute, (c) failed,
within three Business Days after request by the Administrative Agent, to confirm
that it will comply with the terms of this Agreement relating to its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit unless subject to a good
faith dispute based on such Lender’s good faith determination that the
conditions precedent to funding under this Agreement have not been satisfied and
such Lender has notified the Administrative Agent in writing of such
determination, provided that any such Lender shall cease to be a Defaulting
Lender under this clause (c) upon receipt of such confirmation by the
Administrative Agent, (d) has, or has a direct or indirect parent company that
has, become the subject of a Bankruptcy Event or (e) become the subject of a
Bail-In Action. Any determination by Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a)   through (e) of this
definition shall be conclusive and binding absent manifest error, and such
Lender shall be deemed to be a Defaulting Lender (subject to Section 2.21(b))
upon delivery of written notice of such determination to the Borrower, each
Issuing Bank, and each Lender.

 

14 

 

“Departing Lender” has the meaning set forth in Section 2.20(a).

 

“Designated Jurisdiction” means any country or territory that is, or whose
government is, the subject of any Sanction, including, without limitation,
currently the Region of Crimea, Cuba, Iran, North Korea, Sudan and Syria.

 

“DIP Collateral Real Property” means collectively, (i) each Initial Borrowing
Base Property (other than the El Paso Real Property) and (ii) each other parcel
of real property of any Loan Party (including the El Paso Real Property) that
constitutes or is intended to constitute Collateral pursuant to the Orders;
provided however, that real property and Improvements thereon referred to in
this clause (ii) shall not constitute DIP Collateral Real Property until the
date upon which the Administrative Agent has received a Flood Certificate for
such real property and if applicable, related Borrower notices and flood
insurance as required by Section 5.09.

 

“DIP Super-Priority Claim” has the meaning set forth in Section 3.22(i).

 

“DIP Term Loan” has the meaning specified in Section 2.01(b).

 

“DIP Term Loan Commitment” means, for each applicable Lender, the commitment of
such Lender to convert the principal amount of its Pre-Petition Revolving Loans
on the Petition Date into DIP Term Loans on the Final Order Date in the
aggregate principal amount set forth opposite such Lender’s name in Schedule
1.01(a) directly below the column entitled “DIP Term Loan Commitment”. The
aggregate amount of DIP Term Loan Commitments as of the date hereof is
$188,800,000.00.

 

“dollars”, “Dollars” or “$” refers to lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of the United States of America, any state thereof or in the
District of Columbia.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

15 

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the first Business Day on which all of the conditions
specified in Section 4.01 are satisfied or waived in accordance with the terms
of this Agreement.

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, Debt Domain, SyndTrak, and any other Internet or extranet-based
site, whether such electronic system is owned, operated or hosted by the
Administrative Agent and any of its respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.

 

“Eligible Equipment” means equipment (as that term is defined in the UCC)
located on any real property constituting Eligible Real Property and used in the
ordinary course of a Loan Party’s business; provided, however, an item of
equipment shall not be included in Eligible Equipment if:

 

(a)      a Loan Party does not have good, valid, and marketable title thereto or
such equipment is subject to a Capital Lease,

 

(b)      the Administrative Agent does not have a valid and perfected first
priority Lien thereon, subject to no other Liens except for Permitted
Encumbrances,

 

(c)      a Loan Party does not have actual and exclusive possession thereof,

 

(d)      the Administrative Agent has not received an Appraisal of such item of
equipment, or

 

(e)      it is an aircraft, or an automobile, truck, rail car, or any vehicle
subject to a certificate of title, or consists of office furniture, computers,
phones or other office equipment. “Eligible Property” means the Eligible
Equipment and the Eligible Real Property.

 

“Eligible Real Property” means real property owned by a Loan Party located in
the United States of America constituting (a) Initial Borrowing Base Property or
(b) other DIP Collateral Real Property of a Loan Party approved by the
Administrative Agent acting reasonably; provided, in each case, that Eligible
Real Property shall not include the following:

 

16 

 

(a)    any parcel of real property with respect to which the applicable Loan
Party has not satisfied each of the PP&E Conditions as and to the extent
required pursuant to the terms of this Agreement,

 

(b)    any parcel of real property with respect to which the applicable Loan
Party does not have good, valid, and marketable title thereto, subject only to a
valid and perfected first priority Lien of the Administrative Agent and
Permitted Encumbrances,

 

(c)  any parcel of real property with respect to which the Administrative Agent
has not received an Appraisal, or

 

(d) any parcel of real property that is not the location of a processing,
packing or manufacturing plant or cold storage facility currently being operated
and used by the Borrower or its Restricted Subsidiary in the ordinary course of
business (an “Operating Facility”); it being acknowledged that any parcel of
real property contiguous or adjacent to such Operating Facility or otherwise
considered to be part of or integral to the operation of such Operating Facility
shall not be otherwise considered to be ineligible pursuant to this clause (d).

 

“El Paso Real Property” means the real property located at 511 N. Raynor Street,
El Paso, Texas 79903 or otherwise associated with tax parcel E014-999-0640-4100.

 

“Environmental Indemnity Agreement” means an environmental indemnity agreement
by and between the Administrative Agent and any Loan Party that owns Initial
Borrowing Base Property or other Eligible Property, in form and substance
reasonably acceptable to the Administrative Agent, as the same shall be amended,
modified and supplemented and in effect from time to time.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
permits, orders, decrees, judgments, injunctions, notices or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, pollution, preservation or reclamation of the
environment or natural resources, or the management, generation, transportation,
storage, handling, use, or release or threatened release of, or exposure to, any
Hazardous Material, as has been, is now, or may at any time hereafter be, in
effect.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities, and including any Lien filed against any DIP
Collateral Real Property), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other

 

17 

 

consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Equity Issuance” means any issuance by the Borrower or any of its Restricted
Subsidiaries to any Person which is not the Borrower or a Subsidiary of (a)
shares of its Equity Interests or Hybrid Equity Securities (excluding issuances
of Equity Interests to directors, officers, consultants or other employees under
any equity award program, employee stock purchase plan or other employee benefit
plan in existence from time to time), (b) any shares of its Equity Interests
pursuant to the exercise of options (excluding for purposes hereof the issuance
of Equity Interests pursuant to the exercise of stock options held by directors,
officers, consultants or other employees or former employees of the Loan Parties
or personal representatives or heirs or beneficiaries of any of them) or
warrants or (c) any shares of its Equity Interests or Hybrid Equity Securities
pursuant to the conversion of any debt securities to equity.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 and 430 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” means (a) the occurrence of any “reportable event”, as defined in
Section 4043(c) of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the notice is waived or otherwise not
required); (b) the failure by the Borrower or any ERISA Affiliate to make
sufficient contributions for any Plan or any Multiemployer Plan in order to meet
the minimum funding standards as determined under Section 412 of the Code,
Section 430 of the Code or Section 303 of ERISA for any plan year; (c) the
occurrence with respect to any Plan subject to Section 433 of the Code or any
Multiemployer Plan of an “accumulated funding deficiency” (as defined in Section
412 of the Code or Section 302 of ERISA), whether or not waived; (d) the filing
pursuant to Section 412(d) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (e) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA

 

18 

 

with respect to the termination of any Plan; (f) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or other governmental entity of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (g) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan or (h) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Excluded Disposition” means the sale, transfer, lease or other disposition of
(a) [reserved], (b) obsolete or worn out property or assets in the ordinary
course of business or equipment that is no longer useful to the business in the
ordinary course in accordance with past practice as in existence immediately
prior to the Petition Date, (c) any inventory and materials in the ordinary
course of business and on ordinary business terms, (d) cash or Cash Equivalents
in the ordinary course of business, (e) accounts receivable in connection with
the collection or compromise thereof in the ordinary course of business, and (f)
property and assets to the extent that such property or asset is exchanged for
credit against the purchase price of similar replacement property or assets.

 

“Excluded Property” means the collective reference to (a)(i) any property of any
Unrestricted Subsidiary and (ii) any Equity Interests of any Unrestricted
Subsidiary that is not a Wholly-Owned Subsidiary of the Borrower on the
Effective Date (provided that, if at any time such Unrestricted Subsidiary
becomes a Wholly-Owned Subsidiary of the Borrower after the Effective Date, the
Equity Interests of such Unrestricted Subsidiary shall no longer constitute
Excluded Property and shall at all times from and after such time constitute
Collateral), (b) any leased real property interest or other leasehold interest,
(c) any property the pledge of which would require consent, approval or
authorization from any Governmental Authority (to the extent such consent,
approval or authorization has not been obtained or waived), (d) any property
which, subject to the terms of Section 6.10, is subject to a Lien of the type
described in Section 6.02(e) pursuant to documents which prohibit such Loan
Party from granting any other Liens in such property, (e) any “intent-to-use”
Trademark (as defined in the Security Agreement) applications filed in the U.S.
Patent and Trademark Office to the extent, if any, that the grant of a security
interest therein would be in violation of the Lanham Act (15 U.S.C. 1051, et
seq.) or result in the forfeiture of a Loan Party’s right therein, and (f) any
General Intangible (as defined in the UCC), permit, lease, license, contract or
other Instrument (as defined in the UCC) of such Loan Party or Equity Interest
in any Person that is not a Wholly-Owned Subsidiary of one or more of

 

19 

 

the Loan Parties solely to the extent that the grant of a security interest in
such General Intangible, permit, lease, license, contract or other Instrument or
Equity Interest in the manner contemplated by the Collateral Documents, under
the terms thereof, under any agreement applicable thereto, or under the
Bankruptcy Code or other applicable Law, is prohibited or would give the other
parties thereto the right to terminate, accelerate or otherwise alter such Loan
Party’s rights, titles and interests thereunder (including upon the giving of
notice or the lapse of time or both); provided that (x) any such limitation
described in this clause (f) on the security interests granted hereunder shall
only apply to the extent that any such prohibition could not be rendered
ineffective pursuant to the UCC, the Bankruptcy Code or any other applicable Law
or principles of equity and (y) in the event of the termination or elimination
of any such prohibition or the requirement for any consent contained in the
Bankruptcy Code or any other applicable Law, General Intangible, permit, lease,
license, contract or other Instrument, to the extent sufficient to permit any
such item to become Collateral, or upon the granting of any such consent, or
waiving or terminating any requirement for such consent, a security interest in
such General Intangible, permit, lease, license, contract or other Instrument
shall be automatically and simultaneously granted hereunder and shall be
included as Collateral. In addition, (1) other assets may be designated as
“Excluded Property” if the Administrative Agent determines that the cost of
obtaining a perfected security interest therein is excessive in relation to the
value afforded thereby and (2) upon the sale, conveyance or contribution thereof
to a Receivables Financing SPC in connection with the Permitted Receivables
Financing, the Securitization Assets, including the Transferred Assets, shall be
automatically released from the security interests created pursuant to the
Collateral Documents (and the Administrative Agent shall, at the expense of the
Borrower, execute such documentation reasonably necessary to evidence such
release); provided however, that the Administrative Agent and the Holders of
Secured Obligations shall have a Lien in all amounts due to a Loan Party from a
Receivables Financing SPC in connection with any such sale, conveyance or
contribution of Accounts and related Transferred Assets; provided further, that
any Transferred Asset repurchased by any Originator having paid the relevant
repurchase price for such Transferred Asset in full to the Seller shall not be a
“Transferred Asset” from and after the date of such repurchase unless such
Transferred Asset has subsequently been transferred to the Seller.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the guarantee of such Loan Party or the
grant of such security interest becomes or would become effective with respect
to such Specified Swap Obligation. If a Specified Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Specified Swap Obligation that is attributable to swaps
for which such guarantee or security interest is or becomes illegal.

 

20 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.20) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.

 

“Farm Credit Fee Letter” means that certain fee letter, dated November 12, 2019,
executed by the Borrower setting forth the applicable fees to be paid to CoBank
ACB for its arrangement of certain Farm Credit Lenders as Voting Participants on
the Effective Date.

 

“Farm Credit Lender” means a federally-chartered Farm Credit System lending
institution organized under the Farm Credit Act of 1971, as the same may be
amended or supplemented from time to time.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the preceding Business Day as so published on
the next succeeding Business Day, and (b) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Rate for such day shall be
the average of the quotations for such day for such transactions received by
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

 

“Fee Letters” means the Agent Fee Letter and the Arranger Fee Letter and the
Farm Credit Fee Letter.

 

21 

 

“Final Order” means, collectively, the order of the Bankruptcy Court entered in
the Bankruptcy Cases after a final hearing under Bankruptcy Rule 4001(c)(2) or
such other procedures as approved by the Bankruptcy Court, which order shall be
substantially in the form of the Interim Order (with only such modifications
thereto as are necessary to convert the Interim Order into a final order and
authorize the approval of the DIP Term Loans and such other modifications
satisfactory in form and substance to the Administrative Agent and the Required
Lenders and each other Lender or percentage of Lenders that would have a right
to consent to such modifications in accordance with Section 9.02(b)), and from
which no appeal or motion to reconsider has been timely filed, or if timely
filed, the making of the Loans, the issuance of any Letter of Credit and/or the
performance by any Loan Party of any of their respective obligations under any
of the Loan Documents shall not be the subject of a presently effective stay
pending such appeal (unless the Administrative Agent waives such requirement),
together with all extensions, modifications and amendments thereto, in form and
substance satisfactory to the Administrative Agent and the Required Lenders and
each other Lender or percentage of Lenders that would have a right to consent to
such modifications in accordance with Section 9.02(b).

 

“Final Order Date” means the date on which the Final Order is entered by the
Bankruptcy Court.

 

“Financial Officer” means the chief executive officer, chief financial officer,
principal accounting officer, treasurer or controller of the Borrower.

 

“Flood Certificate” means a life of loan “Standard Flood Hazard Determination
Form” of the Federal Emergency Management Agency and any successor Governmental
Authority performing a similar function, in form and substance satisfactory to
Administrative Agent.

 

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (c) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (e) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto and all applicable
rules and regulations promulgated under (a)  through (e).

 

“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

 

“Foreign Asset Sale” has the meaning set forth in Section 2.11(f).

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located and any other
Lender that is not a United States person within the meaning of Section
7701(a)(30) of the Code. For purposes of this

 

22 

 

definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Recovery Event” has the meaning set forth in the Section 2.11(f).
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Applicable Revolving Credit Percentage of the outstanding LC
Exposure other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fully Satisfied” or “Full Satisfaction” means, as of any date, that on or
before such date:

 

(a)    with respect to the Loans and Letters of Credit: (i) the principal of and
interest accrued to such date on the Loans and outstanding LC Disbursements
(other than the contingent LC Exposure) shall have been paid in full in cash,
(ii) all fees, expenses, and other amounts then due and payable (other than the
contingent LC Exposure and other contingent amounts for which a claim has not
been made) shall have been paid in full in cash, (iii) the Commitments shall
have expired or irrevocably been terminated, and (iv) the contingent LC
Exposure, if any, shall have been secured by: (A) the grant of a first-priority,
perfected Lien on cash in an amount at least equal to 105% of the amount of such
LC Exposure, (B) the issuance of a “back-to-back” letter of credit in form and
substance reasonably acceptable to the Issuing Bank with an original face amount
at least equal to 105% of the amount of such LC Exposure and issued by an
issuing bank reasonably satisfactory to the Issuing Bank or (C) other collateral
which is reasonably acceptable to the Issuing Bank; and

 

(b)    with respect to the Banking Services Obligations and Swap Obligations:
(i) all termination payments, fees, expenses, and other amounts then due and
payable under the related Banking Services Agreements or Swap Agreements shall
have been paid in full in cash, and (ii) unless otherwise waived by the
applicable provider of Banking Services or Holder of Secured Obligations to
which such Swap Obligations are owed, all contingent amounts which could be
payable under the related Banking Services Agreements or Swap Agreements shall
have been secured by: (A) the grant of a first-priority, perfected Lien on cash
in an amount at least equal to 105% of the amount of such contingent amounts,
(B) the issuance of a letter of credit in form and substance reasonably
acceptable to the applicable provider of Banking Services or Holder of Secured
Obligations to which such Swap Obligations are owed and in an amount at least
equal to 105% of the amount of such contingent obligations and issued by an
issuing bank reasonably satisfactory to such applicable provider of Banking
Services or Holder of Secured Obligations to which such Swap Obligations are
owed or (C) other collateral which is reasonably acceptable to the applicable
provider of Banking Services; provided the amount of such Banking Services
Obligations or Swap Obligations shall be determined in accordance with Section
8.13.

 

23 

 

“Funding Account” means the deposit account of the Borrower to which the
Administrative Agent is authorized by the Borrower to transfer the proceeds of
any Borrowings requested or authorized pursuant to this Agreement.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting regulatory capital rules or
standards (including, without limitation, the Basel Committee on Banking
Supervision or any successor or similar authority thereto).

 

“Guarantee” means, with respect to any Person, without duplication, any
obligations of such Person (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements or
similar agreements or arrangements) for the benefit of any holder of
Indebtedness of such other Person, (c) to lease or purchase assets, securities
or services primarily for the purpose of assuring the holder of such
Indebtedness, or (d) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof. The amount of any Guarantee
hereunder shall (subject to any limitations set forth therein) be deemed to be
an amount equal to the outstanding principal amount (or maximum principal
amount, if larger) of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

24 

 

“Holders of Secured Obligations” means the holders of the Secured Obligations
from time to time and shall include (i) each Lender and each Issuing Bank in
respect of its Loans and LC Exposure respectively, (ii) the Administrative
Agent, the Issuing Banks and the Lenders in respect of all other present and
future obligations and liabilities of the Borrower and each Loan Party of every
type and description arising under or in connection with this Agreement or any
other Loan Document, (iii) each Lender and Affiliate of such Lender and each
provider of Non-Lender Banking Services in respect of Swap Agreements and
Banking Services Agreements entered into with such Person by the Borrower or any
Restricted Subsidiary, (iv) each indemnified party under Section 9.03 in respect
of the obligations and liabilities of the Borrower to such Person hereunder and
under the other Loan Documents, and (v) their respective successors and (in the
case of a Lender, permitted) transferees and assigns.

 

“Hybrid Equity Securities” means any securities issued by the Borrower, any
Restricted Subsidiary or a financing vehicle of the Borrower or any Restricted
Subsidiary that (i)  are classified as possessing a minimum of “intermediate
equity content” by S&P and Basket C equity credit by Moody’s and (ii) other than
solely through the issuance of Equity Interests, (A) do not require any
repayments or prepayments, any redemptions, repurchases, sinking fund payments
or defeasement, or any mandatory preferred cash dividends, and (B) do not
otherwise provide for (1)  any obligations thereunder or in connection therewith
to become due prior to their scheduled maturity or (2) an ability (with or
without the giving of notice, the lapse of time or both) for the holder or
holders of any such securities or any trustee or agent on its or their behalf to
cause any such obligations to become due, in each case, prior to at least 180
days after the Maturity Date.

 

“Improvement” means any walled and roofed building, any building in the course
of construction that qualifies for insurance coverage, and any manufactured
(mobile) homes.

 

“Indebtedness” means, as of any date of determination with respect to any
Person, without duplication: (a) the outstanding principal amount of all
obligations for borrowed money, whether current or long-term and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments or upon which interest payments are customarily made; (b)  the
maximum amount of all letters of credit (including standby and commercial) and
bankers’ acceptances, including unpaid reimbursement obligations in respect of
drawn amounts under letters of credit or bankers’ acceptance facilities; (c) all
attributable indebtedness under Capital Leases, synthetic leases, account
receivables securitization programs (including the Permitted Receivables
Financing), off-balance sheet loans or similar off-balance sheet financing
products; (d) all obligations of such Person under conditional sale or other
title retention agreements relating to assets purchased by such Person (other
than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business); (e) all obligations
issued or assumed as the deferred purchase price of assets or services purchased
(other than contingent earn-out payments and other contingent deferred payments
to the extent not fixed and payable, and trade debt incurred in the ordinary
course of business and due within six (6) months of the incurrence thereof)
which would appear as liabilities on a balance sheet; (f) all preferred

 

25 

 

Equity Interests issued by such Person and which by the terms thereof could be
(at the request of the holders thereof or otherwise) subject to mandatory
sinking fund payments, redemption or other acceleration; (g) all obligations of
such Person under take-or-pay or similar arrangements; (h) all net obligations
of such Person under Swap Agreements; (i) the Indebtedness of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venture to the extent such Person would be liable therefor under
applicable law or any agreement or instruments by virtue of such Person’s
interest in such other Person, except to the extent that Indebtedness is
expressly made non recourse to such Person; (j) all Guarantees with respect to
outstanding Indebtedness of the type specified in clauses (a) through (i) above
of another person; and (k) all Indebtedness of the type specified in clauses (a)
through (j) above of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, assets owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.

 

“Initial Borrowing Base Property” means each parcel of real property that was a
Mortgaged Property under, and as defined in, the Pre-Petition Credit Agreement
as in effect on the Petition Date and is described on Schedule 1.01(b) (and, if
applicable, equipment located thereon) with respect to which a first priority
lien (subject to only to the Carve-Out and Permitted Liens) is granted to the
Administrative Agent for the benefit of the Holders of Secured Obligations
pursuant to the Orders.

 

“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement dated as of the Effective Date (including any and all supplements
thereto) and executed between the Administrative Agent and Rabobank, together
with any of its permitted successors and assigns thereunder, as Receivables
Financier, and as amended, amended and restated, supplemented or otherwise
modified from time to time.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08 in the form attached hereto
as Exhibit D-2; or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, (i) the second
Business Day following the last day of each calendar month and (ii) the Maturity
Date and (b) with

 

26 

 

respect to any LIBOR Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and the Maturity Date.

 

“Interest Period” means with respect to any LIBOR Borrowing, the period
commencing on the date such LIBOR Loan is disbursed, converted to or continued
and ending on the date that is one month thereafter; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a LIBOR Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the
preceding Business Day, (ii) any Interest Period pertaining to a LIBOR Borrowing
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period and (iii) no Interest Period shall extend beyond
the Maturity Date.

 

“Interim Order” means the order of the Bankruptcy Court entered in the
Bankruptcy Cases after an interim hearing in form and substance satisfactory to
the Administrative Agent and the Lenders, together with all extensions,
modifications and amendments thereto, in form and substance satisfactory to the
Administrative Agent and the Required Lenders (and each other Lender or
percentage of Lenders that would have a right to consent to such modifications
in accordance with Section 9.02(b)) which, among other matters but not by way of
limitation, (i) authorizes the Borrower and the other Loan Parties to execute
and perform under the terms of this Agreement and the other Loan Documents, (ii)
authorizes Revolving Loans during the period after the Interim Order Date and
prior to the Final Order Date in the amounts and on the terms set forth herein,
and (iii) grants the DIP Super-Priority Claims and the Liens on the assets of
the Loan Parties referred to herein and in the other Loan Documents.

 

“Interim Order Date” means the date on which the Interim Order is entered by the
Bankruptcy Court.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means Rabobank in its individual capacity as an issuer of Letters
of Credit hereunder and its successors in such capacity as provided in Section
2.06(i) and any Lender appointed by the Borrower (with the consent of such
Lender and the Administrative Agent) as such by notice to the Lenders as a
replacement for any Issuing Bank who is at the time of such appointment a
Defaulting Lender. Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial

 

27 

 

precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, licenses, authorizations and permits of, and agreements
with, any Governmental Authority, in each case having the force of law.

 

“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j). “LC Commitment” means, with respect to each Issuing Bank, the
commitment, if any, of such Issuing Bank to issue Letters of Credit, expressed
as an amount representing the maximum possible aggregate amount of such Issuing
Bank’s LC Exposure hereunder, as such commitment may be reduced, terminated or
increased from time to time pursuant to the provisions of this Agreement. The
initial amount of each Issuing Bank’s LC Commitment is set forth on Schedule
1.01(a), or in the Assignment and Assumption pursuant to which such Issuing Bank
shall have assumed its LC Commitment, as applicable.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
amount of all unreimbursed LC Disbursements, including all Letter of Credit
Borrowings. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.05. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender Banking Services” means each and any of the following bank services
provided to the Borrower or any Restricted Subsidiary by any Lender or any of
its Affiliates: (a) credit cards or debit cards for commercial customers
(including, without limitation, commercial credit cards, debit cards and
purchasing cards), (b) stored value cards and (c) treasury or other cash
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on the Schedule 1.01(a) and any other Person
that shall have become a Lender hereunder pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.

 

28 

 

“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

 

“LIBO Rate” means, with respect to any Borrowing for any Interest Period, a rate
per annum equal to the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for deposits in U.S. dollars with a term equivalent to such
Interest Period as displayed on the Reuters screen page that displays such rate
(currently page LIBOR01) (or, in the event such rate does not appear on a
Reuters page or screen, on the appropriate page of such other information
service that publishes such rate as shall be selected by Administrative Agent
from time to time in its reasonable discretion) at approximately 11:00 a.m.,
London time, 2 Business Days prior to the commencement of such Interest Period;
provided that in no event shall the LIBO Rate be less than zero. In the event
that such rate is not available at such time for any reason, then the LIBO Rate
with respect to such Borrowing for such Interest Period shall be the rate at
which dollar deposits in the amount of the requested Borrowing and for a
maturity comparable to such Interest Period are offered by the principal London
office of Rabobank in immediately available funds in the London interbank market
at approximately 11:00 a.m., London time, 2 Business Days prior to the
commencement of such Interest Period; provided that in no event shall such rate
be less than zero.

 

“LIBO Screen Rate” shall mean the LIBO Rate quote on the applicable screen page
the Administrative Agent designates in its reasonable discretion to determine
the LIBO Rate (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent in its reasonable
discretion from time to time).

 

“LIBO Successor Rate” has the meaning assigned to such term in Section 2.14(c).

 

“LIBO Successor Rate Conforming Changes” shall mean, with respect to any
proposed LIBO Successor Rate, any conforming changes to the definition of LIBO
Rate, Adjusted LIBO Rate, Alternate Base Rate, Applicable Rate, Interest Period,
timing and frequency of determining rates and making payments of interest and
other administrative matters in each case as may be appropriate, in the
reasonable discretion of the Administrative Agent, to reflect the adoption of
such LIBO Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBO Successor Rate exists, in such other manner of
administration as the Administrative Agent reasonably determines in consultation
with the Borrower).

 

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

29 

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, assignment for security, levy, attachment,
charge, security interest in, on or of such asset, (b) the interest of a vendor
or a lessor under any conditional sale agreement, Capital Lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.

 

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, each Compliance Certificate, each Borrowing Base Certificate,
each Agreed Budget, each Agreed Budget Variance Report, any Letter of Credit
applications, the Collateral Documents, the Subsidiary Guaranty, the
Environmental Indemnity Agreements, the Fee Letters, all Borrowing Requests, all
Interest Election Requests, the Intercreditor Agreement, the Interim Order (and,
on and after the Final Order Date, the Final Order) and all other agreements,
instruments, documents and certificates identified in Section 4.01 executed and
delivered to, or in favor of, the Administrative Agent or any Lenders and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any Loan Party,
or any employee of any Loan Party, and delivered to the Administrative Agent or
any Lender in connection with this Agreement or the transactions contemplated
hereby. Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative. For the avoidance of doubt,
Loan Documents shall not include Organization Documents of the Borrower or any
of its Restricted Subsidiaries, notwithstanding the fact that the same are
delivered to the Administrative Agent and the Lenders pursuant to Section 4.01.

 

“Loan Parties” means the Borrower and the Subsidiary Guarantors.

 

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement in the form of DIP Term Loans and Revolving Loans.

 

“Material Adverse Effect” means (A) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Borrower and its Restricted
Subsidiaries (other than any Receivables Financing SPC), taken as a whole ((i)
other than (x) the filing of the Bankruptcy Cases, (y) those events, conditions
and circumstances related and/or leading up to and customarily resulting from
the commencement of the Bankruptcy Cases (including defaults under agreements
that have no effect under the terms of the Bankruptcy Code as a result of the
commencement of the Bankruptcy Cases) and (z) any reduction in payment terms by
suppliers and vendors relating to or resulting from the commencement of the
Bankruptcy Cases and (ii) taking into account the effect of the automatic stay
under the Bankruptcy Code); (B) a material impairment of the rights and remedies

 

30 

 

of the Administrative Agent, any Issuing Bank or any Lender under any Loan
Document, or of the ability of the Borrower or any Subsidiary Guarantor to pay
the Obligations and to perform its obligations under any Loan Document to which
it is a party; or (C) a material adverse effect upon the legality, validity,
binding effect or enforceability against the Borrower or any Subsidiary
Guarantor of any Loan Document to which it is a party.

 

“Material Indebtedness” means (i) the Contingent Subordinated Obligation, and
(ii)  Indebtedness (other than the Loans and Letters of Credit but including the
Permitted Receivables Financing), or obligations in respect of one or more Swap
Agreements, of any one or more of the Borrower and its Subsidiaries in an
aggregate principal amount exceeding $25,000,000. For purposes of determining
Material Indebtedness, the “obligations” of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

“Maturity Date” means the earliest to occur of:

 

(a)    the effective date of a plan of reorganization filed in the Bankruptcy
Cases that is confirmed pursuant to an order of the Bankruptcy Court;

 

(b)    the date of consummation of a sale, pursuant to section 363 of the
Bankruptcy Code or otherwise, of all or substantially all of the Debtors’
assets;

 

(c)    the date that is forty-five (45) days after the Petition Date if a Final
Order has not been entered by the Bankruptcy Court by such date;

 

(d)    the Interim Order or the Final Order, as applicable, ceasing to be in
full force and effect for any reason;

 

(e)    the acceleration of the Obligations or termination by the Administrative
Agent and/or the Required Lenders of the Revolving Commitments; and

 

(f)    the Scheduled Maturity Date. “

 

Maturity Extension Conditions” shall mean:

 

(a)    a Financial Officer of the Borrower shall provide written notice (an
“Extension Election Notice”) to the Administrative Agent and the Lenders of the
exercise of such Extension Election not more than thirty (30) days and not fewer
than fifteen (15) days prior to the Scheduled Maturity Date of the Extended
Scheduled Maturity Date, which notice shall be irrevocable when delivered and
shall be confirmed promptly by telephonic notice to the Administrative Agent and
shall certify, represent and warrant that on the date of delivery of such
Extension Election Notice, both immediately before and after such delivery:

 

(i)                 the representations and warranties of the Borrower set forth
in this Agreement shall be true and correct in all material respects (or in all
respects if the

 

31 

 

applicable representation or warranty is qualified by Material Adverse Effect or
materiality); and

 

(ii)     no Default or Event of Default shall have occurred and be continuing or
result therefrom;

 

(b)     such Extension Election shall certify, and be accompanied by:

 

(i)      an updated, modified or supplemented rolling 13-week detailed budget
commencing with the following Friday (with such supporting detail as the
Administrative Agent and its financial advisor may reasonably request), and such
updated, modified or supplemented budget shall become the “Agreed Budget”
subject to and in accordance with Section 5.12; and

 

(ii)     an updated Borrowing Base Certificate;

 

(c)    the Borrower shall have paid to the Administrative Agent for the account
of each Lender an aggregate fee equal to 0.50% of the maximum amount of each
such Lender’s Loans and Commitments at the time of the delivery of the
applicable Extension Election Notice; and

 

(d)    on the original Scheduled Maturity Date:

 

(i)     the representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (or in all respects
if the applicable representation or warranty is qualified by Material Adverse
Effect or materiality); and

 

(ii)     no Default or Event of Default shall have occurred and be continuing or
result from the extension of the Scheduled Maturity Date; and

 

(e)    the Borrower shall have filed a disclosure statement and Acceptable Plan
and/or a Sale Motion (as applicable) (it being understood and agreed that this
clause (e) shall be deemed to be satisfied if the Borrower has satisfied the
milestones set forth in Section 5.14).

 

“Maximum Available Amount” means at any time, the lesser of (a) the lesser of
(x) the Aggregate Revolving Commitments then in effect and (y) the Total
Revolving Outstandings Cap at such time and (b) the Borrowing Base as reflected
in the most recently delivered Borrowing Base Certificate.

 

“Milestones” has the meaning set forth in Section 5.14.

 



“Moody’s” means Moody’s Investors Service, Inc.

 

32 

 

“Mortgages” means each mortgage, leasehold mortgage, deed to secure debt, deed
of trust, leasehold deed of trust, and similar agreement executed by any Loan
Party after the Effective Date, for the benefit of Administrative Agent and the
Holders of Secured Obligations, granting a Lien on any real property of such
Loan Party.

 

“Mortgaged Property” means each parcel of owned real property and the
improvements thereto with respect to which a Mortgage is granted (or is required
to be granted) pursuant to Section 5.10.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“National Flood Insurance Program” means the National Flood Insurance Program
created pursuant to the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973, the National Flood Insurance Reform Act of 1994 and the
Flood Insurance Reform Act of 2004, in each case as amended from time to time,
and any successor statute.

 

“Net Cash Proceeds” means, with respect to any Asset Sale, (a) the cash proceeds
received in respect of such Asset Sale including any cash received in respect of
any non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, net of (b) the sum of (i) all fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such Asset Sale, (ii) the amount of all payments required to be
made as a result of such Asset Sale to repay Indebtedness (other than Loans)
secured by such asset or otherwise subject to mandatory prepayment as a result
of such Asset Sale and (iii) the amount of all taxes paid (or reasonably
estimated to be payable) and the amount of any reserves established to fund
contingent liabilities reasonably estimated to be payable, in each case during
the year that such Asset Sale occurred or the next succeeding year and that are
directly attributable to such Asset Sale (as determined reasonably and in good
faith by a Financial Officer).

 

“Non-Extension Notice Date” has the meaning assigned to such term in Section
2.06(b)(viii).

 

“Non-Lender Banking Services” means each and any of the following bank products
provided, pursuant to agreements entered into prior to the Effective Date, to
the Borrower or any Restricted Subsidiary in the ordinary course of business by
any Person that immediately prior to the Effective Date was a “Lender” under
(and as defined in) the Pre-Petition Credit Agreement but is not a Lender or an
Affiliate of a Lender under this Agreement: (a) credit cards or debit cards for
commercial customers (including, without limitation, commercial credit cards,
debit cards and purchasing cards), (b) stored value cards and (c) treasury or
other cash management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

 

33 

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, the Issuing Banks or to any
Issuing Bank or any indemnified party arising under the Loan Documents, and
including interest, fees and expenses that accrue after the Effective Date.
Furthermore, on and from the Final Order Date, all “Obligations” of any Lender
under (and as defined in) the Pre-Petition Credit Agreement shall be deemed
“Obligations” hereunder with similar effect, and with the priority set forth in
Section 2.18 of this Agreement and the Orders.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Order” means, as the context may require, the Interim Order or the Final Order,
whichever is then applicable.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c)  with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19 or 2.20).

 

“Participant” has the meaning set forth in Section 9.04.

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

34 

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a)    Liens imposed by law for Taxes that are not yet delinquent or are being
contested in compliance with Section 5.04;

 

(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.04;

 

(c)    pledges and deposits under workers’ compensation, unemployment insurance
and other social security laws or regulations;

 

(d)    deposits or pledges to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)    judgment Liens in respect of judgments (or appeal or surety bond relating
to such judgments) that do not constitute an Event of Default under clause (k)
of Article VII;

 

(f)    easements, zoning restrictions, licenses, title restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
incurred or granted by the Borrower or any Subsidiary in the ordinary course of
business that do not secure any material monetary obligations and do not
materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of the Borrower or any
Subsidiary;

 

(g)    minor imperfections in title that do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of Borrower or any Subsidiary; and

 

(h)    other immaterial Liens acceptable to the Administrative Agent in its
reasonable discretion;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Liens” means, at any time, Liens in respect of property of the
Borrower or any Restricted Subsidiary permitted to exist at such time pursuant
to the terms of Section 6.02.

 

35 

 

“Permitted Receivables Financing” means the receivables financing transactions
contemplated by the Ninth Amended and Restated Receivables Purchase Agreement,
dated on or before the Effective Date (as amended, amended and restated,
supplemented or otherwise modified from time to time), by and among Dairy Group
Receivables, L.P. and Dairy Group Receivables II, L.P., as sellers (the
“Sellers”), the financial institutions from time to time party thereto as
purchasers, Rabobank, as agent for the purchasers and the other parties thereto,
pursuant to which (i)  certain Loan Parties that are Originators (as defined
therein) sell (as determined in accordance with GAAP) accounts (as defined in
the Uniform Commercial Code as in effect in the State of New York),
(collectively, together with certain general intangibles relating thereto and
the right to collections thereon, being the “Transferred Assets”) to a
Receivables Financing SPC, (ii) such Receivables Financing SPC then sells (as
determined in accordance with GAAP) any such Transferred Assets (or an interest
therein) to any Person that is not a Subsidiary or Affiliate of the Borrower
(with respect to any such transaction, the “Receivables Financier”) and is a
Purchaser (as defined thereunder), (iii) such Loan Parties provide indemnities
to the Receivables Financier and Receivables Financier SPC to which Transferred
Assets are transferred and (iv) the Borrower undertakes to guarantee obligations
and agrees to fulfill its own obligations under each Performance Undertaking (as
defined thereunder); provided that (A) such financing shall not involve any
recourse to any Loan Party or any Subsidiary (other than a Receivables Financing
SPC) for any reason other than (x) repurchases of non-eligible assets or (y)
indemnifications for losses other than credit losses relating to the Transferred
Assets, (B) such financing is subject to the Intercreditor Agreement and (C) any
amendments or modifications to any of the terms thereof arising after the
Petition Date shall not be materially adverse to the interests of the Lenders
(including, without limitation, shortening the final maturity or average life to
maturity, requiring any payment to be made sooner than originally scheduled or
increasing the interest rate or fees applicable thereto, reducing any advance
rates, adding additional defaults events of default, adding conditions or
limitations to the availability of such financing, adding additional financial
tests, reducing any advance rates thereunder or changing any subordination
provision thereof (in each case, other than to cure clear errors or defects in
the underlying documents)).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Petition Date” has the meaning specified in the recitals to this Agreement.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Plan Process” means a standalone Chapter 11 plan process proposed by the
Debtors, which shall be in form and substance reasonably acceptable to the
Required Lenders.

 

36 

 

“Pledge Subsidiary” means (i) each Domestic Subsidiary, (ii) each Foreign
Subsidiary and (iii) each Receivables Financing SPC; provided that
notwithstanding anything to the contrary herein, in no event shall a Pledge
Subsidiary include a Subsidiary to the extent, and for so long as, all of the
Equity Interests of such Subsidiary constitute Excluded Property.

 

“PP&E Conditions” means the requirements with respect to Mortgaged Property set
forth in Section 5.11(a).

 

“PP&E Conditions Completion Date” means the Business Day on which the Borrower
has satisfied the PP&E Conditions in accordance with Section 5.11(a), as
reasonably determined by the Administrative Agent and as evidenced by notice to
the Lenders.

 

“Pre-Petition” means the time period ending immediately prior to the filing of
the applicable Bankruptcy Cases on the Petition Date.

 

“Pre-Petition Administrative Agent” has the meaning specified in the recitals to
this Agreement.

 

“Pre-Petition Cash Collateral” has the meaning assigned to the term “Cash
Collateral” in the Orders.

 

“Pre-Petition Credit Agreement” has the meaning specified in the recitals to
this Agreement.

 

“Pre-Petition Lenders” has the meaning specified in the recitals to this
Agreement. “Pre-Petition Receivables Purchase Agreement” has the meaning
specified in the recitals to this Agreement.

 

“Pre-Petition Secured Parties” means, collectively, all “Holders of Secured
Obligations” under and as defined in the Pre-Petition Credit Agreement.

 

“Prime Rate” means the rate of interest per annum published in the Wall Street
Journal as the U.S. dollar “prime rate” for such day and if the Wall Street
Journal does not publish such rate on such day then such rate as most recently
published prior to such day.

 

“Prior Week” means, as of any date of determination, the immediately preceding
week ended on a Sunday and commencing on the prior Monday.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Rabobank” has the meaning set forth in the recitals to this Agreement.

 

37 

 

“Receivables Financier” has the meaning set forth in the definition of Permitted
Receivables Financing.

 

“Receivables Financing SPC” means each of Dairy Group Receivables, L.P. and
Dairy Group Receivables II, L.P.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Recovery Event” means the receipt by the Borrower or any of its Restricted
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking (by exercise of
the power of eminent domain or otherwise) or similar event with respect to any
of their respective property or assets.

 

“Register” has the meaning set forth in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees,
administrators, managers, representatives, partners, agents and advisors of such
Person and such Person’s Affiliates.

 

“Replacement Lender” has the meaning set forth in Section 2.20(a). “Report Date”
has the meaning set forth in Section 5.01(f).

 

“Required Lenders” means, at any time, Lenders having Loans and unused
Commitments representing more than 50% of the sum of the total Loans and unused
Commitments at such time; provided if there are three or more Lenders (Lenders
that are Affiliates of one another shall be deemed to be one Lender for purposes
hereof), then Required Lenders shall in no event be less than three Lenders. For
purposes of making a determination of Required Lenders, (a) the Commitments of,
and the portion of the Revolving Exposure held or deemed held by, any Defaulting
Lender shall be excluded, and (b) any Voting Participant shall be deemed to be a
Lender.

 

“Requirement of Law” means, as to any Person, the Organization Documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Resignation Effective Date” has the meaning assigned to such term in Article
VIII.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer or controller
of a Loan Party, and, solely for purposes of the delivery of incumbency and
secretary certificates, the secretary or any assistant

 

38 

 

secretary of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer of the applicable Loan Party so designated by any
of the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests and Hybrid
Equity Securities in (or of) the Borrower or any Restricted Subsidiary, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests and Hybrid
Equity Securities in (or of) the Borrower or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests and Hybrid
Equity Securities in (or of) the Borrower or any Restricted Subsidiary.

 

“Restricted Subsidiaries” means the Subsidiaries of the Borrower that are not
Unrestricted Subsidiaries.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder, expressed as an amount representing the maximum
possible aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) reduced from time to time pursuant to Section 2.11(b), and (c)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 1.01(a), or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment (or who held a
Revolving Commitment before giving effect to any termination thereof or as a
result of the occurrence of the Maturity Date) or who holds a Revolving Loan.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

39 

 

“Sale Motion” means a motion filed by the Debtors pursuant to section 363 of the
Bankruptcy Code seeking approval of (x) any sales contemplated by the Sale
Process (as stalking horse bidder(s)) and (y) proposed bidding procedures with
respect to any such sales, each in form and substance reasonably acceptable to
the Required Lenders.

 

“Sale Process” means a process proposed by the Debtors for the sale of all or
substantially all of the business and assets of the Borrower and its
Subsidiaries, the Equity Interest of any of the Guarantors that is a Debtor, or
the sale of one or more individual business units; provided that such sale or
other disposition shall be in form and substance reasonably acceptable to the
Required Lenders, or shall contemplate the Full Satisfaction of the Secured
Obligations upon consummation of such sale or other disposition.

 

“Sanction(s)” means any sanctions or trade embargo imposed, administered or
enforced by OFAC, the United States Department of State, the United Nations
Security Council, the European Union, the Netherlands, or to the extent
applicable to the Borrower or any Restricted Subsidiary, any other sanctions
authority.

 

“Scheduled Maturity Date” means the date that is nine (9) months after the
Petition Date; provided that, at the election of the Borrower (an “Extension
Election”), and subject to compliance by the Borrower with the each of the
Maturity Extension Conditions, such date shall be extended (on not more than one
occasion) to the date that is twelve (12) months after the Petition Date (or an
earlier date elected by the Borrower in its sole discretion) (such date, the
“Extended Scheduled Maturity Date”).

 

“Scheduled Unavailability Date” has the meaning assigned to such term in Section
2.14(c).

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates (or a Person that was a Lender or Affiliate of a Lender at
the time the Swap Obligation or Banking Services Obligation was entered into) or
any other Person with respect to Banking Services Obligations arising in
connection with Non-Lender Banking Services; provided that the definition of
“Secured Obligations” shall not create any guarantee by any Loan Party of (or
grant of security interest by any Loan Party to support, as applicable) any
Excluded Swap Obligations of such Loan Party for purposes of determining any
obligations of any Loan Party. “Security Agreement” means that certain Pledge
and Security Agreement (including any and all supplements thereto), dated as of
the Effective Date, between the Loan Parties and the Administrative Agent, for
the benefit of the Administrative Agent and the other Holders of Secured
Obligations, and any other pledge or security agreement entered into, after the
Effective Date by any other Loan Party (as required by this Agreement or any
other Loan Document), or any other Person, as the same may be amended, restated
or otherwise modified from time to time.

 

40 

 

“Securitization Assets” has the meaning set forth in the Intercreditor
Agreement.

 

“Senior Notes” means those certain 6.5% Senior Notes due 2023 issued pursuant to
the terms of the Indenture dated as of February 25, 2015 by and between the
Borrower, the guarantors listed therein and The Bank of New York Trust Company,
as trustee, in an aggregate outstanding principal amount of $700,000,000 as of
the Petition Date.

 

“Specified Subsidiary” means any Restricted Subsidiary that is not a Loan Party
(or not required to become a Loan Party pursuant to the terms of this
Agreement).

 

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for eurocurrency
funding (currently referred to as “Eurocurrency liabilities” in Regulation D of
the Board). Such reserve percentages shall include those imposed pursuant to
such Regulation D. LIBOR Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions, or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any direct or indirect subsidiary of the Borrower.

 

“Subsidiary Guarantor” means each Restricted Subsidiary that becomes a party to
a Subsidiary Guaranty (including pursuant to a joinder or supplement thereto).

 

41 

 

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor, and any other guaranty agreements as are requested by the
Administrative Agent and its counsel, in each case as amended, amended and
restated, supplemented or otherwise modified from time to time.

 

“Super-Majority Required Lenders” means, at any time, Lenders having Loans and
unused Commitments representing more than 75% of the sum of the total Loans and
unused Commitments at such time; provided if there are three or more Lenders
(Lenders that are Affiliates of one another shall be deemed to be one Lender for
purposes hereof), then Super-Majority Required Lenders shall in no event be less
than three Lenders. For purposes of making a determination of Super-Majority
Required Lenders, (a) the Commitments of, and the portion of the Revolving
Exposure held or deemed held by, any Defaulting Lender shall be excluded, and
(b) any Voting Participant shall be deemed to be a Lender.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions (other than in respect of Equity Interests
of the Borrower), in each case entered into to hedge or mitigate risks to which
the Borrower or any Subsidiary reasonably believes it has actual exposure or
entered into in order to effectively cap, collar or exchange interest rates;
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

 

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements
permitted hereunder to the extent the provider of such Swap Agreement is a
Lender (or an Affiliate of such Lender) or was a Lender (or an Affiliate of any
such Lender) at the time such Swap Agreement is entered into, and (b) any and
all cancellations, buy backs, reversals, terminations or assignments of any Swap
Agreement transaction.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Title Companies” has the meaning assigned to such term in Section 5.11(a).

 

“Total Revolving Outstandings Cap” means (x) during the period prior to the
entry of the Final Order, $50,000,000 in principal amount at any time
outstanding and (y) upon and after entry of the Final Order, $236,200,000.00 in
principal amount at any time outstanding.

 

42 

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the amendment and restatement of the Pre-Petition
Receivables Purchase Agreement on or before the Effective Date, the borrowing
(or deemed borrowing) of Loans and other credit extensions, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder.

 

“Transferred Assets” has the meaning set forth in the definition of Permitted
Receivables Financing.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Unrestricted” means, when referring to cash or Cash Equivalents, that such cash
or Cash Equivalents (i) do not appear (and would not be required to appear) as
“restricted” on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries or on a standalone balance sheet of the Borrower or any individual
Restricted Subsidiary (in each case, unless such appearance is related to the
Loan Documents or the Collateral Documents and the Liens created thereunder to
secure the Secured Obligations), (ii) are not subject to any Lien in favor of
any other Person other than the Administrative Agent for the benefit of the
Holders of Secured Obligations and (iii) are generally available for use by the
Borrower and its Restricted Subsidiaries; provided that in no event shall
Unrestricted cash or Cash Equivalents include the actual dollar amount of any
checks issued, or wires or ACH payments initiated, by the Borrower or any of its
Restricted Subsidiaries to any Person other than the Borrower or a Restricted
Subsidiary thereof.

 

“Unrestricted Subsidiary” means each of Dean Foods Foundation, DF-AP, LLC, DF-AP
#1 LLC, Franklin Plastics, Inc., Good Karma Foods, Inc., Carnival Ice Cream,
N.V., Importadora y Distribuidora Dean Foods, S.A. de C.V., Tenedora Dean Foods
Internacional, S.A. de C.V., Dairy Group Receivables II, L. P., Dairy Group
Receivables GP II, LLC, Dairy Group Receivables, L.P. and Dairy Group
Receivables GP, LLC.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“Voting Participant” has the meaning assigned to such term in Section 9.04(c).

 

43 

 

“Voting Participant Notification” has the meaning assigned to such term in
Section 9.04(c).

 

“Wholly-Owned Subsidiary” means, with respect to any Person, a Subsidiary of
such Person, 100% of the Equity Interests of which (other than directors’
qualifying shares or shares required by law to be owned by a resident of the
jurisdiction of such Subsidiary) shall be owned by such Person or by one or more
Wholly-Owned Subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR
Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBOR Borrowing”) or by
Class and Type (e.g., a “LIBOR Revolving Borrowing”).

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, amended
and restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
definition of or reference to any statute, rule or regulation shall be construed
as referring thereto as from time to time amended, restated, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall

 

44 

 

be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (g) the words “ordinary course of
business” (or words of similar import) shall be construed to mean actions or
activities consistent with such Person’s past practice or consistent or ordinary
for similar Persons in such subject Person’s industry, as in existence on the
Petition Date.

 

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change in GAAP
occurring after the Effective Date or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein, and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.

 

SECTION 1.05. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit documentation related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

SECTION 1.06. Times of Day; Rates. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates

 

45 

 

in the definitions of “LIBO Rate” or “Adjusted LIBO Rate” or with respect to any
comparable or successor rate thereto.

 

SECTION 1.07. Division. If, in connection with any division or plan of division
of a Subsidiary consummated by a Loan Party in its discretion under Delaware law
(or any comparable event under a different jurisdiction’s law), any new Person
comes into existence, such new Person shall be deemed, for purposes of Section
5.10 to have been organized on the first date of its existence by the holders of
its Equity Interests at such time, and the Borrower or any Restricted Subsidiary
shall be deemed, for purposes of Section 6.04, to have made an investment in the
amount of the fair market value of the assets transferred by the Borrower or
such Subsidiary to such resulting Person (less the cash consideration received)
in each case on the date of such Person’s formation.

 

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein:

 

(a)    Each Lender agrees (severally and not jointly) to make Revolving Loans in
dollars to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate principal amount that will not result in (a)
such Lender’s Revolving Exposure exceeding such Lender’s Applicable Revolving
Credit Percentage of the lesser of the Aggregate Revolving Commitment and the
Total Revolving Outstandings Cap at such time, (b) the aggregate outstanding
principal amount of Revolving Loans exceeding the Total Revolving Outstandings
Cap or (c) the sum of the total Revolving Exposures then outstanding exceeding
the Maximum Available Amount. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.

 

(b)    On and from the Final Order Date, in accordance with the terms of the
Final Order and Section 4.03 hereof (and, for the avoidance of doubt, without
the need for a Borrowing Request), each Lender that is a Pre-Petition Lender
agrees that the aggregate outstanding principal amount of its Pre-Petition
Revolving Loans as of the Petition Date shall be deemed exchanged for and
converted into a term loan to the Borrower hereunder (each, a “DIP Term Loan”)
on a dollar- for-dollar basis, which exchange and conversion (for the avoidance
of doubt) shall not constitute a novation, and such DIP Term Loans shall be
deemed a LIBOR Borrowing with an Interest Period of one month hereunder on the
Final Order Date and shall constitute Obligations hereunder for all purposes
under the Loan Documents and in the Orders. Amounts of DIP Term Loans prepaid or
repaid may not be reborrowed.

 

SECTION 2.02. Loans and Borrowings.

 

(a)    Each Loan shall be made (or deemed made) as part of a Borrowing
consisting of Loans of the same Class made by the Lenders ratably in accordance
with their

 

46 

 

respective Revolving Commitments and/or DIP Term Loan Commitments, as
applicable. The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

 

(b)    Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans or LIBOR Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any LIBOR Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan (and in the case of
an Affiliate, the provisions of Sections 2.14, 2.15,

 

2.16       and 2.17 shall apply to such Affiliate to the same extent as to such
Lender); provided that (i) any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement and (ii) the non-performance of a Lender’s obligations by any
domestic or foreign branch or Affiliate of such Lender so nominated by it shall
not relieve the Lender from its obligations under this Agreement.

 

(c)    At the commencement of each Interest Period for any LIBOR Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $2,500,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $500,000 and not less than $2,500,000; provided that
an ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the Maximum Available Amount or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e). Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of ten
(10) LIBOR Borrowings outstanding.

 

(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect to such Borrowing would end after the
Maturity Date.

 

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request
either by delivery of a written Borrowing Request signed by the Borrower
(delivered by hand or telecopy) or, after the Effective Date, by telephone
(provided that any telephonic notice must be confirmed immediately by delivery
to the Administrative Agent of a Borrowing Request) (a) in the case of a LIBOR
Borrowing, not later than 1:30 p.m., New York City time, three Business Days
before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 12:00 p.m., New York City time, on the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e) may be given not later than 9:00 a.m., New York City time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request signed by the Borrower. Each
such

 

47 

 

telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

 

(i)      the aggregate amount of the requested Borrowing;

 

(ii)     the date of such Borrowing, which shall be a Business Day;

 

(iii)    whether such Borrowing is to be an ABR Borrowing or a LIBOR Borrowing;

 

(iv)    in the case of a LIBOR Borrowing, the initial Interest Period to be
applicable thereto and the last day thereof, which shall be a period
contemplated by the definition of the term “Interest Period”;

 

(v)     the Maximum Available Amount in effect on such date both immediately
before and after giving effect to such Borrowing;

 

(vi)     in the case of a Revolving Borrowing, the location and number of the
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.07; and

 

(vii)    compliance with the applicable conditions set forth in Section 4.02 and
that the Effective Date shall have occurred prior to the requested date of such
Borrowing.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested LIBOR Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Revolving Loan to be made (or deemed
made) as part of the requested Revolving Borrowing.

 

SECTION 2.04. Intentionally Omitted.

 

SECTION 2.05. Intentionally Omitted.

 

SECTION 2.06. Letters of Credit.

 

(a)    General. Subject to the terms and conditions set forth herein, the
Issuing Banks agree that, in reliance upon the agreements of the Lenders set
forth in this Section 2.06, the Borrower may request the issuance of Letters of
Credit denominated in dollars as the applicant thereof for its own account or
for the account of any Domestic Subsidiary, in a form reasonably acceptable to
the Administrative Agent and the relevant Issuing Bank, from time to time on any
Business Day during the Availability Period. In the event of any inconsistency
between the terms

 

48 

 

and conditions of this Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the relevant Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control. The
Borrower unconditionally and irrevocably agrees that, in connection with any
Letter of Credit issued for the support of any Subsidiary’s obligations as
provided in the first sentence of this paragraph, the Borrower will be fully
responsible for the reimbursement of LC Disbursements in accordance with the
terms hereof, the payment of interest thereon and the payment of fees due under
Section 2.12(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit (the Borrower hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor or surety of the
obligations of such a Subsidiary that is an account party in respect of any such
Letter of Credit).

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.

 

(i)    To request the issuance of a Letter of Credit (or the amendment, renewal
or extension of an outstanding Letter of Credit), the Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the relevant Issuing Bank) to an Issuing Bank
(which Issuing Bank shall be selected by the Borrower) and the Administrative
Agent (reasonably in advance of the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof, the documents to be
presented by such beneficiary in case of any drawing thereunder, the full text
of any certificate to be presented by such beneficiary in case of any drawing
thereunder, the purpose and nature of the requested Letter of Credit and such
other information as the applicable Issuing Bank may require. Such notice must
be received by the applicable Issuing Bank and the Administrative Agent not
later than 11:00 a.m. at least two Business Days (or such later date and time as
the Administrative Agent and the applicable Issuing Bank may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. If requested by such Issuing
Bank, the Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit.

 

(ii)    Promptly after receipt of any Letter of Credit application, the
applicable Issuing Bank will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such request
from the Borrower and, if not, the applicable Issuing Bank will provide the
Administrative Agent with a copy thereof. Unless the applicable Issuing Bank has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested

 

49 

 

date of issuance or amendment of the applicable Letter of Credit, that one or
more applicable conditions contained in Article IV shall not then be satisfied,
then, subject to the terms and conditions hereof, the applicable Issuing Bank
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the applicable Issuing Bank’s usual and customary
business practices.

 

(iii)    A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Borrower shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension (i) the amount of the LC
Exposure shall not exceed $25,000,000, (ii) each Issuing Bank’s LC Exposure
shall not exceed such Issuing Bank’s LC Commitment, and (iii) the sum of the
total Revolving Exposures shall not exceed the Maximum Available Amount.

 

(iv) the Issuing Banks shall not be under any obligation to issue any Letter of
Credit if:

 

(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Banks from issuing
the Letter of Credit, or any Law applicable to the Issuing Banks or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Banks shall prohibit, or request
that the Issuing Banks refrain from, the issuance of letters of credit generally
or the Letter of Credit in particular or shall impose upon the Issuing Banks
with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Banks are not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing
Banks any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which the Issuing Banks in good faith deem material;

 

(B)    the beneficiary of such Letter of Credit is subject to Sanctions;

 

(C)    the issuance of the Letter of Credit would violate one or more policies
of the Issuing Banks applicable to letters of credit generally;

 

(D)    except as otherwise agreed by the Administrative Agent and the Issuing
Banks, the Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $500,000, in the case of a
standby Letter of Credit;

 

50 

 

(E)    the Letter of Credit is to be denominated in a currency other than
Dollars;

 

(F)    subject to Section 2.21, any Lender is at that time a Defaulting Lender,
unless the Issuing Banks have entered into arrangements, including the delivery
of Cash Collateral as required by Section 2.22, satisfactory to the Issuing
Banks (in their sole discretion) with the Borrower or such Lender to eliminate
the Issuing Banks’ actual or potential Fronting Exposure (after giving effect to
Section 2.21) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other LC Exposure as to which the Issuing Banks have actual or potential
Fronting Exposure, as it may elect in its sole discretion; or

 

(G)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.

 

(v)    The Issuing Banks shall not amend any Letter of Credit if the Issuing
Banks would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.

 

(vi)    The Issuing Banks shall be under no obligation to amend any Letter of
Credit if (A) the Issuing Banks would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 

(vii)    The Issuing Banks shall act on behalf of the Lenders with respect to
any Letters of Credit issued by any Issuing Bank and the documents associated
therewith, and the Issuing Banks shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article VIII with respect to any
acts taken or omissions suffered by the Issuing Banks in connection with Letters
of Credit issued by it or proposed to be issued by it and pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article VIII included the Issuing Banks with respect to such acts or omissions,
and (B) as additionally provided herein with respect to the Issuing Banks.

 

(viii)   If the Borrower so requests, the applicable Issuing Bank shall issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the Issuing Bank, the Borrower shall not be required to make a

 

51 

 

specific request to the Issuing Bank for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Issuing Bank to permit the extension
of such Letter of Credit at any time to an expiry date not later than the latest
expiration date permitted for such letter of Credit pursuant to Section 2.06(c);
provided, however, that the Issuing Bank shall not permit any such extension if
(A) the Issuing Bank has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof, or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the Issuing Bank not to permit such extension.

 

(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the relevant Issuing Bank to the beneficiary thereof)
at or prior to the close of business on the earlier of (i) the date one year
after the date of the issuance of such Letter of Credit or such later date as
may be agreed to by the relevant Issuing Bank (or, in the case of any renewal or
extension thereof, including any Auto-Extension Letter of Credit, one year after
such renewal or extension) and (ii) the date that is five Business Days prior to
the Maturity Date; provided that a Letter of Credit may expire up to (but not
later than) one year beyond the Maturity Date so long as the Borrower Cash
Collateralizes 105% of the face amount of such Letter of Credit in the manner
described in Section 2.06(j) no later than the Maturity Date on terms and
conditions reasonably acceptable to the relevant Issuing Bank and the
Administrative Agent.

 

(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, each Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Revolving Credit Percentage of the aggregate amount available to be drawn under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the relevant Issuing Bank, such
Lender’s Applicable Revolving Credit Percentage of each LC Disbursement made by
such Issuing Bank and not reimbursed by the Borrower on the date due as provided
in paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

 

52 

 

(e)    Reimbursement. Upon receipt from the beneficiary of any Letter of Credit
of any notice of a drawing under such Letter of Credit, the applicable Issuing
Bank shall notify the Borrower and the Administrative Agent thereof. Not later
than 11:00 a.m., New York City time, on the date of any LC Disbursement by an
Issuing Bank under a Letter of Credit, the Borrower shall reimburse such Issuing
Bank through the Administrative Agent in an amount equal to the amount of such
drawing if the Borrower shall have received notice of such LC Disbursement prior
to 9:00 a.m., New York City time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
the Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.05 that such payment be
financed with an ABR Revolving Borrowing in an equivalent amount of such LC
Disbursement and, to the extent so financed, the Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Revolving Credit Percentage thereof. Promptly following receipt of
such notice, each Lender shall pay to the Administrative Agent its Applicable
Revolving Credit Percentage of the payment then due from the Borrower, in the
same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
such Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Lenders and such Issuing Bank as their interests may appear. Any payment made by
a Lender pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.

 

(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor any Issuing

 

53 

 

Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the relevant Issuing Bank; provided that the
foregoing shall not be construed to excuse any Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of any Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination and that:

 

(i)    an Issuing Bank may replace a purportedly lost, stolen, or destroyed
original Letter of Credit or missing amendment thereto with a replacement marked
as such or waive a requirement for its presentation;

 

(ii)    an Issuing Bank may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit and without regard to any non-documentary condition in such
Letter of Credit;

 

(iii)    an Issuing Bank shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and

 

(iv)    this sentence shall establish the standard of care to be exercised by an
Issuing Bank when determining whether drafts and other documents presented under
a Letter of Credit comply with the terms thereof (and the parties hereto hereby
waive, to the extent permitted by applicable Law, any standard of care
inconsistent with the foregoing).

 

Without limiting the foregoing, none of the Administrative Agent, the Lenders,
any Issuing Bank, or any of their Related Parties shall have any liability or
responsibility by reason of

 

(A) any presentation that includes forged or fraudulent documents or that is
otherwise affected by the fraudulent, bad faith, or illegal conduct of the
beneficiary or other Person, (B) an Issuing Bank declining to take-up documents
and make payment (x) against documents that are fraudulent, forged, or for other
reasons by which that it is entitled not to honor or (y) following the
Borrower’s

 

54 

 

waiver of discrepancies with respect to such documents or request for honor of
such documents or

 

(C)   an Issuing Bank retaining proceeds of a Letter of Credit based on an
apparently applicable attachment order, blocking regulation, or third-party
claim notified to such Issuing Bank.

 

(g)    Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (provided that any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Borrowing Request) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

(h)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of such Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

 

(i)    Replacement of any Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(j)    Cash Collateralization. If the maturity of the Loans has been accelerated
in accordance with Article VII, on the Business Day that the Borrower receives
notice from the Administrative Agent or the Required Lenders (or Lenders with LC
Exposure representing greater

 

55 

 

than 50% of the total LC Exposure) demanding the deposit of Cash Collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders (the “LC Collateral Account”), an amount in cash equal to
105% of the LC Exposure as of such date plus accrued and unpaid interest
thereon; provided that the obligation to deposit such Cash Collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Borrower hereby grants
the Administrative Agent a security interest in the LC Collateral Account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the relevant Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposure representing greater than 50%
of the total LC Exposure), be applied to satisfy other Secured Obligations. If
the Borrower is required to provide an amount of Cash Collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all such Events of Defaults have been cured or waived.

 

(k)    Reports by Issuing Banks to the Administrative Agent. On the Business Day
following the end of each calendar quarter, each Issuing Bank (other than
Rabobank) shall furnish to the Administrative Agent a report setting forth (i)
the issuance and expiration dates, and the face amount, of each Letter of Credit
issued by such Issuing Bank during the most recently completed calendar quarter,
(ii) the aggregate undrawn amount of all Letters of Credit issued by such
Issuing Bank that are outstanding as of such date and (iii) the aggregate amount
of all LC Disbursements made by such Issuing Bank that have not been reimbursed
by or on behalf of the Borrower prior to such date.

 

(l)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the Issuing Banks and the Borrower when a Letter of Credit
is issued, (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit. Notwithstanding the foregoing, the Issuing Banks shall not be
responsible to the Borrower for, and the Issuing Banks’ rights and remedies
against the Borrower shall not be impaired by, any action or inaction of the
Issuing Banks required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where the Issuing Banks or the

 

56 

 

beneficiary are located, the practice stated in the ISP or UCP, as applicable,
or in the decisions, opinions, practice statements, or official commentary of
the ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

(m)   Illegality under Letters of Credit. If, at any time, it becomes unlawful
for any Issuing Bank to comply with any of its obligations under any Letter of
Credit (including, but not limited to, as a result of any Sanctions), the
obligations of such Issuing Bank with respect to such Letter of Credit shall be
suspended (and all corresponding rights shall cease to accrue) until such time
as it may again become lawful for such Issuing Bank to comply its obligations
under such Letter of Credit, and such Issuing Bank shall not be liable for any
losses that the Loan Parties may incur as a result.

 

(n)    Conflict with Letter of Credit Documents. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit documentation,
the terms hereof shall control.

 

SECTION 2.07. Funding of Borrowings.

 

(a)    DIP Term Loans. On and from the Final Order Date, upon entry of the Final
Order and subject to section 4.03 hereof, the outstanding principal amount of
Pre-Petition Revolving Loans of each Pre-Petition Lender as of the Petition
Date, shall be refinanced and deemed to be repaid by, and exchanged for, on a
dollar-for-dollar basis, DIP Term Loans under this Agreement.

 

(b) Revolving Loans.

 

(i)    Each Lender shall make each Revolving Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds by
4:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender’s Applicable Revolving Credit Percentage. The
Administrative Agent will make such Loans available to the Borrower by (i)
promptly crediting the amounts so received, in like funds, to the Funding
Account or (ii) wire transfer of such funds, in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided, however, that if, on the date the Borrowing Request with
respect to such Borrowing is given by the Borrower, there are LC Disbursements
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such LC Disbursements, and second, shall be made
available to the Borrower as provided above; provided that ABR Revolving Loans
to finance the reimbursement of an LC Disbursement as provided in Section
2.06(e) shall be remitted by the Administrative Agent to the relevant Issuing
Bank.

 

57 

 

(ii)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, or (ii) in the case of
the Borrower, the interest rate applicable to ABR Loans. If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

 

(iii)    A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this Section 2.07(b) shall be conclusive,
absent manifest error.

 

(iv)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(v)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

SECTION 2.08. Interest Elections.

 

58 

 

(a)    The DIP Term Loans shall, initially, be a LIBOR Borrowing with an
Interest Period of one month and each other Borrowing initially shall be of the
Type specified in the applicable Borrowing Request therefor and, in the case of
any such other Borrowing that is a LIBOR Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a LIBOR Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

 

(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request
signed by the Borrower. Notwithstanding any contrary provision herein, this
Section shall not be construed to permit the Borrower to elect an Interest
Period for LIBOR Loans that does not comply with Section 2.02(d).

 

(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i)     the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)   whether the resulting Borrowing is to be an ABR Borrowing or a LIBOR
Borrowing; and

 

(iv)   if the resulting Borrowing is a LIBOR Borrowing, the Interest Period to
be applicable thereto after giving effect to such election and the last day of
such Interest Period, which shall be an interest period of one month (as
contemplated by the definition of the term “Interest Period”).

 

If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

 

59 

 

(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each relevant Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBOR Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing, then, so long as an Event of Default is continuing
(i)    no outstanding Borrowing may be converted to or continued as a LIBOR
Borrowing and (ii)   unless repaid, each LIBOR Borrowing shall be converted to
an ABR Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.09. Termination and Reduction of Commitments.

 

(a)    The DIP Term Loan Commitments shall terminate on the earlier of the Final
Order Date (after giving effect to the Borrowing of DIP Term Loans deemed made
on such date) and the Maturity Date. Unless previously terminated, the Revolving
Commitments shall terminate on the Maturity Date.

 

(b) The Borrower may at any time terminate the Revolving Commitments upon (i)
the payment in full in cash of all outstanding Revolving Loans, together with
accrued and unpaid interest thereon and on any Letters of Credit, (ii) the
cancellation and return of all outstanding Letters of Credit (or alternatively,
with respect to each such Letter of Credit, the furnishing to the Administrative
Agent of a cash deposit (or at the discretion of the Administrative Agent a
backup standby letter of credit satisfactory to the Administrative Agent) equal
to 105% of the LC Exposure as of such date), (iii) the payment in full in cash
of the accrued and unpaid fees in respect of the Revolving Commitments, and (iv)
the payment in full in cash of all reimbursable expenses and other Obligations
in respect of the Revolving Commitments together with accrued and unpaid
interest thereon.

 

(c)    The Borrower may from time to time reduce the Revolving Commitments;
provided that (i) each reduction of such Revolving Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Revolving Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.11, the sum of the Revolving Exposures would exceed the lesser of
the Aggregate Revolving Commitments and the Total Revolving Outstandings Cap at
such time.

 

(d)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) or (c) of this
Section at least one Business Day prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative

 

60 

 

Agent shall advise the Lenders of the contents thereof. Each notice delivered by
the Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Revolving Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or the occurrence of any one or more other transactions, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Revolving Commitments shall be
permanent. Each reduction of the Revolving Commitments shall be made ratably
among the Lenders in accordance with their respective Revolving Commitments.

 

SECTION 2.10. Repayment of Loans; Evidence of Debt.

 

(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Maturity Date.

 

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c) The Administrative Agent shall maintain accounts in which it shall record
(i)  the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraph (b) or

 

(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender and its registered assigns a promissory note payable to such Lender and
in the form attached hereto as Exhibit E. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein and its registered
assigns.

 

SECTION 2.11. Prepayment of Loans.

 

61 

 

(a)    The Borrower shall have the right at any time and from time to time to
make a prepayment in respect of the Borrowings in whole or in part without
premium or penalty but subject to breakfunding payments pursuant to Section 2.16
and any amount payable pursuant to Section 2.12(c), subject to prior notice in
accordance with this paragraph (e) of this Section, provided that each such
prepayment shall be applied as set forth in clause (d) below.

 

(b)    (i) Within three (3) Business Days following the receipt by any Loan
Party or any Restricted Subsidiary of any Net Cash Proceeds derived from any
Asset Sale or series of Asset Sales which cumulatively aggregate in excess of
$5,000,000 from all such Asset Sales during the term of this Agreement, the
Borrower shall prepay the Obligations in an aggregate amount equal to one
hundred percent (100%) of the Net Cash Proceeds so received (each such
prepayment to be applied as set forth in clause (d) below), and (ii) to the
extent of cash proceeds received in connection with a Recovery Event which are
in excess of $5,000,000 in the aggregate and which are not applied to repair,
replace or relocate damaged property or to purchase or acquire fixed or capital
assets in replacement of the assets lost or destroyed within thirty (30) days of
the receipt of such cash proceeds, the Borrower shall prepay the Obligations in
an aggregate amount equal to one hundred percent (100%) of such cash proceeds
net of all third-party costs incurred to obtain such cash proceeds (such
prepayment to be applied as set forth in clause (d) below).

 

(c) If at any time (including, without limitation, on any Report Date):

 

(i)    the sum of the aggregate principal amount of all of the Revolving
Exposures exceeds the Maximum Available Amount, the Borrower shall immediately
repay Revolving Borrowings and/or Cash Collateralize LC Exposure in an account
with the Administrative Agent pursuant to Section 2.06(j), as applicable, in an
aggregate principal amount sufficient to cause the aggregate principal amount of
all Revolving Exposures to be less than or equal to the Maximum Available
Amount; and/or

 

(ii)    the aggregate amount of the sum of (x) Unrestricted cash and Cash
Equivalents owned or held by the Borrower and its Restricted Subsidiaries (for
the avoidance of doubt, excluding the Receivables Financing SPCs and/or any
not-for-profit Subsidiary) (determined after giving pro forma effect to the
making of any Revolving Loan on such date and the application of proceeds
therefrom and from any other Unrestricted cash or Cash Equivalents on hand on
such date (to the extent such proceeds and/or other Unrestricted cash or Cash
Equivalents are actually utilized by the Borrower and/or any such Restricted
Subsidiary on the date of incurrence of such Revolving Loan for a permitted
purpose under this Agreement other than an investment in cash or Cash
Equivalents)), less (y) the Budgeted Operating Disbursements Amount set forth in
the then current Agreed Budget for the immediately succeeding week, less (z) the
Carve-Out, exceeds $30,000,000 (for purposes of Unrestricted cash denominated in
a currency other than Dollars, taking the Dollar equivalent of such Unrestricted
cash as determined on the intended date of borrowing of such Revolving Loan)
(such amount of Unrestricted cash

 

62 

 

and Cash Equivalents in excess of $30,000,000, the “Excess Unrestricted Cash
Amount”) for a period of five (5) consecutive Business Days, the Borrower shall,
on the immediately succeeding Business Day following such five (5) Business Day
period, repay Revolving Borrowings in an account with the Administrative Agent
pursuant to Section 2.06(j), as applicable, in an aggregate principal amount
equal to such Excess Unrestricted Cash Amount.

 

Each such prepayment pursuant to this clause (c) shall be applied as set forth
in clause (d) below.

 

(d)    All such amounts pursuant to Section 2.11(a), (b) and (c) shall be
applied, first, to prepay the Revolving Loans ratably until the Revolving Loans
are paid in full, second, to Cash Collateralize outstanding LC Exposure until
such LC Exposure is Cash Collateralized in full and third, after all then
outstanding Revolving Loans are paid in full, and all outstanding LC Exposure is
Cash Collateralized, to prepay the DIP Term Loans ratably. Within the parameters
of the applications set forth above, prepayments shall be applied first to ABR
Loans and then to LIBOR Loans in direct order of Interest Period maturities. If
an Event of Default has occurred and is continuing at the time of any mandatory
prepayment, the proceeds thereof shall be applied in accordance with Section
2.18(b).

 

(e)    The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a LIBOR Borrowing, not later than 1:30 p.m., New York City time,
three Business Days before the date of prepayment (or such later time reasonably
acceptable to the Administrative Agent or, with respect to prepayments required
pursuant to Section 2.11(b)(i) or (c), such later time prior to the making of
such prepayment that is necessary to accommodate the requirements for more
timely payments set forth in such Section) or (ii) in the case of prepayment of
an ABR Borrowing, not later than 1:30 p.m., New York City time, one Business Day
before the date of prepayment (or such later time reasonably acceptable to the
Administrative Agent or, with respect to prepayments required pursuant to
Section 2.11(b)(i) or (c), such later time prior to the making of such
prepayment that is necessary to accommodate the requirements for more timely
payments set forth in such Section). Each such notice shall be irrevocable and
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid and any amount payable thereon pursuant to Section
2.12(c); provided that, a notice of prepayment delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or incurrence of Indebtedness or a Change in Control, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent not later than 12:00 noon New York City time (or such later time as the
Administrative Agent may approve in its sole discretion), one Business Date
prior to the specified effective date) if such condition is not satisfied. Each
such notice shall be in a form reasonably approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be reasonably approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof.

 

63 

 

Each partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Revolving Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.13,
(ii)   breakfunding payments pursuant to Section 2.16 and (iii) any applicable
amount payable pursuant to Section 2.12(c).

 

(f)    Notwithstanding any other provisions of this Section 2.11, (i) to the
extent that any or all of the Net Cash Proceeds of any Asset Sale by a Foreign
Subsidiary (each such Asset Sale a “Foreign Asset Sale”) or the cash proceeds
received in connection with any Recovery Event incurred by a Foreign Subsidiary
(each such Recovery Event a “Foreign Recovery Event”) are prohibited or delayed
by applicable foreign Law or the applicable Organization Documents of such
Foreign Subsidiary from being repatriated to the Borrower to repay the
Obligations pursuant to Section 2.11(b), the portion of such Net Cash Proceeds
so affected will not be required to be applied to repay the Obligations at the
time provided in Section 2.11(b), but may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable local law or applicable
Organization Documents of such Foreign Subsidiary will not permit repatriation
to the Borrower (the Borrower hereby agreeing to use, and cause its Subsidiaries
to use, all commercially reasonable efforts to overcome or eliminate any such
restrictions on repatriation and/or minimize any such costs of prepayment and/or
use the other cash and Cash Equivalents of the Borrower and its Subsidiaries
that are not affected by such restrictions to make the relevant prepayment), and
if within one year following the date on which the respective prepayment would
otherwise have been required such repatriation of any of such affected Net Cash
Proceeds is permitted under the applicable local law or the applicable
Organization Documents of such Foreign Subsidiary, such repatriation will be
immediately effected and such repatriated Net Cash Proceeds will be promptly
(and in any event not later than two (2) Business Days after such repatriation)
applied (net of additional taxes payable or reserved against as a result thereof
and additional costs relating to such repatriation) to the repayment of the
Obligations pursuant to this Section 2.11 or (ii) to the extent that the
Borrower has determined in good faith, after consultation with the
Administrative Agent, that repatriation to the Borrower to repay the Obligations
pursuant to Section 2.11(b) of any of or all the Net Cash Proceeds of any
Foreign Asset Sale or Net Cash Proceeds of any Foreign Recovery Event
attributable to Foreign Subsidiaries would have adverse tax consequences
(including any reduction in tax attributes) with respect to such Net Cash
Proceeds, such Net Cash Proceeds so affected will not be required to be applied
to repay such Obligations at the time provided in Section 2.11(b), but may be
retained by the applicable Foreign Subsidiary so long, but only so long, as the
applicable adverse tax consequences with respect to such Net Cash Proceeds
remain (the Borrower hereby agreeing to use all commercially reasonable efforts
to overcome or eliminate any adverse tax consequences and/or use the other cash
and Cash Equivalents of the Borrower and its Subsidiaries that are not affected
by such adverse tax consequences to make the relevant prepayment), and if within
one year following the date on which the respective prepayment would otherwise
have been required such repatriation of any of such affected Net Cash Proceeds
would no longer have adverse tax consequences, such repatriation will be
immediately effected and such

 

64 

 

repatriated Net Cash Proceeds will be promptly (and in any event not later than
two Business Days after such repatriation) applied (net of additional taxes
payable or reserved against as a result thereof and additional costs relating to
such repatriation) to the repayment of the Obligations pursuant to this Section
2.11. The annual aggregate amount of Net Cash Proceeds from Asset Sales and
Recovery Events that are exempted from prepaying the Obligations pursuant to
Section 2.11(b) shall be reduced by the Net Cash Proceeds from Foreign Asset
Sales and Foreign Recovery Events that are exempted from prepaying the
Obligations by operation of this Section 2.11(f).

 

SECTION 2.12. Fees.

 

(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee, which shall accrue at the Applicable
Rate on the average daily amount of the Available Revolving Commitment of such
Revolving Lender during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates. Accrued commitment fees
shall be payable in arrears on the last day of each calendar month and on the
date on which the Commitments terminate, commencing on the first such date to
occur after the date hereof. All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to LIBOR Revolving Loans on the average
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the applicable Issuing Bank for its own
account a fronting fee, which shall accrue at the rate of 0.125% per annum on
the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements in respect of Letters of Credit
issued by such Issuing Bank) during the period from and including the Effective
Date to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any LC Exposure, as well as
such Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of each calendar month shall be payable in arrears on the last day of each such
calendar month and on the date on which the Commitments terminate, commencing on
the first such date to occur after the Effective Date; provided that any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand. Any other fees payable to any Issuing Bank pursuant to
this paragraph shall be payable within 10 days after demand. All participation
fees and fronting fees shall be computed on the basis

 

65 

 

of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(c)    In the event all or any portion of the DIP Term Loans of a Lender are
repaid, prepaid, refinanced or replaced at any time (whether voluntary or
mandatory, including as a result of acceleration or at the Maturity Date) or any
Commitment of a Lender is permanently refinanced, replaced, terminated, expired,
cancelled or reduced (whether voluntary or mandatory, including in connection
with any prepayment or as a result of acceleration or at the Maturity Date (but
excluding, for the avoidance of doubt, the termination of DIP Term Loan
Commitments in connection with the making of DIP Term Loans of the equivalent
principal amount (on a dollar-for-dollar basis) on the Final Order Date in
accordance with Section 2.09(a)), such repayment, prepayment, refinancing,
replacement, termination, expiration, cancellation or reduction will be made
together with an exit fee in an amount equal to (i) 1.25% of the aggregate
principal amount of the DIP Term Loans so repaid, prepaid, refinanced or
replaced and (ii) without duplication of any payment pursuant to the preceding
clause (i), 1.25% of the aggregate principal amount of Commitments so
permanently refinanced, replaced, terminated, expired, cancelled or reduced.

 

(d)    The Borrower agrees to pay to the Administrative Agent, the Arranger and
CoBank, ACB, in each case for its own account, the fees set forth in the
applicable Fee Letter and such other fees payable in the amounts and at the
times separately agreed upon between the Borrower and the Administrative Agent,
the Borrower and the Arranger, or the Borrower and CoBank, ACB, as the case may
be.

 

(e)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the relevant Issuing Bank,
the Arranger or CoBank, ACB, in the case of fees payable to any of them) for
distribution, in the case of commitment, participation and exit fees, to the
Lenders. Fees paid shall not be refundable under any circumstances.

 

SECTION 2.13. Interest.

 

(a)    The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.

 

(b)    The Loans comprising each LIBOR Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

(c)    Notwithstanding the foregoing, (i) immediately upon the occurrence of any
Event of Default described in clause (a), (o), (p), (q), (s), (t), (u) or (w) of
Article VII, and (ii) at the election of Administrative Agent or the Required
Lenders upon the occurrence of any other Event of Default, the Borrower shall
pay interest on the principal amount of all outstanding Loans and, to the
fullest extent permitted by law, the outstanding amount of all interest, fees
and other amounts owed under this Agreement, at a rate per annum equal to 2.00%
plus (i) in the case of any Loan,

 

66 

 

the rate otherwise applicable to such Loan as provided in the preceding clauses
of this section, and (ii) in the case of any other amount the rate applicable to
ABR Loans as provided in clause (a) of this Section.

 

(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon the earlier of termination of the
Commitments and the Maturity Date; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any LIBOR
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.

 

(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

SECTION 2.14. Alternate Rate of Interest; Illegality; LIBO Successor Rate.

 

(a)    Alternate Rate of Interest. If prior to the commencement of any Interest
Period for a LIBOR Borrowing:

 

(i)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period; or

 

(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a LIBOR Borrowing shall be
ineffective, and

 

67 

 

(ii) if any Borrowing Request requests a LIBOR Borrowing, such Borrowing shall
be made as an ABR Borrowing.

 

(b)   Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable lending office to make, maintain or fund Loans whose interest
is determined by reference to the Adjusted LIBO Rate, or to determine or charge
interest rates based upon the Adjusted LIBO Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue LIBOR Loans or to convert ABR
Loans to LIBOR Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), convert
all LIBOR Loans of such Lender to ABR Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
LIBOR Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such LIBOR Loans. Upon any such conversion, the Borrower
shall also pay accrued interest on the amount so converted.

 

(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents:

 

(i)    if the Administrative Agent reasonably determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:

 

(A)   adequate and reasonable means do not exist for ascertaining the LIBO Rate
for any requested Interest Period, including, without limitation, because the
LIBO Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(B)    the administrator of the LIBO Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Rate or the LIBO Screen Rate
shall no longer be made available, or used for determining the interest rate
applicable to loans (such specific date, the “Scheduled Unavailability Date”);
or

 

(ii)    if the Administrative Agent and the Borrower determine that syndicated
loans currently being executed, or that include language similar to that
contained in this Section, are being executed or amended (as applicable) to
incorporate or adopt a new benchmark interest rate to replace the LIBO Rate,

 

68 

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace the
LIBO Rate with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then prevailing market convention for
determining interest rates for loans for similar Dollar denominated syndicated
credit facilities for such alternative benchmarks (any such proposed rate, a
“LIBO Successor Rate”), together with any proposed LIBO Successor Rate
Conforming Changes and notwithstanding anything in Section 9.02 to the contrary,
any such amendment (which shall be in form and substance reasonably satisfactory
to the Borrower) shall become effective at 5:00 p.m. (New York time) on the
fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders do not accept such amendment. If
no LIBO Successor Rate has been determined and the circumstances under clause
(i)  above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
LIBOR Loans shall be suspended, (to the extent of the affected LIBOR Loans or
Interest Periods), and (y) the Adjusted LIBO Rate component shall no longer be
utilized in determining the Alternate Base Rate. Upon receipt of such notice,
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBOR Loans (to the extent of the affected LIBOR Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of ABR Loans (subject to the foregoing
clause (y)) in the amount specified therein. Notwithstanding anything else
herein, any definition of LIBO Successor Rate shall provide that in no event
shall such LIBO Successor Rate be less than zero for purposes of this Agreement.

 

SECTION 2.15. Increased Costs.

 

(a)    If any Change in Law shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender or any Issuing Bank (except
any statutory reserve requirement included in the calculation of the Adjusted
LIBO Rate);

 

(ii)     impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or

 

(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and

 

69 

 

(C)   Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such actual and direct costs (but not including anticipated profits)
reasonably incurred or reduction suffered.

 

(b)      If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered as reasonably determined by such Lender or such Issuing Bank
(which determination shall be made in good faith (and not on an arbitrary or
capricious basis) and generally consistent with similarly situated customers of
such Lender or such Issuing Bank, as applicable, under agreements having
provisions similar to this Section 2.15, after consideration of such factors as
such Lender or such Issuing Bank, as applicable, then reasonably determines to
be relevant; provided that neither such Lender nor such Issuing Bank, as
applicable, shall be required to disclose any confidential or proprietary
information in connection therewith).

 

(c)      A certificate of a Lender or an Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or such Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 15 days
after receipt thereof.

 

70 

 

(d)      Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
LIBOR Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.09(d) and is
revoked in accordance therewith), or (d) the assignment of any LIBOR Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.20, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a LIBOR Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

SECTION 2.17. Taxes.

 

(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with

 

71 

 

applicable law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

 

(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(d)    Indemnification by the Loan Parties. The Loan Parties shall indemnify
each Recipient, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

72 

 

(f)     Status of Lenders.

 

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

 

(A)     any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

(B)      any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable;

 

(1)   in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan

 

73 

 

Document, IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(2) executed originals of IRS Form W-8ECI;

 

(3)   in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN-E; or

 

(4)   to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-4 on behalf of each such direct and
indirect partner;

 

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the

 

74 

 

Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, and the Full Satisfaction of the
Secured Obligations.

 

(i)    Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes each Issuing Bank and the term “applicable law” includes FATCA.

 

SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.

 

75 

 

(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00
p.m., New York City time, on the date when due, in immediately available funds,
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff. Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices as the Administrative Agent may from time to time notify to the
Borrower and the Lenders, except payments to be made directly to an Issuing Bank
as expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

 

(b)    Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrower) or (B) a mandatory prepayment made when an Event of Default has not
occurred and is continuing at the time (which shall be applied in accordance
with Section 2.11) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and any
Issuing Bank from the Borrower (other than in connection with Swap Obligations
and Banking Services Obligations), second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower (other than in
connection with Swap Obligations and Banking Services Obligations), third, to
pay interest then due and payable on the Loans and the Letters of Credit
ratably, fourth, to prepay principal on the Revolving Loans and unreimbursed LC
Disbursements ratably, to pay an amount to the Administrative Agent equal to the
aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements, to be held as Cash Collateral
for such Obligations and to pay any amounts owing with respect to Swap
Obligations (all such amounts under this “fourth” item being applied ratably in
accordance with all such amounts due), fifth, to prepay principal on the DIP
Term Loans ratably, sixth, to the payment of any other Secured Obligation due to
the Administrative Agent or any Lender (or its Affiliate) by the Borrower or any
Loan Party (other than Banking Services Obligations arising with respect to
Non-Lender Banking Services), seventh, to the payment of all Banking Services
Obligations arising in connection with Non-Lender Banking Services and eighth,
to the payment of the surplus, if any, to whoever may be lawfully entitled to
receive such surplus. Notwithstanding the foregoing, amounts received from any
Loan Party shall not be applied to any Excluded Swap Obligation of such Loan
Party. Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrower, or unless a Default

 

76 

 

is in existence, none of the Administrative Agent or any Lender shall apply any
payment which it receives to any LIBOR Loan, except (a) on the expiration date
of the Interest Period applicable to any such LIBOR Loan or (b) in the event,
and only to the extent, that there are no outstanding ABR Loans of the same
Class and, in any event, the Borrower shall pay the break funding payment
required in accordance with Section 2.16. The Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the Secured
Obligations.

 

(c)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or each Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the

 

77 

 

greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(b), 2.06(d) or (e), 2.07(b), 2.18(c) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent or the applicable Issuing Bank to satisfy such Lender’s
obligations to it under such Section until all such unsatisfied obligations are
fully paid and/or (ii) hold any such amounts in a segregated account over which
the Administrative Agent shall have exclusive control as Cash Collateral for,
and application to, any future funding obligations of such Lender under any such
Section; in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

 

SECTION 2.19. Mitigation Obligations. If any Lender requests compensation under
Section 2.15, or if the Borrower is required to pay any additional amount or
make any indemnity payment to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to such Lender
(and the Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment).

 

SECTION 2.20. Departing Lenders; Replacement of Lenders.

 

(a)    In addition to any rights and remedies that may be available to the
Borrower under this Agreement or applicable law, if any Lender (x) shall become
affected by any of the changes or events described in Sections 2.15 or 2.17 and
the Borrower is required to pay additional amounts or make indemnity payments
with respect to the Lender thereunder, (y) becomes a Defaulting Lender or (z)
has failed to consent to a proposed amendment, waiver, discharge or termination
which pursuant to the terms of Section 9.02 or any other provision of any Loan
Document requires the consent of all affected Lenders and with respect to which
the Required Lenders shall have granted their consent (any such Lender being
hereinafter referred to as a “Departing Lender”), then in such case, the
Borrower may, at its sole expense and effort, upon notice to the Administrative
Agent and such Departing Lender, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 9.04), all of its interests, rights (other
than its existing rights to payments pursuant to Sections 2.15 and 2.17) and
obligations under this Agreement and the related Loan Documents to an any Person
other than an Ineligible Institution that shall assume such

 

78 

 

obligations (which assignee may be another Lender, if a Lender accepts such
assignment) (a “Replacement Lender”); provided, that

 

(i)        the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 9.04(b)(ii)(A);

 

(ii)       such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

 

(iii)      in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)      such assignment does not conflict with applicable Laws; and

 

(v)       in the case of an assignment resulting from clause (z) of this Section
2.20(a), the applicable assignee shall have consented to the applicable
amendment, waiver or consent.

 

(b)    Upon any assignment by any Lender pursuant to this Section 2.20 becoming
effective, the Replacement Lender shall thereupon be deemed to be a “Lender” for
all purposes of this Agreement (unless such Replacement Lender was, itself, a
Lender prior thereto) and such Departing Lender shall thereupon cease to be a
“Lender” for all purposes of this Agreement and shall have no further rights or
obligations hereunder (other than pursuant to Section 2.15 or 2.17 and Section
9.03) while such Departing Lender was a Lender.

 

(c)    Notwithstanding any Departing Lender’s failure or refusal to assign its
rights, obligations, Loans and Commitments under this Section 2.20, the
Departing Lender shall cease to be a “Lender” for all purposes of this Agreement
and the Replacement Lender shall be substituted therefor upon payment to the
Departing Lender by the Replacement Lender of all amounts set forth in this
Section 2.20 without any further action of the Departing Lender.

 

(d)    Notwithstanding anything in this Section to the contrary, (i) any Lender
that acts as an Issuing Bank may not be replaced hereunder at any time it has
any Letter of Credit outstanding hereunder unless arrangements satisfactory to
such Lender (including the furnishing of a backstop standby letter of credit in
form and substance, and issued by an issuer, reasonably satisfactory to such
Issuing Bank or the depositing of cash collateral into a cash collateral account
in amounts and pursuant to arrangements reasonably satisfactory to such Issuing
Bank) have been made with respect to such outstanding Letter of Credit and (ii)
the Lender that acts as the

 

79 

 

Administrative Agent may not be replaced hereunder except in accordance with the
terms of Article VIII.

 

SECTION 2.21. Defaulting Lenders.

 

(a)   Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

 

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders, Super-Majority
Required Lenders and Section 9.02(b).

 

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder; third, to Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.22; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.22; sixth, to the payment of any amounts owing to the Lenders or
the Issuing Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Banks against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit

 

80 

 

were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letters of Credit are held by the Lenders pro rata in
accordance with the Commitments without giving effect to clause (iv) below. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)    Commitment and Letter of Credit Fees.

 

(A)    No Defaulting Lender shall be entitled to receive any commitment fee due
under Section 2.12(a) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

(B)     Each Defaulting Lender shall be entitled to receive fees with respect to
Letters of Credit due under Section 2.12(b) for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Applicable
Revolving Credit Percentage of the stated amount of Letters of Credit for which
it has provided Cash Collateral pursuant to Section 2.22.

 

(C)     With respect to any fees not required to be paid to any Defaulting
Lender pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to each Issuing Bank, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Bank’s Fronting Exposure to such Defaulting Lender,
and (z) not be required to pay the remaining amount of any such fee.

 

(iv)     Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Revolving Credit Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment. Subject to Section 9.20, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising

 

81 

 

from that Lender having become a Defaulting Lender, including any claim of a
Non- Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)   Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.22.

 

(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and
each Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Lenders in accordance with the Commitments (without giving effect to
paragraph (a)(iv) above), whereupon, such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)     New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Bank shall be required to issue, extend, increase, reinstate or renew
any Letter of Credit unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.

 

SECTION 2.22. Cash Collateral.

 

(a)     Obligation to Cash Collateralize. At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the Issuing Banks’ Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.21(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the 105% of the Fronting Exposure of the
Issuing Bank.

 

(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Banks, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lender’s obligation to fund participations in
respect of Letters of Credit, to be applied pursuant to clause (c) below. If at
any time the Administrative

 

82 

 

Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent and the Issuing Banks as herein
provided, or that the total amount of such Cash Collateral is less than the 105%
of the Fronting Exposure of the Issuing Bank, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

 

(c)                Application. Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under this Section or
Section 2.21 in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letters of Credit (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(d)                Termination of Requirement. Cash Collateral (or the
appropriate portion thereof) provided to reduce any Issuing Bank’s Fronting
Exposure shall no longer be required to be held as Cash Collateral pursuant to
this Section following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent and each Issuing
Bank that there exists excess Cash Collateral; provided that, subject to Section
2.21 the Person providing Cash Collateral and each Issuing Bank may agree that
Cash Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and; provided further that to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Administrative Agent, the Issuing
Bank and the Lenders that:

 

SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Borrower and its
Restricted Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization and,
subject to the entry of the Interim Order (or the Final Order, when entered),
has all requisite power and authority to carry on its business as now conducted,
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required. Schedule 3.01 sets forth (a)
a correct and complete list of the name and relationship to the Borrower of each
and all of the Borrower’s Subsidiaries, (b) a true and complete listing of each
class of each of the Restricted Subsidiaries’ authorized Equity Interests, of
which all of such issued shares are validly issued, outstanding, fully paid and
non-assessable, and owned

 

83 

 

beneficially and of record by the Persons identified on Schedule 3.01, and (c)
the type of entity of the Borrower and each of its Subsidiaries. All of the
issued and outstanding Equity Interests owned by any Loan Party have been (to
the extent such concepts are relevant with respect to such ownership interests)
duly authorized and issued and are fully paid and non-assessable.

 

SECTION 3.02. Authorization; Enforceability. Subject to entry and the terms of
the Interim Order (or the Final Order, when applicable), the Transactions are
within each Loan Party’s corporate or limited liability company powers, will not
contravene the terms of any Loan Party’s Organization Documents and have been
duly authorized by all necessary corporate, limited liability company and, if
required, stockholder action. Subject to entry and the terms of the Interim
Order (or the Final Order, when applicable), the Loan Documents to which each
Loan Party is a party have been duly executed and delivered by such Loan Party
and constitute a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable Debtor Relief
Laws and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at Law.

 

SECTION 3.03. Governmental Approvals; No Conflicts. Subject to entry and the
terms of the Interim Order (or the Final Order, when applicable), the
Transactions (a) do not require any material consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect and
except for filings necessary to perfect Liens created pursuant to the Loan
Documents and the filing on or about the Effective Date of one or more current
reports on Form 8-K with respect to the Transactions, (b) will not violate any
material Law applicable to the Borrower or any of its Restricted Subsidiaries,
(c) except as could not reasonably be expected to have a Material Adverse
Effect, will not violate or result in a default under any indenture, agreement
or other instrument binding upon the Borrower or any of its Restricted
Subsidiaries or its assets (except those as to which waivers or consents have
been obtained), and (d) will not result in the creation or imposition of any
Lien on any asset of the Borrower or any of its Restricted Subsidiaries, except
Liens created pursuant to the Loan Documents.

 

SECTION 3.04. Financial Condition; No Material Adverse Change.

 

(a)    The Borrower has heretofore furnished to the Lenders its (i) consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal years ended December 31, 2017 and December 31, 2018, reported
on by Deloitte & Touche LLP, independent public accountants, and (ii) unaudited
consolidated balance sheet and related statements of income, stockholders’
equity and cash flows as of and for the fiscal quarters ended March 31, 2019 and
June 30, 2019. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such date in accordance with
GAAP.

 

(b)   Since Petition Date, there has been no development or event which has had
or could reasonably be expected to have a Material Adverse Effect.

 

84 

 

SECTION 3.05. Properties.

 

(a)    Each of the Borrower and its Restricted Subsidiaries has (i) good title
to (in the case of fee interests in real property), (ii) valid leasehold
interests in (in the case of leasehold interests in real or personal property),
and (iii) marketable title to (in the case of all other personal property), all
of their respective assets, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect. All such assets are
free and clear of Liens except for Permitted Liens.

 

(b)   The Borrower and each of its Restricted Subsidiaries owns, has the legal
right to use or is licensed to use, all trademarks, tradenames, copyrights,
patents and other intellectual property necessary to its business as currently
conducted, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect, and, to the knowledge of the Borrower or any of
its Restricted Subsidiaries, the use thereof by the Borrower and its Restricted
Subsidiaries does not infringe upon the rights of any other Person except for
such infringements that, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

SECTION 3.06. Litigation and Environmental Matters.

 

(a)    Other than the Bankruptcy Cases, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Restricted Subsidiaries (i) as to which there is a
reasonable probability of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve this Agreement or the
Transactions.

 

(b)    Except for any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, (i)
none of the Borrower or any of its Restricted Subsidiaries has received any
written or actual notice of any claim with respect to any Environmental
Liability or has knowledge or reason to believe that any such notice will be
received or is threatened and (ii) none of the Borrower or any of its Restricted
Subsidiaries (1) has, at any time during the last five (5) years, failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law or (2)
has become subject to any Environmental Liability.

 

SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and its
Restricted Subsidiaries is in compliance with all Laws applicable to it or its
property, and all orders, writs, injunctions, and decrees of any Governmental
Authority applicable to it or its property, all Material Indebtedness and all
other indentures, agreements and other instruments binding upon it or its
property, in each case except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

85 

 

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiary Guarantors is required to register as an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

 

SECTION 3.09. Taxes. Each of the Borrower and its Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves to the
extent required by GAAP or (b) to the extent that the failure to do so could not
be expected to result in a Material Adverse Effect. There is no tax assessment
proposed in writing, or to the knowledge of any Loan party, threatened, against
the Borrower or any Restricted Subsidiary that could, if made, be reasonably
expected to have a Material Adverse Effect. Neither the Borrower or any
Restricted Subsidiary thereof is party to any tax sharing agreement.

 

SECTION 3.10. ERISA. Except as set forth on Schedule 3.10(a), neither Borrower,
any Restricted Subsidiary nor any of their respective ERISA Affiliates is party
to, contributes to, is obligated to contribute to, or otherwise has any
obligation or is bound by (a) any Multiemployer Plan or (b) any Plan subject to
Section 433 of the Code. Except as set forth on Schedule 3.10(b), no ERISA Event
has occurred within the previous five (5) years or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Except as set forth on Schedule 3.10(b),
neither the Borrower, any Restricted Subsidiary nor any of their respective
ERISA Affiliates reasonably anticipates that any Material Adverse Effect will
arise from any increase either in the annual financial expense for any Plan or
Multiemployer Plan (determined in accordance with Statement of Financial
Accounting Standards No. 87) or in the annual minimum funding contribution for
any Plan or Multiemployer Plan (determined in accordance with the assumptions
used for funding such Plan or Multiemployer Plan pursuant to Section 412, 430,
431 or 432 of the Code), and neither the Borrower, any Restricted Subsidiary nor
any of their respective ERISA Affiliates is aware of any facts that could form
the basis for materially changing the method of determining the actuarial
assumptions, interest rates, or other calculations associated with any Plan or
Multiemployer Plan. None of the assets of the Borrower, any Restricted
Subsidiary or any of their respective ERISA Affiliates is the subject of any
Lien arising under Section 303(k) of ERISA or Section 430(k) of the Code, and
there are no facts which could be expected to give rise to such a Lien. Except
as set forth on Schedule 3.10, as of the Effective Date, the present value of
all accumulated benefit obligations under each Plan (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plan. Except as set
forth on Schedule 3.10, as of the Effective Date, no Multiemployer Plan is
subject to the additional funding rules of Section 432 of the Code for
multiemployer plans that are in endangered or critical status. As of the
Effective Date, no Loan Party is nor will be (a) an employee benefit plan
subject to ERISA, (b) a plan or account subject to Section 4975 of the Code; (c)
an entity

 

86 

 

deemed to hold “plan assets” of any such plans or accounts for purposes of ERISA
or the Code; or (d) a “governmental plan” within the meaning of ERISA.

 

SECTION 3.11. Disclosure. All financial projections and forecasts delivered to
the Administrative Agent and the Lenders in connection with this Agreement have
been prepared by the Borrower in good faith based upon assumptions believed by
the Borrower to be reasonable at the time made available to the Administrative
Agent and the Lenders, it being recognized by the Administrative Agent and the
Lenders that such projections are as to future events and are not to be viewed
as facts and are subject to significant uncertainties and contingencies, many of
which are beyond the Borrower’s control, and that actual results during the
period or periods covered by such projections may differ significantly from the
projected results and such differences may be material. There is no fact now
known to the Borrower or any of its Subsidiaries which has, or could reasonably
be expected to have, a Material Adverse Effect which fact has not been set forth
herein or in the periodic and other reports filed by the Borrower or any
Subsidiary with the SEC, in the financial statements of the Borrower and its
Subsidiaries furnished to the Administrative Agent and/or the Lenders, or in any
certificate, opinion or other written statement made or furnished by any Loan
Party to the Administrative Agent and/or the Lenders. None of the reports,
financial statements, certificates or other information furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or any other Loan Document (as modified
or supplemented by other information so furnished) or delivered hereunder
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time delivered. Notwithstanding anything contained in this
Section 3.11, the parties hereto acknowledge and agree that uncertainty is
inherent in any forecasts and projections and that such forecasts and
projections (including the Agreed Budget and the Agreed Capital Expenditures
Budget) do not constitute guarantees of future performance. The information
included in the Beneficial Ownership Certification is true and correct in all
material respects.

 

SECTION 3.12. Use of Proceeds. The proceeds of the Loans have been (or will be,
as the case may be) used only as permitted under Section 5.08.

 

SECTION 3.13. Intentionally Omitted.

 

SECTION 3.14. Labor Disputes. As of the Effective Date, there are no labor
controversies, strikes, lockouts or slowdowns pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Restricted Subsidiaries (i) which could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, or
(ii) that involve this Agreement or the Transactions.

 

SECTION 3.15. No Default. No Default has occurred and is continuing.

 

  

 

87 

 

SECTION 3.16. Federal Reserve Regulations. No part of the proceeds of any Loan
have been or will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the regulations of the Board, including
Regulations T, U, and X.

 

SECTION 3.17. Business Locations; Taxpayer Identification Number. Set forth on
Schedule 3.17(a) is a list of all locations where any tangible personal property
of any Loan Party is located as of the Effective Date. Set forth on Schedule
3.17(b) is the chief executive office, exact legal name, U.S. tax payer
identification number and organizational identification number of each Loan
Party as of the Effective Date.

 

SECTION 3.18. Sanctions; Anti-Corruption.

 

(a)    Neither the Borrower nor any of its Subsidiaries, nor, to the knowledge
of the Borrower and its Subsidiaries, any director, officer or employee thereof,
is an individual or entity that is, or is owned or controlled by any Persons
that are, the subject or target of any Sanctions, or located, organized or
resident in a Designated Jurisdiction. No Loan or Letters of Credit, nor the
proceeds from any Loan or Letter of Credit, has been or will be used, directly
or indirectly, to lend, contribute, provide or has otherwise made available to
fund any activity or business of any Person who is the target of any Sanctions,
or in any other manner that will result in any material violation by any Lender,
the Administrative Agent, the Arrangers, any Issuing Bank, or any Participant of
Sanctions.

 

(b)    The Borrower and its Restricted Subsidiaries have instituted and
maintained policies and procedures reasonably designed to promote and achieve
material compliance by the Loan Parties, the Restricted Subsidiaries and their
respective directors, officers and employees (in each case solely to the extent
of their course of employment) with the United States Foreign Corrupt Practices
Act of 1977 and other similar anti-bribery, anti-corruption and anti-money
laundering legislation, rules or regulations, including those of any other
jurisdictions applicable to Borrower or any of its Restricted Subsidiaries
(collectively, “Anti-Corruption Laws”). The Borrower, its Restricted
Subsidiaries and, to the knowledge of the Borrower and its Restricted
Subsidiaries, their respective directors, officers and employees (in each case
solely to the extent of their course of employment by the Borrower and its
Restricted Subsidiaries), are in compliance with all applicable Sanctions and
Anti-Corruption Laws in all material respects.

 

SECTION 3.19. Real Property. Set forth on Part 1 of Schedule 3.19 is a complete
and correct list, as of the Effective Date, of all of the real property owned by
the Borrower or any Restricted Subsidiary, indicating in each case the use of
the respective property, the identity of the owner, and the location of the
respective property. To the knowledge of the Borrower, (x) as of the Effective
Date, except as set forth on Part 2 of Schedule 3.19, no Initial Borrowing Base
Property owned by a Loan Party has Improvements located in a Flood Zone and in
which flood insurance has been made available under the National Flood Insurance
Program and (y) no Eligible Property owned by a Loan Party and included in the
calculation of the Borrowing Base set forth in the most recent Borrowing Base
Certificate delivered pursuant to Section 5.01(f) has Improvements located in a
Flood Zone and in which

 

88 

 

flood insurance has been made available under the National Flood Insurance
Program. Each Loan Party maintains flood insurance for each of the DIP
Collateral Real Properties (or the portion of such properties that contains
Improvements located in a Flood Zone), (a) in an amount equal to the lesser of
(i)   the fair market value of each such property or (ii) the maximum available
insurance amount under the National Flood Insurance Program and (b) is otherwise
in compliance with the Flood Insurance Laws.

 

SECTION 3.20. Insurance. The properties of the Loan Parties and their Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
applicable Loan Party or the applicable Restricted Subsidiary operates,
including the use of self-insurance plans. The property and general liability
insurance coverage of the Loan Parties as in effect on the Effective Date is
outlined as to carrier, policy number, expiration date, type and amount on
Schedule 3.20.

 

SECTION 3.21. EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

 

SECTION 3.22. Security and Priority. (a) Subject to entry and the terms of the
Interim Order (or the Final Order, when applicable), all of the Obligations of
each Loan Party are authorized by each Order and shall, subject to the
Carve-Out, at all times:

 

(i)  pursuant to section 364(c)(1) of the Bankruptcy Code, constitute joint and
several allowed superpriority administrative expense claims against the Loan
Parties (without the need to file any proof of claim) with priority over any and
all claims against the Loan Parties (other than claims in connection with the
Permitted Receivables Financing), now existing or hereafter arising, of any kind
whatsoever, including, without limitation, all administrative expenses of the
kind specified in sections 503(b) and 507(b) of the Bankruptcy Code and any and
all administrative expenses or other claims arising under sections 105, 326,
328, 330, 331, 363, 364(c)(1), 365, 503(a), 503(b), 506(c) (upon entry of the
Final Order), 507(a), 507(b), 507(d), 726, 1113 or 1114 of the Bankruptcy Code
(including any adequate protection obligations), whether or not such expenses or
claims may become secured by a judgment lien or other non-consensual lien, levy
or attachment, which allowed claims (the “DIP Super-Priority Claims”) shall for
purposes of section 1129(a)(9)(A) of the Bankruptcy Code be considered
administrative expenses allowed under section 503(b) of the Bankruptcy Code, and
which DIP Super-Priority Claims shall be payable from and have recourse to all
pre- and post-petition assets and property, whether existing on the Petition
Date or thereafter acquired, of the Loan Parties and all proceeds thereof
(excluding Avoidance Actions but including, effective upon entry of the Final
Order and to the extent provided for therein, the proceeds of any Avoidance
Actions), subject only to the Liens thereon to the extent set forth in the
Orders and the Carve-Out. The DIP Super-Priority Claims shall be entitled to the
full protection of section 364(e) of the Bankruptcy Code in the event that the
Interim Order (or,

 

89 

 

after entry thereof, the Final Order) or any provision thereof is vacated,
reversed, amended or otherwise modified, on appeal or otherwise;

 

(ii)  pursuant to section 361, 362, 364(c)(2), 364(c)(3) and 364(d) of the
Bankruptcy Code and the Collateral Documents, be secured by a valid, binding,
perfected, continuing, enforceable, non-avoidable first priority security
interest in and Lien on the Collateral of each Loan Party (subject to the
Carve-Out and the Liens permitted by Section 6.02) to the extent such Collateral
is not subject to valid, enforceable, perfected and non-avoidable Liens as of
the Petition Date; and

 

(iii)  pursuant to sections 364(c)(3) and 364(d)(1) of the Bankruptcy Code and
the Collateral Documents, be secured by a valid, binding, perfected, continuing,
enforceable, non- avoidable security interest and Lien on all other Collateral
of each Loan Party (excluding Avoidance Actions, but, upon entry of the Final
Order, including proceeds of Avoidance Actions), which security interests and
Liens on such Collateral shall in each case be (i) senior to and prime all other
Liens and security interests (other than liens and security interests identified
in subclause

 

(ii)    below) in the Loan Parties’ Collateral, (ii) junior only to any valid,
binding, enforceable, perfected and unavoidable Liens in favor of third parties
that were (x) in existence immediately prior to the Petition Date, or (y)
perfected subsequent to the Petition Date as permitted by section 546(b) of the
Bankruptcy Code, but in each case, solely to the extent that such Liens and
security interests of such third parties are, as of the Petition Date, senior to
the Prepetition Liens (as defined in the Orders) and (iii) subject to the
Carve-Out and the Liens permitted by Section 6.02.

 

(b)      Upon (and at all times after) the entry, and subject to the terms, of
each of the Interim Order and the Final Order, each such Order shall is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid, enforceable and perfected security interest in
the Collateral of the Loan Parties and proceeds thereof.

 

(c)      Upon (and at all times after) the entry, and subject to the terms, of
each of the Interim Order and the Final Order, each such Order and the Loan
Documents is sufficient to provide the DIP Super-Priority Claims and security
interests in and Liens on the Collateral of the Loan Parties described in, and
with the priority provided in, Section 3.22(a) hereof.

 

SECTION 3.23. Orders. (a) The Loan Parties are in compliance in all material
respects with the terms and conditions of the Interim Order or the Final Order,
as applicable.

 

(b)      The Interim Order, or at all times after the Final Order Date, the
Final Order, is in full force and effect and has not been vacated, reversed,
terminated, or rescinded or, without the prior written consent of the
Administrative Agent and the Lenders, given in their respective sole discretion,
amended or modified.

 

(c)      No appeal of the Order shall have been filed, or, if the Order is the
subject of a pending appeal in any respect, none of such Order, the making of
the Loans or the performance

 

90 

 

by Borrower or any other Loan Party of any of its obligations under any of the
Loan Documents shall be the subject of a presently effective stay pending
appeal. The Borrower, the Administrative Agent and the Lenders shall be entitled
to rely in good faith upon the Order, notwithstanding objection thereto or
appeal therefrom by any interested party. The Borrower, the Administrative
Agent, the Lenders and the Issuing Bank shall be permitted and required to
perform their respective obligations in compliance with this Agreement
notwithstanding any such objection or appeal unless the relevant Order has been
stayed by a court of competent jurisdiction.

 

SECTION 3.24. Bankruptcy Cases. (a) The Bankruptcy Cases were commenced on the
Petition Date in accordance with applicable Laws and proper notice thereof was
given for (i) the motion seeking approval of the Loan Documents and the Interim
Order and Final Order, (ii) the hearing for the entry of the Interim Order and
(iii) following the entry of the Interim Order, the hearing for entry of the
Final Order. The Borrower and the other Loan Parties shall give, on a timely
basis as specified in the Interim Order or the Final Order, as applicable, all
notices required to be given as specified in the Interim Order or Final Order,
as applicable.

 

(b)     Notwithstanding the provisions of section 362 of the Bankruptcy Code,
and subject to the provisions of Article VII and the applicable provisions of
the Interim Order or the Final Order, as the case may be (and subject to any
notice required hereunder or thereunder), upon the maturity (whether by
acceleration or otherwise) of any of the Obligations, the Administrative Agent
and the Lenders shall be entitled to immediate payment of the Obligations and to
enforce the remedies provided for hereunder, under the Order or under applicable
Laws, without further motion or application to, or order from, the Bankruptcy
Court.

 

(c)     No order has been entered in any of the Bankruptcy Cases (i) for the
appointment of a Chapter 11 trustee, (ii) for the appointment of an examiner
(other than a fee examiner) or receiver having expanded powers (beyond those set
forth under Sections 1106(a)(3) and (4) of the Bankruptcy Code) under section
1104 of the Bankruptcy Code or (iii) to convert any of the Bankruptcy Cases to a
case under Chapter 7 of the Bankruptcy Code or to dismiss any of the Bankruptcy
Cases.

 

SECTION 3.25. Agreed Budget and Agreed Capital Expenditures Budget. The initial
Agreed Budget attached to this Agreement as Exhibit B and the initial Agreed
Capital Expenditures Budget, which were each furnished to the Administrative
Agent and the Lenders on or prior to the Effective Date, and each subsequent
Agreed Budget or Agreed Capital Expenditures Budget delivered in accordance with
Section 5.12, has been prepared in good faith, with due care and based upon
assumptions the Borrower believes to be reasonable assumptions on the date of
delivery of the then-applicable Agreed Budget or Agreed Capital Expenditures
Budget. To the knowledge of the Borrower, as of the Effective Date, no facts
exist that (individually or in the aggregate) could reasonably be expected to
result in any material change in the Agreed Budget or the Agreed Capital
Expenditures Budget. The Borrower shall hereafter deliver to the Administrative
Agent and the Lenders updates to the Agreed Budget or Agreed Capital
Expenditures Budget in accordance with Section 5.12.

 

91 

 

ARTICLE IV

 

Conditions

 

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which the Administrative Agent shall have received each of the
following, in each case reasonably satisfactory to the Administrative Agent (and
to the extent specified below, to each Lender) in form and substance:

 

(a)    Executed Counterparts. From each party thereto, a counterpart of this
Agreement and the other Loan Documents to be executed and delivered as of the
Effective Date, signed and delivered on behalf of such party.

 

(b)    [Reserved].

 

(c)    Corporate Documents. Such documents and certificates as the
Administrative Agent may reasonably request relating to the organization,
existence and good standing of each Loan Party, the authorization of the
Transactions, the identity, authority and capacity of each Responsible Officer
authorized to act on behalf of a Loan Party in connection with the Loan
Documents and any other legal matters relating to the Loan Party, this
Agreement, the other Loan Documents or the Transactions.

 

(d)   Collateral Documents.

 

(A)    The Administrative Agent shall have received the Security Agreement, duly
executed and delivered by the Loan Parties and the Administrative Agent. In
addition, Administrative Agent shall have received evidence that all filings,
registrations and recordings have been made in the appropriate governmental
offices, and all other action has been taken, that Administrative Agent deems
necessary or desirable in order to create, in favor of Administrative Agent on
behalf of the Holders of Secured Obligations, a perfected first-priority Lien on
the Collateral described in the Interim Order and/or the Security Agreement,
subject to no other Liens except for the Carve-Out and Permitted Liens. Without
limiting the foregoing, each Loan Party shall deliver to the Administrative
Agent: (x) all certificates, if any, representing the outstanding Equity
Interests of each Pledge Subsidiary, promissory notes, if any, evidencing all
Indebtedness owed to such Loan Party as of the Effective Date to the extent
required to be pledged pursuant to the Security Agreement, and stock powers and
instruments of transfer, endorsed in blank, with respect to such stock
certificates and promissory notes; and (y) all documentation, including UCC
financing statements, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create or perfect
the Liens intended to be created under the Interim Order and/or the Security
Agreement.

 

92 

 

(B)    The Collateral Documents and the Interim Order, upon entry thereof, shall
be effective to create in favor of the Administrative Agent, for the benefit of
the Secured Parties, legal, valid, enforceable, perfected and unavoidable Liens
on and security interests in the Collateral as set forth in Section 3.22 and
subject in all respects to Section 9.23. The Loan Parties shall have delivered
UCC financing statements, in suitable form for filing, and shall have made
arrangements for the filing thereof that are reasonably acceptable to the
Administrative Agent. For the avoidance of doubt, the Interim Order shall deem
any and all Liens granted by the Loan Parties to be perfected.

 

(e)    Insurance. Subject to Section 5.17, evidence that all insurance required
to be maintained under this Agreement and the Collateral Documents has been
obtained and is in effect, together with the certificates of insurance, naming
Administrative Agent, on behalf of the Lenders and any Issuing Bank, as an
additional insured and a lender’s loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitute Collateral and all endorsements thereto required
under this Agreement and the Collateral Documents. The Administrative Agent and
Lenders shall have received Flood Certificates for each DIP Collateral Real
Property described in clause (i) of the definition thereof and to the extent
applicable, signed Borrower notices and flood insurance required to be
maintained under this Agreement.

 

(f)    Borrowing Base Certificate. The Administrative Agent and the Lenders
shall have received on or prior to the Effective Date a Borrowing Base
Certificate which calculates the Borrowing Base as of Effective Date.

 

(g)    Agreed Budget. The Administrative Agent and the Lenders shall have
received a copy of the Agreed Budget, certified by a Responsible Officer of the
Borrower, and in form and substance satisfactory to the Administrative Agent and
the Lenders.

 

(h)    Amendment and Restatement of Pre-Petition Receivables Financing
Agreement. The Pre-Petition Receivables Financing Agreement has been amended and
restated pursuant to the Permitted Receivables Financing and documentation
relating thereto, in each case on terms and in form and substance reasonably
acceptable to the Administrative Agent and the Required Lenders and the
Administrative Agent shall have received satisfactory evidence that such
amendment and restatement has occurred and copies of all amendments and
restatements of, or amendments to, any material documents related to the
Permitted Receivables Financing, in each case together with all exhibits and
schedules thereto, in connection therewith certified by a Responsible Officer of
Borrower.

 

(i)    Financial Compliance. The financial statements referenced in Section 3.04
shall have been delivered to the Administrative Agent and the Lenders (and, by
its execution of this Agreement, each of the Administrative Agent and each
Lender acknowledges receipt of such

 

93 

 

financial statements for the fiscal years ended December 31, 2017 and December
31, 2018, and the fiscal quarters ended March 31, 2019 and June 30, 2019).

 

(j)    Officer’s Certificate. A certificate of a Responsible Officer of the
Borrower, dated the Effective Date, certifying (i) either (x) evidence that all
authorizations or approvals of any Governmental Authority and approvals or
consents of any other Person, required in connection with the Transactions shall
have been obtained, or (y) that no such authorizations, approvals, and consents
are so required, and (ii) compliance with the conditions set forth in clauses
(a), (b), (c), (e), (f), (g), (h), (i) and (j) of Section 4.02.

 

(k)   [Reserved].

 

(l)    Fees. Evidence that the Borrower shall have paid all accrued fees and
expenses of the Administrative Agent and the Lenders as required to be paid on
the Effective Date under the terms of the Agent Fee Letter or any other letter
agreements between the Borrower and the Administrative Agent, including (unless
waived by the Administrative Agent) the fees, charges and disbursements of White
& Case LLP, counsel to the Administrative Agent, FTI Consulting, as financial
adviser, and counsel to each of the Lenders, in each case, in connection with
the negotiation, preparation, execution, and delivery of the Loan Documents
(directly to such counsel if requested by Administrative Agent or the applicable
Lender) to the extent invoiced prior to the Effective Date (or, with respect to
counsel of any Lender, at least three (3) Business Days prior to the Effective
Date), plus such additional amounts of such fees, charges, and disbursements as
shall constitute its reasonable estimate of such fees, charges, and
disbursements incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrower and the Administrative Agent).

 

(m)   Know Your Customer Requirements. (i) All documents, certificates, and
other information reasonably requested in writing (which may be via e-mail) by
each Lender pursuant to Section 9.14 and (ii) a Beneficial Ownership
Certification in relation to the Borrower (with applicable exemption noted
thereon), in each case prior to the Effective Date.

 

(n)    Financing Orders. The Interim Order shall have been entered by the
Bankruptcy Court and shall be in full force and effect and shall not have been
(i) stayed, vacated, reversed or rescinded, and any appeal of such order shall
not have been timely filed and a stay of such order pending appeal shall not be
presently effective or (ii) without the prior written consent of the
Administrative Agent and the Required Lenders (given in their sole discretion),
revised, amended or modified. The Debtors shall be in compliance in all respects
with the Interim Order.

 

(o)    Other Bankruptcy Court Orders. The Cash Management Order and all other
“first day orders” or other orders to be entered on or prior to the Effective
Date (including, without limitation, an order of the Bankruptcy Court approving
the continuation of the Permitted Receivables Financing), including all payments
approved by the Bankruptcy Court in any such orders, shall be reasonably
satisfactory in form and substance to the Administrative Agent and the

 

94 

 

Required Lenders in all respects, shall have been entered by the Bankruptcy
Court, and shall not have been (i) stayed, vacated, reversed or rescinded or
(ii) without the prior written consent of the Administrative Agent and the
Required Lenders, revised, amended or modified (not to be unreasonably
withheld).

 

The Administrative Agent shall notify the Borrower, the Issuing Bank, and the
Lenders of the Effective Date, and such notice shall be conclusive and binding.
Each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Effective Date specifying
its objection thereto.

 

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than the DIP Term Loans), and of any
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is subject
to the satisfaction of the following conditions:

 

(a)    The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (or in all respects
if the applicable representation or warranty is qualified by Material Adverse
Effect or materiality) on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (provided that to the extent any such representation or warranty
expressly relates to an earlier date, such representation or warranty shall
instead be true and correct in all material respects (or in all respects if the
applicable representation or warranty is qualified by Material Adverse Effect or
materiality) as of such earlier date).

 

(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

 

(c)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, the total Revolving Exposures of all Lenders shall not exceed the
Maximum Available Amount.

 

(d)    The Administrative Agent and, if applicable, an Issuing Bank shall have
received a Borrowing Request in accordance with the requirements hereof, which
Borrowing Request or notice shall be consistent with, and for a purpose
permitted under, the Agreed Budget in accordance with Section 5.12.

 

(e)    No injunction, writ, restraining order, or other order of any nature
(whether temporary, preliminary or permanent) restricting or prohibiting,
directly or indirectly, any Borrowing or issuance, amendment, extension or
renewal of a Letter of Credit shall have been issued and remain in force by any
Governmental Authority (including, without limitation, the

 

95 

 

Bankruptcy Court) against the Borrower, any other Loan Party, any Lender, the
applicable Issuing Bank or any of their respective Affiliates, and such
Borrowing or issuance, amendment, extension or renewal of a Letter of Credit
shall not violate any requirement of applicable Laws.

 

(f)    Since the Petition Date, no Material Adverse Effect shall have occurred.

 

(g)    The Interim Order and, following entry of the Final Order, the Final
Order, shall be in full force and effect, and shall not have been (x) stayed,
vacated, reversed or rescinded, and any appeal of such Order shall not have been
timely filed or, if such Order is the subject of a pending appeal in any
respect, none of such Order, the making of the Loans, the issuance of Letters of
Credit or the performance by Borrower or any other Loan Party of any of its
obligations under any of the Loan Documents shall be the subject of a presently
effective stay pending appeal, and (y)(A) with respect to the Interim Order,
without the prior written consent of the Administrative Agent and the Required
Lenders (and each other Lender or percentage of Lenders that would have a right
to consent to such modifications in accordance with Section 9.02(b)), given in
their sole discretion, revised, amended or modified or (B) with respect to the
Final Order, without the prior written consent (not to be unreasonably withheld
or delayed) of the Administrative Agent and the Required Lenders (and each other
Lender or percentage of Lenders that would have a right to consent to such
modifications in accordance with Section 9.02(b)), revised, amended or modified.

 

(h)   [Reserved].

 

(i)    Solely with respect to the issuance, amendment, renewal or extension of
any Letter of Credit, (x) at the time of request for issuance, amendment,
renewal or extension of such Letter of Credit, and (y) both immediately before
and after such issuance, amendment, renewal or extension thereof there shall be
no remaining capacity for the issuance of letters of credit under the Permitted
Receivables Financing at such time and such Letter of Credit shall not have been
requested to replace or backstop or otherwise support obligations owing, or
letters of credit issued, under the Permitted Receivables Financing.

 

(j)    Solely with respect to a Borrowing of Revolving Loans, the aggregate
amount of the sum of (x) Unrestricted cash and Cash Equivalents owned or held by
the Borrower and its Restricted Subsidiaries (for the avoidance of doubt,
excluding the Receivables Financing SPCs and/or any not-for-profit Subsidiary)
(determined after giving pro forma effect to the making of each such Revolving
Loan and the application of proceeds therefrom and from any other Unrestricted
cash or Cash Equivalents on hand (to the extent such proceeds and/or other
Unrestricted cash or Cash Equivalents are actually utilized by the Borrower
and/or any such Restricted Subsidiary on the date of incurrence of such
Revolving Loan for a permitted purpose under this Agreement other than an
investment in cash or Cash Equivalents)), less (y) the Budgeted Operating
Disbursements Amount set forth in the then current Agreed Budget for the
immediately succeeding week less (z) the Carve-Out, shall not exceed $30,000,000
(for purposes of Unrestricted cash denominated in a currency other than Dollars,
taking the Dollar equivalent of such Unrestricted cash as determined on the
intended date of borrowing of such Revolving Loan).

 

96 

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a)
through (k) of this Section 4.02.

 

SECTION 4.03. DIP Term Loan Borrowing. Notwithstanding anything herein to the
contrary, to the extent the Effective Date shall have occurred on or prior to
such date, the DIP Term Loans shall be (and be deemed to have been) made
immediately and automatically upon entry of the Final DIP Order (and subject to
the terms thereof), without the need for the taking of any action by any other
Person or the satisfaction of any other conditions.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Secured Obligations have been Fully Satisfied, the Borrower covenants
and agrees with the Administrative Agent, the Issuing Banks and the Lenders
that:

 

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for delivery to each Lender:

 

(a)    by no later than the earlier of the date on which such financial
statements are required to be filed by the Borrower with the SEC (without giving
effect to any extensions thereof) and the date which occurs 90 days after the
end of each fiscal year of the Borrower, (i) its audited consolidated balance
sheet and related statements of income, stockholders’ equity and cash flows as
of the end of and for such year (including, for the avoidance of doubt, for the
fiscal year ending December 31, 2019), setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on by independent
public accountants of recognized national standing to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP,
accompanied by any management letter prepared by said accountants and (ii)
consolidated balance sheet and related statements of income and cash flows of
the Borrower and its Restricted Subsidiaries, in each case as at the end of such
fiscal year, setting forth in comparative form the corresponding consolidated
figures for the preceding fiscal year, accompanied by a certificate of a
Financial Officer of the Borrower, which certificate shall state that such
financial statements fairly present in all material respects the financial
condition and results of operations of the Borrower and its Restricted
Subsidiaries, in accordance with GAAP, as at the end of and for such period
(subject to normal year-end audit adjustments);

 

(b)    (i) by no later than the earlier of the date on which such financial
statements are required to be filed by the Borrower with the SEC (without giving
effect to any extensions thereof) and the date which occurs 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower, beginning with the fiscal quarter ending September 30, 2019, the

 

97 

 

unaudited consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows for the Borrower and its Restricted
Subsidiaries and for the Borrower and its Subsidiaries as of the end of and for
such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries or the Borrower
and its Restricted Subsidiaries in accordance with GAAP consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes;

 

(ii) by no later than the date which occurs 30 days after the end of each fiscal
month of the Borrower, beginning with the fiscal month ending October 31, 2019,
the unaudited consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows for the Borrower and its Restricted
Subsidiaries and for the Borrower and its Restricted Subsidiaries as of the end
of and for such fiscal month and the then elapsed portion of the fiscal year,
(A) including a report of Capital Expenditures for such fiscal month, together
with commentary on the variances from the amounts set forth in the Agreed
Capital Expenditures Budget for such period, beginning with the fiscal month of
November 2019; and (B) setting forth in comparative form the corresponding
consolidated figures for the preceding fiscal year, accompanied by a certificate
of a Financial Officer of the Borrower, which certificate shall state that such
financial statements present the financial condition and results of operations
of the Borrower and its Restricted Subsidiaries in a manner consistent with past
practice, and subject to normal year-end audit adjustments and the absence of
footnotes;

 

(c)    (I) concurrently with any delivery of financial statements under clause
(a) or (b)(i) above, a Compliance Certificate executed by a Financial Officer of
the Borrower (i) certifying (x) as to whether a Default has occurred and is
continuing and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (y) that the
Borrower is in compliance with the covenants contained in Section 5.12(c) and
(z) that the Borrower and its Restricted Subsidiaries are in compliance with the
covenants contained in Article VI and (ii) stating whether any change in GAAP or
in the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate, and (II) no later than (A) for the first eight (8) calendar
weeks occurring after the Petition Date, 12:00 p.m. (New York time) on Friday of
each calendar week and (B) thereafter, 5:00 p.m. (New York time) on Thursday of
each calendar week (or, in each case, if any such day is not a Business Day, the
next Business Day) in each case, occurring after the Petition Date, an Agreed
Budget Variance Report (which such delivery under this clause (c) may, unless
the Administrative Agent requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes) (provided that the first Agreed
Budget Variance Report shall be delivered no later than 12:00 p.m. (New York
time) on November 29, 2019 for the period through November 22, 2019 and for the
Cumulative Period);

 

98 

 

(d)    promptly after the same become publicly available, to the extent not
available by electronic or other readily accessible means, copies of all
periodic and other reports, proxy statements and other non-confidential
materials filed by the Borrower or any Restricted Subsidiary with the SEC, or
with any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be;

 

(e) concurrently with any delivery of financial statements under clause (a) or
(b)   above, a certificate containing information regarding the amount of all
Asset Sales that were made during such prior fiscal year and amounts received in
connection with any Recovery Event during such prior fiscal year;

 

(f)   on (i) the Effective Date (after giving effect to any Loans made on such
date), (ii)   the Final Order Date (after giving effect to the incurrence of the
DIP Term Loans hereunder), (iii)    each date on which any Asset Sale or
Recovery Event occurs with respect to any Eligible Property with a value (as
determined by reference to the most recent Borrowing Base Certificate delivered
by the Borrower pursuant to this clause (f) as applicable) in excess of
$10,000,000 in the aggregate for all such events since the last Borrowing Base
Certificate was delivered, (iv) a date within 5 Business Days after each date on
which any equipment or real property with a value (as determined by reference to
the most recent Borrowing Base Certificate delivered by the Borrower pursuant to
this clause (f)) in excess of $10,000,000 in the aggregate for all such
equipment and real property since the last Borrowing Base Certificate was
delivered that is used in calculating the Borrowing Base no longer qualifies as
Eligible Equipment or Eligible Real Property, respectively and (v) each date on
which the Borrower elects to include any additional property in the calculation
of the Borrowing Base and satisfies the requirements with respect to Eligible
Property (each such date, a “Report Date”), a Borrowing Base Certificate
prepared as of the applicable Report Date, including a reasonably detailed
calculation of the Borrowing Base as of such Report Date, and solely in the case
of clause (v) above, together with copies of the Appraisals for all additional
Eligible Property included in the calculation of the Borrowing Base;

 

(g)   [reserved];

 

(h)    by no later than 4:00 p.m. (New York time) every Friday (or, if such day
is not a Business Day, the next Business Day), a weekly report of aggregate
accounts receivable, aggregate bank balances and aggregate one and two day
“check float” reports, in each case, of the Borrower and its Restricted
Subsidiaries on a consolidating basis;

 

(i)     by no later than 4:00 p.m. (New York time) on December 19, 2019 (but no
earlier than December 16, 2019), an updated, modified or supplemented rolling
13-week detailed budget commencing with the following Saturday (with such
supporting detail as the Administrative Agent and its financial advisor may
request);

 

(j)     as soon as reasonably practicable following receipt of a bona fide
written expression of interest with respect to any material Asset Sale that the
Borrower determines in good

 

99 

 

faith is reasonably capable of being consummated, the details thereof; provided
that none of the Borrower or any Restricted Subsidiary shall be required to
disclose or provide any information (i) that constitutes non-financial trade
secrets or non-financial proprietary information of the Borrower or any of its
Subsidiaries or any of their respective customers and/or suppliers, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or any of
their respective representatives) is prohibited by any applicable law, (iii)
that is subject to attorney-client or similar privilege or constitutes attorney
work product or (iv) in respect of which the Borrower or any Restricted
Subsidiary owes confidentiality obligations to any third party (provided such
confidentiality obligations were not entered into solely in contemplation of the
requirements of this Section 5.01(j)); provided, further, that in the event the
Borrower does not provide any certificate, report or information requested
pursuant to this clause (j) in reliance on the preceding proviso, the Borrower
shall provide notice to the Administrative Agent that such certificate, report
or information is being withheld and the Borrower shall use commercially
reasonable efforts to describe, to the extent both feasible and permitted under
applicable law or confidentiality obligations, or without waiving such
privilege, as applicable, the applicable certificate, report or information;

 

(k)     as soon as reasonably practicable in advance of filing, copies of all
material pleadings, motions and applications to be filed by any of the Loan
Parties in the Bankruptcy Cases;

 

(l)    [reserved];

 

(m)  [reserved];

 

(n)   as soon as reasonably practicable following such delivery, all written
reports regularly delivered by any of the Loan Parties to any official or
unofficial creditors’ committee or their respective advisors in the Bankruptcy
Cases;

 

(o)   promptly upon the reasonable request of the Administrative Agent, an
accounting of all monies deposited in, and the balances in, the Deposit Accounts
of the Loan Parties; and

 

(p)   promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary as the Administrative Agent or any Lender (through the Administrative
Agent) may reasonably request; provided that none of the Borrower or any
Restricted Subsidiary shall be required to disclose or provide any information
(i) that constitutes non-financial trade secrets or non-financial proprietary
information of the Borrower or any of its Subsidiaries or any of their
respective customers and/or suppliers, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or any of their respective
representatives) is prohibited by any applicable law, (iii) that is subject to
attorney- client or similar privilege or constitutes attorney work product or
(iv) in respect of which the Borrower or any Restricted Subsidiary owes
confidentiality obligations to any third party (provided such confidentiality
obligations were not entered into solely in contemplation of the requirements

 

100 

 

of this Section 5.01(p)); provided, further, that in the event the Borrower does
not provide any certificate, report or information requested pursuant to this
clause (p) in reliance on the preceding proviso, the Borrower shall provide
notice to the Administrative Agent that such certificate, report or information
is being withheld and the Borrower shall use commercially reasonable efforts to
describe, to the extent both feasible and permitted under applicable law or
confidentiality obligations, or without waiving such privilege, as applicable,
the applicable certificate, report or information.

 

Documents required to be delivered pursuant to Section 5.01(a) or 5.01(b)(i) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at
www.deanfoods.com; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third party website or
whether sponsored by the Administrative Agent); provided, that (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent upon
its request to the Borrower to deliver such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent and (ii)
the Borrower shall notify the Administrative Agent (by facsimile or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining copies of such
documents.

 

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice (in any event, within
five (5) Business Days) upon any Responsible Officer of the Borrower obtaining
actual knowledge thereof, of the following:

 

(a)    the occurrence of any Default;

 

(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party,
any Subsidiary or any Affiliate thereof (other than the Bankruptcy Cases) that
has a reasonable probability of an adverse determination and that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

 

101 

 

(d)    the occurrence of any Environmental Liability that, alone or together
with any other Environmental Liability that have occurred, could reasonably be
expected to result in a Material Adverse Effect;

 

(e)    the occurrence of any event or transaction for which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.11;

 

(f)     any change in the information provided in the Beneficial Ownership
Certification that would result in a change to any exemption set forth therein;
and

 

(g)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Restricted Subsidiaries to, (a) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (i) its legal
existence and (ii) the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
necessary in the conduct of its business, except, with respect to clause (ii),
where failure to so maintain could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 and (b)
carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted (and
those ancillary or reasonably related thereto).

 

SECTION 5.04. Payment of Obligations. To the extent permitted by the Bankruptcy
Court and provided for in the Agreed Budget, the Borrower will, and will cause
each of its Restricted Subsidiaries to, pay or discharge all Material
Indebtedness and all other material liabilities and obligations, including
Taxes, before the same shall become delinquent or in default (subject, where
applicable, to specified grace periods), except where the validity or amount
thereof is being contested in good faith by appropriate proceedings and (a) the
Borrower or such Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto to the extent required by GAAP or (b) the failure
to make payment could not reasonably be expected to result in a Material Adverse
Effect or the imposition of a Lien on any material portion of any Loan Party’s
property.

 

SECTION 5.05. Maintenance of Properties. The Borrower will, and will cause each
of its Restricted Subsidiaries to, keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear and obsolescence excepted.

 

102 

 

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Restricted Subsidiaries to, (i) keep proper books of record
and account in which complete entries in accordance with GAAP are made of all
material dealings and transactions in relation to its business and activities
and (ii) permit any representatives designated by the Administrative Agent or
any Lender, upon reasonable prior notice, to visit and inspect its properties,
to examine and make extracts from its books and records, including environmental
assessment reports and Phase I or Phase II studies, to discuss its affairs,
finances and condition with its officers and to conduct field exams and
appraisals of inventory, machinery and equipment, all at such reasonable times
and as often as reasonably requested. The Borrower acknowledges that the
Administrative Agent, after exercising its rights of inspection, may prepare and
distribute to the Lenders certain reports pertaining to the assets for internal
use by the Administrative Agent and the Lenders.

 

SECTION 5.07. Compliance with Laws. (a) The Borrower will, and will cause each
of its Restricted Subsidiaries to, comply with all Laws applicable to it or its
property (including, without limitation, ERISA and Environmental Laws and the
Bankruptcy Code, the Orders and any other order of the Bankruptcy Court), except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

(b) The Borrower will maintain in effect and enforce policies and procedures
reasonably designed to achieve material compliance by the Loan Parties, the
Restricted Subsidiaries and their respective directors, officers and employees
(in each case solely to the extent of their course of employment) with
Anti-Corruption Laws and applicable Anti-Terrorism Laws and Sanctions.

 

SECTION 5.08. Use of Proceeds. The Borrower will use the proceeds of the
Revolving Loans and Letters of Credit (a) to pay fees, interest, payments and
expenses associated with this Agreement and the other Loan Documents, including
certain fees and expenses of professionals retained by the Administrative Agent
and the other Holders of Secured Obligations, (b) to fund the cost of
administrating the Bankruptcy Cases (including, without limitation, adequate
protection payments and professional fees and expenses), (c) to finance other
Pre-Petition and pre-filing expenses that are approved by the Bankruptcy Court
and permitted by the Agreed Budget (subject to permitted variances),

 

(d)   for working capital and general corporate purposes, and (e) with respect
to the proceeds of the DIP Term Loans, to refinance and replace in full the
aggregate principal amount of the Pre-Petition Revolving Loans and other
Pre-Petition obligations outstanding under the Pre-Petition Credit Agreement on
the Final Order Date; provided that, for the avoidance of doubt, the Debtors’
use of the Collateral to pay obligations benefiting from the Carve-Out shall not
be limited or deemed limited by any Agreed Budget. No part of the proceeds of
the Loans and other credit extensions under this Agreement and the other Loan
Documents or Pre-Petition Cash Collateral shall be used to prosecute,
investigate or for proceedings to, contest the claims of the Holders of Secured
Obligations or Pre-Petition Secured Parties or the liens in favor of the Holders
of Secured Obligations or Pre-Petition Secured Parties that secure the
Obligations or Pre-Petition Revolving Loans, or prevent, hinder or delay any of

 

103 

 

the Administrative Agent’s or the Holders of Secured Obligations’, or the
Pre-Petition Administrative Agent’s or Pre-Petition Secured Parties’ enforcement
or realization upon any of the Collateral or collateral securing the
Pre-Petition Obligations, other than with respect to seeking a determination of
whether an Event of Default has not occurred or is not continuing; provided that
up to $75,000 in the aggregate of the proceeds of Revolving Loans, the
Collateral, the collateral securing any Pre-Petition Indebtedness and the
Carve-Out shall be made available to a Committee (as defined in the Interim
Order) for investigation costs in respect of any Pre-Petition Indebtedness and
liens in accordance with the Interim Order (or the Final Order, as applicable).
No part of the proceeds of any Loan or Letter of Credit will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
regulations of the Board, including Regulations T, U and X, or in violation of
Section 3.18.

 

SECTION 5.09. Insurance. The Borrower will, and will cause each of its
Restricted Subsidiaries to, maintain with financially sound and reputable
carriers (a) insurance in such amounts, and against such risks (including loss
or damage by fire and other normally insured perils and loss in transit;
business interruption; and general liability), and such other hazards, as is
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations (including the use
of self-insurance plans), (b) with respect to each DIP Collateral Real Property
with Improvements located in a Flood Zone and in which flood insurance has been
made available under the National Flood Insurance Program, flood insurance in an
amount and otherwise sufficient to comply with all Flood Insurance Laws, and (c)
all insurance required pursuant to the Collateral Documents. The Borrower will
furnish to the Lenders, upon request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained, including, without
limitation, annual renewals of flood insurance policies and other evidence of
compliance with the flood insurance requirements in this Section 5.09. The
Borrower shall use commercially reasonable efforts to deliver to the
Administrative Agent certificates of insurance and endorsements (x) to all “All
Risk” physical damage insurance policies on all of the Loan Parties’ tangible
property and assets and business interruption insurance policies naming the
Administrative Agent lender loss payee, and (y) to all general liability
policies naming the Administrative Agent an additional insured. The Borrower
will furnish to the Administrative Agent and the Lenders prompt written notice
of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
material portion of the Collateral or interest therein under power of eminent
domain or by condemnation or similar proceeding.

 

SECTION 5.10. Subsidiary Guarantors; Pledges; Collateral; Further Assurances

 

(a) As promptly as possible but in any event by the earlier of (i) five (5) days
(or such later date as may be agreed upon by the Administrative Agent) after (x)
any Person (other than an Unrestricted Subsidiary) becomes a Subsidiary of the
Borrower or (y) any Subsidiary qualifies independently as, or is designated by
the Borrower as, a Subsidiary Guarantor and (ii) the date on which any Person
that is not a Subsidiary Guarantor guarantees the obligations of the Borrower or
any Subsidiary under the Senior Notes or any Material Indebtedness of any Loan
Party (the date of such creation, designation, qualification or guarantee being
the “Trigger Date”), the Borrower shall

 

104 

 

provide the Administrative Agent with written notice thereof setting forth
information in reasonable detail describing the material assets of such Person
and shall, (x) in the case of a Person described in the preceding clause (i),
within thirty (30) days (or such later date as may be agreed to by the
Administrative Agent) after the Trigger Date or (y) in the case of a Person
described in the preceding clause (ii), on the Trigger Date (or such later date
as may be agreed to by the Administrative Agent), cause each such Subsidiary to
deliver to the Administrative Agent appropriate joinders to the Subsidiary
Guaranty and the Security Agreement pursuant to which such Subsidiary agrees to
be bound by the terms and provisions thereof, such Subsidiary Guaranty and
Security Agreement and take such other action (including delivering such UCC
financing statements, executing and delivering security agreements for filing
and recording in the U.S. Patent and Trademark Office and the U.S. Copyright
Office and, if reasonably requested by the Administrative Agent, executing and
delivering Mortgages covering the real property and fixtures owned by such
Subsidiary) as shall be reasonably necessary or advisable in the opinion of the
Administrative Agent, and in form and substance reasonably satisfactory to the
Administrative Agent, to create and perfect valid and enforceable first-priority
priming Liens, subject to no other Liens except for the Carve-Out and Permitted
Encumbrances, on substantially all of the property of such new Subsidiary as
collateral security for the Secured Obligations, in each case to be accompanied
by appropriate corporate resolutions, other corporate documentation and legal
opinions in form and substance reasonably satisfactory to the Administrative
Agent and its counsel. The Borrower shall furnish to Administrative Agent
updated Schedules 3.01, and 3.19 with respect to such new Subsidiary, in form
and detail reasonably satisfactory to Administrative Agent;

 

(b)    The Borrower will cause, and will cause each other Loan Party to cause,
all existing and newly-acquired owned and leased property (whether personal,
tangible, intangible, or mixed property but excluding Excluded Property) to be
subject at all times (subject to the time periods in clause (a) above) to first
priority, perfected Liens in favor of the Administrative Agent for the benefit
of the Holders of Secured Obligations to secure the Secured Obligations in
accordance with the terms and conditions of the Collateral Documents, subject in
any case to Permitted Liens. Without limiting the generality of the foregoing,
the Borrower will cause the issued and outstanding Equity Interests of each
Pledge Subsidiary directly owned by the Borrower or any other Loan Party to be
subject at all times (subject to the time periods in clause (a) above) to a
first priority, perfected Lien in favor of the Administrative Agent to secure
the Secured Obligations in accordance with the terms and conditions of the
Collateral Documents or such other security documents as the Administrative
Agent shall reasonably request (it being understood and agreed that any such
pledge of Equity Interests of a Receivables Financing SPC shall contain such
remedy standstills (up to 365 days after the payment in full of the Permitted
Receivables Financing) and other customary provisions for pledges of this type).

 

(c)    Subject to the terms of the Orders, if any real property is acquired by
any Loan Party after the Effective Date, the Borrower shall notify the
Administrative Agent and the Lenders thereof, and, if reasonably requested by
the Administrative Agent, the Borrower shall promptly cause such assets to be
subjected to a Lien securing the Secured Obligations and shall

 

105 

 

take, and cause the other Loan Parties to take, such actions as are necessary or
reasonably requested by the Administrative Agent to grant and perfect such Liens
and deliver such other documents (including the delivery of such Mortgages,
title insurance commitments, exception documents, surveys, Flood Certificates,
Environmental Indemnity Agreements, surveys and engineering, soils and other
reports, environmental assessments, opinions of counsel and other documents as
may be reasonably requested by Administrative Agent) as is consistent with those
required to be delivered in accordance with Section 5.11, all at the expense of
such Loan Party.

 

(d)      Without limiting the foregoing, the Borrower will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions, which may be required by law or
which the Administrative Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Collateral Documents, all at the expense of the Borrower.

 

(e)      If any additional assets (excluding Excluded Property) are acquired by
a Loan Party after the Effective Date (other than assets constituting Collateral
under the Orders that become subject to the Lien in favor of the Administrative
Agent under the Orders and/or other then existing Collateral Documents upon
acquisition thereof), the Borrower will notify the Administrative Agent thereof,
and, if requested by the Administrative Agent, the Borrower will, within thirty
(30) days (or such later date as may be agreed to by the Administrative Agent),
cause such assets to be subjected to a Lien securing the Secured Obligations and
will take, and cause the other Loan Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Borrower.

 

(f)       Subject to the terms of the Orders, the Borrower shall cause each
Subsidiary resulting from a division of a Loan Party to execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
which may be required under any applicable law, or which the Administrative
Agent may reasonably request, to effectuate the transactions contemplated by the
Loan Documents or to grant, preserve, protect or perfect the Liens created or
intended to be created by the Collateral Documents or the validity or priority
of any such Lien, and to deliver such appropriate corporate resolutions, other
corporate documentation and legal opinions in form and substance reasonably
satisfactory to the Administrative Agent and its counsel as the Administrative
Agent may request in its reasonable discretion, all at the expense of the
Borrower.

 

(g)      Notwithstanding the provisions of this Section 5.10 or Section 5.11 to
the contrary, (i) no pledge of a security interest in any Excluded Property
shall be required, (ii) no account control agreement (unless requested by the
Administrative Agent in its reasonable

 

106 

 

discretion), foreign law pledge, foreign law security agreement or legal opinion
of foreign counsel shall be required and (ii) no Appraisal with respect to any
real property that is not included in the calculation of the Borrowing Base
shall be required.

 

SECTION 5.11. Mortgaged Property.

 

(a)       PP&E Conditions.

 

(i)     No later than the date that is sixty (60) days after the Interim Order
Date (or such later date as may be agreed upon by the Administrative Agent in
its sole discretion), the Borrower shall deliver or cause to be delivered to the
Administrative Agent (A)   with respect to the Initial Borrowing Base Properties
title searches conducted by a Title Company, which shall reveal no Liens or
other issues of title other than Permitted Encumbrances and (B) with respect to
the DIP Collateral Real Property described in clause (ii) of the definition
thereof, Flood Certificates and, if applicable, related Borrower notices and
evidence of flood insurance in compliance with Section 5.09; and

 

(ii)      With respect to any real property of the Loan Parties, including the
Initial Borrowing Base Properties, within sixty (60) days after reasonable
request by the Administrative Agent (or such later date as may be agreed upon by
the Administrative Agent in its sole discretion), the Borrower shall deliver or
cause to be delivered to the Administrative Agent the following documents, each
of which shall be executed (and, where appropriate, acknowledged) by Persons
reasonably satisfactory to the Administrative Agent in form and substance
reasonably acceptable to the Administrative Agent:

 

(A)    one or more Mortgages covering the Initial Borrowing Base Property or
other Eligible Real Property, as the Administrative Agent may request, in each
case duly executed and delivered by the parties thereto in recordable form (in
such number of copies as the Administrative Agent shall have reasonably
requested);

 

(B)    one or more Environmental Indemnity Agreements, in each case duly
executed and delivered by each Loan Party that owns an Initial Borrowing Base
Property or other Eligible Property;

 

(C)    (1) solely with respect to the Initial Borrowing Base Property or other
Eligible Property, one or more mortgagee policies of title insurance in the form
of and issued by one or more title companies reasonably satisfactory to the
Administrative Agent (the “Title Companies”), insuring the validity and first-
priority of the Liens created under each Mortgage for and in amounts and
containing such endorsements and affirmative coverage reasonably satisfactory to
the Administrative Agent, subject only to Permitted Encumbrances, and (2) with

 

107 

 

respect to other real property of the Loan Parties, title searches conducted by
a Title Company, which shall reveal no Liens or other issues of title other than
Permitted Encumbrances, and in each case, to the extent necessary or advisable
under applicable law, for filing in the appropriate county land office, UCC
financing statements covering fixtures, in each case appropriately completed
and, appropriate, duly executed;

 

(D)     to the extent otherwise available, copies of the most recent as-built
surveys of each parcel of the Mortgaged Property or such other documentation as
may be required by the Title Companies to remove any survey exception from the
policies of title insurance delivered pursuant to Section 5.11(a)(ii)(C) above;

 

(E)      to the extent otherwise available, copies of the most recent
environmental assessment reports and Phase I or Phase II studies with respect to
such Mortgaged Property; and

 

(F)      such other documents and instruments in connection with the Mortgages
and DIP Collateral Real Property as shall reasonably be deemed necessary by the
Administrative Agent (including Flood Certificates for all DIP Collateral Real
Property and, if applicable, related Borrower notices and evidence of flood
insurance in compliance with Section 5.09 and customary opinions of counsel with
respect to the Mortgages in the states where the Mortgaged Properties are
located), and evidence that all other actions that the Administrative Agent may
deem necessary or desirable in order to create valid first and subsisting Liens
on the property described in the Mortgages has been taken.

 

In addition, the Borrower shall have paid to the Title Companies (i) all
expenses and premiums of the Title Companies in connection with the issuance of
such policies and (ii) an amount equal to the recording and stamp taxes payable
in connection with recording the Mortgages in the appropriate county land
office.

 

(b)      Environmental Reports. If the Administrative Agent at any time has a
reasonable basis to believe that there may be a material violation of any
Environmental Laws by, or any material Environmental Liability of, any Loan
Party or related to any Initial Borrowing Base Property or any other Eligible
Real Property or Mortgaged Property, or any real property adjacent to any such
real Initial Borrowing Base Property or other Eligible Real Property or
Mortgaged Property that is likely to materially and adversely affect an Initial
Borrowing Base Property or other Eligible Real Property or Mortgaged Property,
then the Borrower shall, upon the request of the Administrative Agent, provide
the Administrative Agent with such environmental reports and assessments,
engineering studies or other written material or data as Administrative Agent
may reasonably require relating thereto.

 

108 

 

(c)    Environmental Remediation. In the event that the Administrative Agent
reasonably determines, from the environmental reports or information delivered
pursuant to Section 5.11(b) or pursuant to any other reasonably reliable
information, that remedial action to correct an environmental condition is
required under Environmental Law with respect to any Loan Party or the Initial
Borrowing Base Property, any other Eligible Real Property or Mortgaged Property
or any other property of any Loan Party, the Borrower shall take such action as
is required under Environmental Law to cure any material violation or potential
violation of any Environmental Laws or any material actual or potential
Environmental Liability relating to such environmental condition.

 

(d)    Appraisals. Except to the extent received by the Administrative Agent on
or prior to the Interim Order Date, the Borrower shall use commercially
reasonable efforts (which shall, in any event, include the payment of
professional fees, costs and expense of appraisal firms performing such
Appraisals) to, no later than the date that is sixty (60) days after the Interim
Order Date (or such later date as may be agreed upon by the Administrative Agent
in its sole discretion), deliver to the Administrative Agent an Appraisal with
respect to each Initial Borrowing Base Property owned by a Loan Party as of the
Effective Date.

 

SECTION 5.12. Agreed Budget; Capital Expenditures. (a) The use of Revolving
Loans and other credit extensions by the Borrower under this Agreement and the
other Loan Documents shall be limited in accordance with the Agreed Budget
(subject to variances permitted under Section 5.12(c)). The initial Agreed
Budget shall be in the form of Exhibit B for the first thirteen (13) week period
from the Petition Date, and such initial Agreed Budget shall be approved by, and
in form and substance reasonably satisfactory to the Administrative Agent and
the Lenders (it being acknowledged and agreed that the initial Agreed Budget
attached hereto as Exhibit B is approved by and satisfactory to the
Administrative Agent and Lenders). Furthermore, following the Petition Date, the
Agreed Budget shall be updated, modified or supplemented by the Borrower (i)(x)
on January 24, 2020 and (y) from and after February 25, 2020, on the first
Friday of each calendar month thereafter (or, if such day is not a Business Day,
the next Business Day), (ii) at its election if the average price payable by the
Borrower and its Restricted Subsidiaries for raw milk as indicated in any
existing Agreed Budget increases by 10% when compared to the immediately
preceding Agreed Budget delivered hereunder or (iii) upon the written request of
the Administrative Agent or the Required Lenders from time to time, and, in the
case of each of (i), (ii) and (iii) above, each such updated, modified or
supplemented budget shall be approved in writing (including by email) by, and
shall be in form and substance reasonably satisfactory to, the Administrative
Agent and the Required Lenders and no such updated, modified or supplemented
budget shall be effective until so approved and once so approved shall be deemed
an Agreed Budget; provided that the Administrative Agent and the Required
Lenders shall be deemed to have approved an Agreed Budget delivered after the
Petition Date pursuant to this Section 5.12(a) unless the Administrative Agent
or Lenders constituting the Required Lenders shall have objected to such Agreed
Budget within five (5) Business Days after delivery thereof; provided, further,
that (A) in the event the Administrative Agent and the Required Lenders are
deemed to have approved an Agreed Budget as a result of their failure to object
within such five (5) Business Day period after delivery thereof, the prior
Agreed Budget shall

 

109 

 

continue in effect until the end of the period to which such prior Agreed Budget
relates, and (B) in the event the Administrative Agent and the Required Lenders,
on the one hand, and the Borrower, on the other hand, cannot agree as to an
updated, modified or supplemented budget, the prior Agreed Budget shall continue
in effect, with weekly details for any periods after the initial 13-week period
to be derived in a manner reasonably satisfactory to the Required Lenders from
the cash flow forecasts prepared by the Borrower. Each Agreed Budget delivered
to the Administrative Agent and the Lenders shall be accompanied by such
supporting documentation as reasonably requested by the Administrative Agent or
the Required Lenders. Each Agreed Budget shall be prepared in good faith, with
reasonable due care and based upon assumptions which the Borrower believes to be
reasonable at the time of delivery thereof. To the extent any such updated
Agreed Budget is approved pursuant to this Section 5.12(a), the line item
amounts set forth therein shall be used to calculate the projected line items
commencing with the week in which such updated Agreed Budget is approved by the
Administrative Agent and the Required Lenders and for subsequent weeks set forth
therein, and any prior weeks tested as part of any then applicable cumulative
period shall be calculated using the projected line items set forth in the
previously Agreed Budget in which such prior weeks were first forecasted (unless
otherwise approved by the Administrative Agent and the Required Lenders).

 

(b)  [Reserved].

 

(c) Commencing with:

 

(i)          the period from the Petition Date through the fourth Friday
thereafter and each two-week period ended on a Friday thereafter, the Borrower
shall not permit the Actual Operating Disbursements Amount for the Cumulative
Period to exceed 110% of the Budgeted Operating Disbursements Amount for such
Cumulative Period;

 

(ii)       the period from the Petition Date through the fourth Friday
thereafter, and for each two-week period ended on a Friday thereafter, the
Borrower shall not permit the Actual Operating Cash Receipts for the Cumulative
Period to be less than 92.5% of the Budgeted Operating Cash Receipts as set
forth in the Agreed Budget for such Cumulative Period; and/or

 

(iii)         the fiscal month of the Borrower in which the Petition Date
occurs, on each Capital Expenditures Test Date, the Borrower shall not permit
the Actual Capital Expenditures Amount since the Effective Date and through the
end of such fiscal month to exceed 110% of the Budgeted Capital Expenditures
Amount for such period.

 

(d)   The Administrative Agent and the Lenders (i) may assume that the Borrower
will comply with the Agreed Budget and the Agreed Capital Expenditures Budget,
(ii) shall have no duty to monitor such compliance and (iii) shall not be
obligated to pay (directly or indirectly from the Collateral or otherwise) any
unpaid expenses incurred or authorized to be incurred pursuant to any Agreed
Budget. The line items in the Agreed Budget and the Agreed Capital Expenditures
Budget for payment of interest, expenses and other amounts to the Administrative

 

110 

 

Agent and the Lenders are estimates only, and the Borrower remains obligated to
pay any and all Obligations in accordance with the terms of the Loan Documents
and the applicable Order regardless of whether such amounts exceed such
estimates. Nothing in any Agreed Budget or Agreed Capital Expenditures Budget
shall constitute an amendment or other modification of any Loan Document or any
of the borrowing restrictions or other lending limits set forth therein.

 

SECTION 5.13.   Agreement to Deliver Collateral Documents. The Loan Parties
shall (a)   cause all of the Collateral (including, without limitation, all
owned and leased real and personal property and assets of each Loan Party but
excluding Excluded Property) to be subject at all times to senior priority,
perfected Liens in favor of the Administrative Agent to secure the Obligations
pursuant to the terms and conditions, and subject to the priorities, set forth
herein and in the Interim Order and the Final Order, and (b) deliver, to the
extent reasonably requested by the Administrative Agent, security agreements,
pledge agreements, recordations, filings, documents, deeds of trust and other
agreements and appropriate UCC-1 financing statements in form and substance
reasonably satisfactory to the Administrative Agent.

 

SECTION 5.14. Milestones. The Loan Parties shall ensure that each of the
milestones set forth below (collectively, the “Milestones”) is achieved in
accordance with the applicable timing referred to below (or by such later time
as approved in writing by the Administrative Agent and the Required Lenders):

 

(a)     on or before the date falling thirty (30) days after the Petition Date,
the Debtors shall have delivered to the Administrative Agent a draft Sale
Motion;

 

(b)     within forty-five (45) days after the Petition Date, the Final Order
shall have been entered by the Bankruptcy Court;

 

(c)     on or before the date falling ninety (90) days after the Petition Date,
the Debtors shall have delivered to the Administrative Agent an election of
whether it intends to pursue a Sale Process, a Plan Process or a combination of
both;

 

(d)     if a Sale Process is elected, on or before the date falling ninety (90)
days after the Petition Date, the Debtors shall have filed a Sale Motion;

 

(e)   if a Plan Process is elected, on or before the date falling ninety (90)
days after the Petition Date, the Debtors shall have filed an Acceptable Plan
and related disclosure statement (in each case, in form and substance acceptable
to the Required Lenders) with respect to any Plan Process;

 

(f)  if a Sale Process is elected, on or before the date falling one hundred
twenty (120) days after the Petition Date, the Bankruptcy Court shall have
entered an order approving the Sale Motion;

 

111 

 

(g)    if a Sale Process is elected, on or before the date falling one hundred
sixty (160) days after the Petition Date, the Bankruptcy Court shall have
entered an order approving each sale contemplated by any relevant Sale Process
following completion of the process contemplated by the bid procedures described
in the Sale Motion;

 

(h)    if a Plan Process is elected, on or before the date falling one hundred
sixty (160) days after the Petition Date, the Bankruptcy Court shall have
entered an order confirming an Acceptable Plan; and

 

(i)    if a Sale Process is elected, on or before the date falling two hundred
forty (240) days after the Petition Date, the Bankruptcy Code shall have entered
an order confirming an Acceptable Plan.

 

SECTION 5.15. Periodic Calls. From time to time (but no more often than once per
week) upon reasonable request of the Administrative Agent, the Borrower shall
conduct and participate in status calls with the Administrative Agent and
Lenders (and their respective advisors) to discuss (i) the Agreed Budget or the
Agreed Budget Variance Reports and/or any other reports or information delivered
pursuant to Section 5.01 or Section 5.12 or otherwise, (ii) the financial
operations and performance of the Loan Parties’ business, or (iii) such other
matters relating to the Loan Parties as the Administrative Agent (or its agents
or advisors) shall reasonably request (subject to limitations on confidentiality
arrangements and/or to protect attorney-client privilege).

 

SECTION 5.16. Deposit Accounts. If the Loan Parties shall elect to close any
Deposit Accounts that existed on the Petition Date (all of which Deposit
Accounts existing on the Petition Date are identified on Schedule 5.16) or
establish or otherwise acquire any new Deposit Accounts, then the Loan Parties
shall reasonably promptly provide notice to the Administrative Agent of such
election. Upon entry of the Order and the Cash Management Order (and except as
otherwise provided in the Cash Management Order or the Order), the Borrower
shall, and shall cause each other Loan Party to, comply with the terms of the
Cash Management Order and the Orders in all material respects.

 

SECTION 5.17. Post-Closing Obligations. The Borrower shall execute and deliver,
or cause to be executed and delivered, to the Administrative Agent such
agreements and other documents described on Schedule 5.17 and take or cause to
be taken such actions, and otherwise comply with such obligations, as are
specified on Schedule 5.17, in each case, on or before the deadlines specified
on Schedule 5.17 for such documents, actions or obligations; provided that the
Administrative Agent in its discretion may from time to time extend in writing
(which may be via email from the Administrative Agent or counsel to the
Administrative Agent on their behalf) the deadlines set forth on Schedule 5.17
if the Borrower are using commercially reasonable efforts to obtain or perform
the items required by such deadlines. All conditions precedent, affirmative
covenants and representations contained in this Agreement and the other Loan
Documents shall be deemed modified to the extent necessary to effect the
foregoing (and to permit the taking of the actions described above within the
time periods required above, rather than as elsewhere provided in the Loan
Documents); provided that to the extent any

 

112 

 

representation and warranty would not be true, any covenant breached or any
condition precedent not met under this Agreement and/or the other Loan Documents
and a Default or Event of Default would occur and be continuing solely as of the
fact that the foregoing actions were not taken on the Effective Date (any such
Default or Event of Default, a “Related Default”), the respective representation
and warranty shall be required to be true and correct in all material respects
(or, to the extent qualified by materiality, in all respects) and the respective
covenant complied with and condition precedent met at the time the respective
action is taken (or was required to be taken) in accordance with the foregoing
provisions of this Section 5.17 (and such Related Default shall be deemed not to
have occurred and/or be continuing to the extent occurring as a result of such
failure to comply) and the parties hereto acknowledge and agree that the failure
to take any of the actions set forth in Section 5.17, within the relevant time
periods required above (after giving effect to any extension provided by the
Administrative Agent in its discretion, as permitted above), shall give rise to
an immediate Event of Default pursuant to this Agreement.

 

ARTICLE VI

 

Negative Covenants

 

Until the Secured Obligations have been Fully Satisfied, the Borrower covenants
and agrees with the Administrative Agent, the Issuing Banks and the Lenders
that:

 

SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur or suffer to exist any Indebtedness,
except:

 

(a)     the Secured Obligations;

 

(b)     Indebtedness existing on the Petition Date and set forth on Schedule
6.01 (including the Indebtedness under the Senior Notes and the Pre-Petition
Credit Agreement);

 

(c)     intercompany Indebtedness permitted by Section 6.04 (other than Section
6.04(i) or (o)); provided, that if any such Indebtedness is owed by a Loan
Party, such Indebtedness and any Lien on the assets of such Loan Party related
thereto shall be subordinated to the Secured Obligations in right of payment and
security on terms reasonably satisfactory to the Administrative Agent;

 

(d)     Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that the aggregate principal amount of Indebtedness permitted by this
clause (d) shall not exceed $25,000,000 at any time outstanding;

 

113 

 

(e)    obligations in respect of the Permitted Receivables Financing in an
aggregate principal amount not to exceed (x) $425,000,000 at any time
outstanding plus (y) from time to time on a temporary basis (i) solely to the
extent, and for so long as, reasonably necessary to replace any “Existing
Letters of Credit” (as defined in the Permitted Receivables Facility as in
effect on the Effective Date, the “Existing AR Facility Letters of Credit”) and
(ii) as and to the extent expressly permitted pursuant to, and in accordance
with, the terms of the Permitted Receivables Facility (as in effect on the
Effective Date), additional amounts not to exceed the face amount of such
Existing AR Facility Letters of Credit being so replaced;

 

(f)    [reserved];

 

(g)    [reserved];

 

(h)    Indebtedness in respect of Swap Agreements entered into in the ordinary
course of business and not for any speculative purposes;

 

(i)    [reserved];

 

(j)    [reserved];

 

(k)    Indebtedness in respect of workers’ compensation claims, property
casualty or liability insurance, take-or-pay obligations in supply arrangements,
self-insurance obligations, performance, bid and surety bonds and completion
guaranties, in each case in the ordinary course of business;

 

(l)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn by the
Borrower or any Subsidiary in the ordinary course of business against
insufficient funds, so long as such Indebtedness is promptly repaid; and

 

(m)   other Indebtedness of a type described in clause (d), (e), (f), (g) or (i)
of the definition thereof (and clause (j) of the definition of Indebtedness to
the extent relating to Indebtedness of a type described in such specified
clauses of the definition of Indebtedness) of the Borrower and its Restricted
Subsidiaries in a principal amount of up to but not to exceed $5,000,000 in the
aggregate at any one time outstanding.

 

SECTION 6.02. Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:

 

(a)   Liens securing the Secured Obligations;

 

(b)   Permitted Encumbrances;

 

114 

 

(c)    any Lien on any property or asset of, or leased by, the Borrower or any
Restricted Subsidiary existing on the Petition Date and set forth on Schedule
6.02; provided that (i) such Lien shall not apply to any other property or asset
of the Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the Effective Date;

 

(d)    Liens securing obligations, with aggregate net outstanding amounts
payable not in excess of $5,000,000, under Swap Agreements;

 

(e)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by Section 6.01(d), (ii) such security interests
and the Indebtedness secured thereby are incurred prior to or within 90 days
after such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of the Borrower or any
Subsidiary;

 

(f) [reserved];

 

(g)    Liens upon real or personal property heretofore leased or leased after
the Effective Date (under operating or Capital Leases) in the ordinary course of
business by the Borrower or any of its Restricted Subsidiaries in favor of the
lessor created at the inception of the lease transaction, securing obligations
of the Borrower or any of its Restricted Subsidiaries under or in respect of
such lease and extending to or covering only the property subject to such lease
and improvements thereon;

 

(h)    Liens of sellers or creditors of sellers of farm products encumbering
such farm products when sold to any of the Borrower or its Restricted
Subsidiaries pursuant to the Food Security Act of 1985 or pursuant to similar
state laws to the extent such Liens may be deemed to extend to the assets of
such Person;

 

(i)    protective Uniform Commercial Code filings with respect to personal
property leased by, or consigned to, any of the Borrower or its Restricted
Subsidiaries;

 

(j)   Liens granted to provide adequate protection pursuant to the Interim
Order;

 

(k)    Liens in favor of a Receivables Financing SPC or a Receivables Financier
created or deemed to exist in connection with the Permitted Receivables
Financing (including any related filings of any financing statements), but only
to the extent that any such Lien relates to the applicable Transferred Assets
actually sold, contributed, financed or otherwise conveyed or pledged pursuant
to such transaction;

 

(l)    Liens securing the obligations under the Pre-Petition Credit Agreement;
provided that such Liens existed on the Petition Date;

 

115 

 

(m)   [reserved];

 

(n)    normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

 

(o)    Liens of sellers of goods to the Borrower and its Subsidiaries arising
under Article 2 of the UCC or similar provisions of applicable law in the
ordinary course of business, covering only the goods sold and securing only the
unpaid purchase price for such goods and related expenses;

 

(p)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure the payment of customs duties in connection with the importation
of goods;

 

(q)    Liens solely on any cash earnest money deposits made in connection with
an investment permitted by Section 6.04;

 

(r)     transfer restrictions, purchase options, calls or similar rights of
third-party joint venture partners with respect to Equity Interests of joint
venture entities;

 

(s)    other Liens on assets of the Borrower and its Restricted Subsidiaries
securing other obligations of the Borrower and its Restricted Subsidiaries in an
aggregate principal amount not to exceed $5,000,000 at any one time outstanding;

 

(t)     non-exclusive licenses or sublicenses by the Borrower or any of its
Restricted Subsidiaries of intellectual property in the ordinary course of
business; provided that the same do not in any material respect interfere with
the business of the Borrower and its Restricted Subsidiaries, individually
and/or taken as a whole, or materially detract from the use or value of the
relative assets of the Borrower and its Restricted Subsidiaries, individually
and/or taken as a whole; and

 

(u)    if a Sale Process is elected or another Asset Sale permitted hereunder is
undertaken, Liens arising by virtue of the asset purchase agreements approved in
connection with the Sale Process or otherwise permitted to be entered into
hereunder, in each case limited to customary encumbrances applicable solely to
the assets sold (or to be sold) in connection therewith securing the contractual
rights of the purchaser.

 

SECTION 6.03. Fundamental Changes.

 

(a)    The Borrower will not, and will not permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or divide, liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing and such action is permitted (or
not prohibited) pursuant to the Orders, (i) any Subsidiary of the Borrower

 

116 

 

(other than a Receivables Financing SPC) may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (ii) any
Subsidiary (other than a Receivables Financing SPC) may merge into any Loan
Party in a transaction in which the surviving entity is a Loan Party and (iii)
any Subsidiary that is not a Loan Party (other than a Receivables Financing SPC)
may merge into the Borrower or any of its Restricted Subsidiaries (other than a
Receivables Financing SPC) in a transaction in which a Restricted Subsidiary is
the surviving corporation; provided that any such merger involving a Person that
is not a Wholly-Owned Subsidiary immediately prior to such merger shall not be
permitted unless also permitted by Section 6.04.

 

(b)    The Borrower will not, nor will it permit any of its Restricted
Subsidiaries to, (i) engage to any substantial extent in any business other than
operations involved in the manufacture, processing and distribution of food,
beverage or packaging products or businesses of the type conducted by the
Borrower and its Subsidiaries on the Petition Date or (ii) change its fiscal
year from the basis in effect on the Petition Date.

 

SECTION 6.04. Investments, Loans, Advances and Acquisitions. The Borrower will
not, and will not permit any Restricted Subsidiary to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Loan Party and
a Wholly-Owned Subsidiary prior to such merger) any Equity Interests, evidences
of indebtedness or other securities (including any option, warrant or other
right to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, make or permit to exist any investment or any other interest in,
any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit (whether through purchase of assets, merger or otherwise), except:

 

(a)     investments in cash and Cash Equivalents;

 

(b)    investments in existence on the Petition Date and described on Schedule
6.04;

 

(c)    operating deposit accounts with depository institutions;

 

(d)    [reserved];

 

(e)    purchases of inventory and other assets to be sold or used in the
ordinary course of business;

 

(f)    investments (including, but not limited to, intercompany loans) (i) by
any Subsidiary of the Borrower in any Loan Party, (ii) by any Loan Party in any
other Loan Party and (iii) by Restricted Subsidiaries of the Borrower that are
not Loan Parties in Restricted Subsidiaries of the Borrower that are not Loan
Parties, in each case, made in the ordinary course of business or in accordance
with past practice;

 

(g)   investments by the Borrower and its Restricted Subsidiaries in the Equity
Interests of their Subsidiaries to the extent outstanding as of the Petition
Date;

 

117 

 

(h)    loans and advances to employees of the Borrower and/or its Restricted
Subsidiaries in the ordinary course of business not exceeding $2,500,000 in the
aggregate;

 

(i)     investments in the form of Swap Agreements permitted by Section 6.01(h);

 

(j)      deposits to secure bids, tenders, utilities, vendors, leases, licenses,
statutory obligations, surety and appeal bonds and other deposits of like nature
arising in the ordinary course of business;

 

(k)     investments by any Receivables Financing SPC or any Loan Party in a
Receivables Financing SPC, in each case, made in connection with the Permitted
Receivables Financing, and loans permitted by the Permitted Receivables
Financing that are made by a Loan Party to a Receivables Financing SPC or by a
Receivables Financing SPC to a Loan Party in connection therewith;

 

(l)    [reserved];

 

(m)   [reserved];

 

(n)    investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or other disputes
with customers or suppliers to the extent reasonably necessary in order to
prevent or limit loss and Investments consisting of the prepayment of suppliers
and service providers on customary terms in the ordinary course of business;

 

(o)   Guarantees permitted by Section 6.01 (other than Section 6.01(c));

 

(p)    to the extent permitted by Section 6.05 (other than Section 6.05(f)),
non-cash consideration received in connection with sales or dispositions;

 

(q)     to the extent constituting an investment by such Person, the payment,
prepayment, redemption or acquisition for value of Indebtedness of such Person
permitted by Section 6.07(a); and

 

(r)    investments in Good Karma Foods, Inc. in an aggregate amount not to
exceed $1,500,000 at any time outstanding; provided that the aggregate amount of
such investment during the period from the Petition Date to the date sixty (60)
days after the Petition Date shall not exceed $500,000.

 

For purposes of covenant compliance, the amount of any investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such investment,

 

118 

 

less any amount repaid, returned, distributed or otherwise received in respect
of any investment, in each case, in cash.

 

SECTION 6.05. Asset Sales. The Borrower will not, and will not permit any
Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, and including, without
limitation, pursuant to a division or plan of division of any Restricted
Subsidiary under Delaware law (or any comparable event under a different
jurisdiction’s law), except:

 

(a)    any Excluded Disposition;

 

(b)    sales, leases, transfers and dispositions of obsolete or worn-out
property (including intellectual property), tools or equipment no longer used or
useful in its business or real property no longer used or useful in its business
in the ordinary course or in a manner consistent with past practice; provided,
that the proceeds thereof are used to repay the Obligations to the extent
required by clauses (b) or (c) of Section 2.11;

 

(c)    sales, leases, transfers and dispositions of assets (i) from a Loan Party
to another Loan Party and (ii) from any Specified Subsidiary to a Loan Party or
another Specified Subsidiary;

 

(d)    any sale of Transferred Assets by such Person to a Receivables Financing
SPC and subsequently to the Receivables Financier in connection with the
Permitted Receivables Financing;

 

(e)    sale and leaseback transactions permitted by Section 6.06;

 

(f)     to the extent constituting a sale, transfer, lease or other disposition,
including pursuant to a division or plan of division, the creation of Liens, the
consummation of fundamental changes, the making of investments and the making of
Restricted Payments permitted by Sections 6.02, 6.03, 6.04 and 6.07,
respectively (except to the extent permitted pursuant to cross reference to this
Section 6.05 or any clause contained in this Section 6.05);

 

(g)    to the extent constituting a sale or disposition, the unwinding of any
Swap Agreement pursuant to its terms;

 

(h)    transfers of condemned property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned same (whether by deed in lieu of condemnation or
otherwise), and transfers of properties that have been subject to a casualty to
the respective insurer of such property as part of an insurance settlement;
provided, that the proceeds thereof are used to repay the Obligations to the
extent required by clauses (b) or (c) of Section 2.11;

 

119 

 

(i)      to the extent constituting a sale, transfer, lease or other
disposition, non- exclusive licenses or sublicenses by the Borrower or any of
its Subsidiaries of intellectual property in the ordinary course of business;
provided that the same do not in any material respect interfere with the
business of the Borrower and its Restricted Subsidiaries, individually and/or
taken as a whole, or materially detract from the use or value of the relative
assets of the Borrower and its Restricted Subsidiaries, individually and/or
taken as a whole;

 

(j)      sales, transfers, leases and other dispositions of other assets so long
as the aggregate amount thereof sold or otherwise disposed of by the Borrower
and its Restricted Subsidiaries during the term of this Agreement shall not have
a net book value in excess of $25,000,000; provided that the Net Cash Proceeds
thereof are used to repay the Obligations to the extent required by clauses (b)
or (c) of Section 2.11; and

 

(k) if a Sale Process is elected, pursuant to a Sale Process referred to in
Section 5.14.

 

SECTION 6.06. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any Restricted Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for such transactions in existence on the Petition Date and
described on Schedule 6.06.

 

SECTION 6.07. Restricted Payments. The Borrower will not, nor will it permit any
Restricted Subsidiary to, directly or indirectly, declare, order, make or set
apart any sum for or pay any Restricted Payment, except (a) to make dividends or
other distributions payable to any Loan Party (directly or indirectly through
Subsidiaries, and, in the case of dividends or other distributions paid by
Subsidiaries, ratably (or less than ratably) to other Persons that own the
applicable class of Equity Interests in such Subsidiary), (b) to make dividends
to or repurchases from the Borrower or the holders of ownership interests of
such Restricted Subsidiary the proceeds of which shall be used to pay taxes that
are then due and payable and which relate to the business of the Borrower and
its Restricted Subsidiaries, and (c) to the extent constituting Restricted
Payments, the Borrower and its Subsidiaries may enter into and consummate
transactions expressly permitted by Section 6.04.

 

SECTION 6.08. Prepayment of Other Indebtedness. The Borrower will not, nor will
it permit any Restricted Subsidiary to, directly or indirectly, declare, order,
set apart any sum for or make any voluntary or mandatory payment, prepayment,
redemption, acquisition for value, refund, refinancing or exchange of (a) any
Indebtedness or claim arising prior to the Petition Date except as set forth in
the Agreed Budget (subject to permitted variances) or payments made pursuant to
the Permitted Receivables Financing and (b) any Indebtedness arising after the
Petition Date (including, without limitation, any interest, premium or other
amounts owing in respect thereof but excluding, for the

 

120 

 

avoidance of doubt, regularly scheduled payments at maturity), except (i) with
respect to Indebtedness under the Loan Documents or the Permitted Receivables
Financing and (ii) for payments made pursuant to the Interim Order or the Final
Order (including, without limitation, in connection with the deemed making of
the DIP Term Loans on the Final Order Date) and, in each case, as set forth in
the Agreed Budget (subject to permitted variances) or otherwise reasonably
acceptable to the Administrative Agent and the Required Lenders.

 

SECTION 6.09. Transactions with Affiliates. Except as expressly permitted by
this Agreement, the Borrower will not, nor will it permit any of its Restricted
Subsidiaries to, directly or indirectly: (a) make any investment in an Affiliate
other than investments permitted hereunder;

 

(b) transfer, sell, lease, assign or otherwise dispose of any assets to an
Affiliate other than transfers, sales, leases, assignments or other dispositions
permitted hereunder; (c) merge into or consolidate with or purchase or acquire
assets from an Affiliate other than transactions permitted under Section 6.03 or
6.04; or (d) enter into any other transaction directly or indirectly with or for
the benefit of an Affiliate (including, without limitation, guarantees and
assumptions of obligations of an Affiliate); provided that

 

(i)  the Borrower and its Restricted Subsidiaries may continue to be party to
the Permitted Receivables Financing, (ii) any Affiliate who is an individual may
serve as a director, officer or employee of the Borrower or any of its
Restricted Subsidiaries and receive reasonable compensation for his or her
services in such capacity, and (iii) the Borrower and its Restricted
Subsidiaries may enter into transactions (other than extensions of credit by the
Borrower or any of its Subsidiaries to an Affiliate that are not investments
permitted hereunder) that are not otherwise prohibited hereunder so long as such
transactions are on fair and reasonable terms (including as to monetary or
business consideration arising therefrom) substantially as advantageous to the
Borrower and its Restricted Subsidiaries as the terms (including as to monetary
or business consideration) that would be obtained in a comparable arm’s length
transaction with a Person not an Affiliate.

 

SECTION 6.10. Restrictive Agreements.

 

(a)    The Borrower will not, nor will it permit any Restricted Subsidiary to,
enter into, or permit to exist, any Contractual Obligation (including
Organization Documents) that encumbers or restricts the ability of any such
Person to (i) in the case of any Restricted Subsidiary pay dividends or make any
other distributions to any Loan Party on its Equity Interests or with respect to
any other interest or participation in, or measured by, its profits, (ii) pay
any Indebtedness or other obligation owed to any Loan Party, (iii) make loans or
advances to any Loan Party, (iv) sell, lease or transfer any of its properties
or assets to any Loan Party, or (v) act as a Subsidiary Guarantor pursuant to
the Loan Documents or any renewals, refinancings, exchanges, refundings or
extension thereof, except (in respect of any of the matters referred to in
clauses (i)-(v) above) for such encumbrances or restrictions existing under or
by reason of (A) this Agreement and the other Loan Documents, (B) applicable
Law, (C) any document or instrument governing Indebtedness incurred pursuant to
Section 6.01(d); provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith, (D)
Indebtedness of a Subsidiary which is not a Loan Party which is permitted by
Section 6.01, so long as such restrictions do not

 

121 

 

impair the ability of the Loan Parties to perform their obligations under this
Agreement or any other Loan Document, (E) any restrictions regarding licenses or
sublicenses by the Borrower and its Subsidiaries of intellectual property in the
ordinary course of business (in which case such restriction shall relate only to
such intellectual property), (F) customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary or assets pending such sale;
provided that such restrictions and conditions apply only to the Subsidiary or
assets that are to be sold and such sale is permitted hereunder, (G)
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the assets securing such Indebtedness, (H) customary provisions in
leases and other contracts restricting the assignment thereof, (I) restrictions
contained in documents executed in connection with the Permitted Receivables
Financing (provided that such restrictions, as whole, are no more restrictive
that those contained in such documents as in effect on the Petition Date), (J)
any Lien permitted hereunder or any document or instrument governing any such
Lien; provided that any such restriction contained therein relates only to the
asset or assets subject to such Lien, (K) any document or instrument governing
the Senior Notes as in effect on the Petition Date, (L) customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures permitted under Section 6.04 and applicable solely to such joint
venture and are entered into in the ordinary course of business, (M) [reserved],
and (N) any agreements existing on the Petition Date and set forth on Schedule
6.10.

 

(b) The Borrower will not, nor will it permit any Restricted Subsidiary to,
enter into, assume or become subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or assets
to secure the Secured Obligations pursuant to the Loan Documents, whether now
owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for the Secured Obligations except (i) pursuant
to this Agreement and the other Loan Documents, (ii) pursuant to applicable Law,
(iii) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 6.01(d); provided that in the case of Section 6.01(d) any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (iv) customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary or
assets pending such sale; provided that such restrictions and conditions apply
only to the Subsidiary or assets that are to be sold and such sale is permitted
hereunder, (v) restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the assets securing such Indebtedness, (vi) customary
provisions in leases and other contracts restricting the assignment thereof,
(vii) pursuant to the documents executed in connection with the Permitted
Receivables Financing (but only to the extent that the related prohibitions
against other encumbrances are no more restrictive than those in effect on the
Petition Date and pertain to the applicable Transferred Assets actually sold,
contributed, financed or otherwise conveyed or pledged pursuant to the Permitted
Receivables Financing, (viii) restrictions in any document or instrument
governing any Permitted Lien; provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien, (ix)
[reserved], (x) software and other intellectual property licenses pursuant to
which the Borrower or Subsidiary is the licensee of the relevant

 

122 

 

software or intellectual property, as the case may be, (in which case, any
prohibition or limitation shall relate only to the assets subject of the
applicable license), (xi) customary provisions in joint venture agreements and
other similar agreements applicable to joint ventures permitted under Section
6.04 and applicable solely to such joint venture and are entered into in the
ordinary course of business, (xii) any agreements existing on the Petition Date
and set forth on Schedule 6.10 and (x) restrictions or conditions contained in
any document or instrument governing the Senior Notes as in effect on the
Petition Date.

 

SECTION 6.11. Amendments to Other Indebtedness. Except in connection with a
confirmed plan of reorganization in the Bankruptcy Cases which is reasonably
satisfactory to the Administrative Agent and the Required Lenders (or which
provides for the Full Satisfaction of the Secured Obligations on the date of
effectiveness of such plan), the Borrower will not, nor will it permit any
Restricted Subsidiary to, amend or modify (or permit the amendment or
modification of) any of the terms of any Indebtedness (including, without
limitation, the Permitted Receivables Financing and documentation relating
thereto) arising prior to or after the Petition Date in a manner materially
adverse to the interests of the Lenders (including, without limitation,
shortening the final maturity or average life to maturity, requiring any payment
to be made sooner than originally scheduled or increasing the interest rate or
fees applicable thereto, reducing any advance rates, adding additional defaults
events of default, adding conditions or limitations to the availability of such
financing, adding additional financial tests, reducing any advance rates
thereunder or changing any subordination provision thereof (in each case, other
than to cure clear errors or defects in the underlying documents)).

 

SECTION 6.12. Intentionally Omitted.

 

SECTION 6.13. Sanctions. The Loan Parties will not, directly or indirectly, use
the proceeds of any Loan or Letter of Credit, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person, (a) to fund any activity or business of or with any Person, or in any
Designated Jurisdiction, that, at the time of such funding, is, or whose
government is, the target of any Sanctions, unless otherwise authorized by
applicable Laws; or (b) in any other manner that will result in any violation by
any Person participating in the Loans or Letters of Credit, whether as the
Administrative Agent, Arranger, Issuing Bank, Lender, or Participant, of any
Sanctions.

 

SECTION 6.14. Anti-Corruption Laws. The Loan Parties will not, directly or
indirectly, use the proceeds of any Loan or Letter of Credit for any purpose
which would breach, in any material respect, any Anti-Corruption Law.

 

SECTION 6.15. Chapter 11 Claims. The Borrower shall not, nor shall it permit any
Subsidiary that is a Debtor to, directly or indirectly, incur, create, assume,
suffer to exist or permit any administrative expense claim (other than any
superpriority administrative expense claim granted in respect of the Permitted
Receivables Financing) or Lien that is pari passu with or senior to the claims
or Liens, as the case may be, of the Administrative Agent and the other Holders
of Secured Obligations, against the Loan Parties hereunder, or apply to the
Bankruptcy Court for authority so to do, except for the Carve-Out and Liens
permitted to be senior pursuant to Section 6.02.

 

123 

 

SECTION 6.16. Revision of Orders; Application to Bankruptcy Court. The Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly:

 

(a)    seek, consent to or suffer to exist (or support any Person that seeks)
any modification, stay, vacation, reversal or amendment of the Interim Order or
the Final Order except for any material substantive modifications and amendments
agreed to in writing by Administrative Agent and the Required Lenders; provided
that, any waiver, consent or amendment of any Order that is materially and
disproportionately adverse in any respect to any Lender relative to any other
Lender shall require the written consent of such adversely and
disproportionately affected Lender in addition to the Administrative Agent and
the Required Lenders; or

 

(b)    apply to the Bankruptcy Court for authority (or support any Person that
seeks) to take any action prohibited by this Article VI (except to the extent
such application and the taking of such action is conditioned upon the receiving
the written consent of the Administrative Agent and the requisite applicable
Lenders).

 

ARTICLE VII

 

Events of Default; Remedies

 

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

 

(a)    Non-Payment of Principal. The Borrower or any other Loan Party shall fail
to pay any principal of any Loan or any reimbursement obligation in respect of
any LC Disbursement when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)    Non-Payment of Other Amounts. The Borrower or any other Loan Party shall
fail to pay any interest on any Loan or any fee or any other amount (other than
an amount referred to in paragraph (a) above) payable under this Agreement, when
and as the same shall become due and payable and such failure shall continue
unremedied for a period of three (3) Business Days;

 

(c)    Representations and Warranties. Any information contained in any
Compliance Certificate or Agreed Budget Variance Report, or any representation
or warranty made or deemed made by or on behalf of any Loan Party or any other
Restricted Subsidiary in or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
false or incorrect in any material respect when made or deemed made (unless any
such certification, representation or warranty is qualified as to materiality or
as to Material Adverse Effect, in which

 

124 

 

case such certification, representation, or warranty shall prove to have been
incorrect in any respect); provided that for the avoidance of doubt, no variance
in any Agreed Budget Variance Report shall be (or be deemed) such a material
misrepresentation or misstatement if upon correction thereof, the Borrower would
remain in compliance with its covenants hereunder.

 

(d)    Non-Compliance with Specific Covenants. The Borrower or any Restricted
Subsidiary shall fail to observe or perform any covenant, condition or agreement
contained in (i) Section 5.01(f), 5.02(a), 5.03 (with respect to the Borrower’s
existence), 5.08, 5.11, 5.12, 5.14, 5.17 or in Article VI or (ii) Section 5.13,
5.15 or 5.16 and, in the case of this clause (ii), such failure shall continue
unremedied for a period of five (5) Business Days after the earlier of a
Responsible Officer of the Borrower or any of its Restricted Subsidiaries having
knowledge of such breach or notice thereof from the Administrative Agent;

 

(e)    Other Non-Compliance. Any of the Borrower or any of its Restricted
Subsidiaries shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those which constitute a default under another Section of this Article VII), and
such failure shall continue unremedied for a period of fifteen (15) days after
the earlier of a Responsible Officer of the Borrower or any of its Restricted
Subsidiaries having knowledge of such breach or notice thereof from the
Administrative Agent;

 

(f)     Payment Default to Other Indebtedness. The Borrower or any of its
Restricted Subsidiaries shall fail to make any payment (whether of principal or
interest and regardless of amount in respect of the Permitted Receivables
Facility or any other postpetition Material Indebtedness, when and as the same
shall become due and payable (giving effect to any applicable waivers or grace
periods) (except to the extent any such payment is prohibited pursuant to the
Orders));

 

(g) Cross-Default to Other Indebtedness. Any event or condition (other than (i) 
any required prepayment of Indebtedness secured by a Permitted Lien that becomes
due as the result of the disposition of the assets subject to such Lien so long
as such disposition is permitted by this Agreement and permitted (or not
prohibited) by the Orders and (ii) any defaults that occur solely as a result of
the commencement of the Bankruptcy Cases) occurs that results in the Permitted
Receivables Financing or any other Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of (or purchaser(s)
party to) the Permitted Receivables Financing or any other Material Indebtedness
or any trustee or agent on its or their behalf to cause the Permitted
Receivables Financing or any Material Indebtedness to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity; provided that no Event of Default under this clause (g)
shall occur if the remedies under any Material Indebtedness resulting from such
event or condition are subject to the automatic stay applicable under Section
362 of the Bankruptcy Code;

 

(h)   [Reserved]

 

125 

 

(i)    [Reserved]

 

(j)     [Reserved]

 

(k)   Judgments. After the Petition Date, one or more judgments for the payment
of money (excluding any “first day orders” or any order fixing the amount of any
claim in the Bankruptcy Cases) in an aggregate amount in excess of $25,000,000
(to the extent not covered by insurance or other creditworthy indemnitor) shall
be rendered against the Borrower or any Restricted Subsidiary or any combination
thereof and the same shall remain undischarged for a period of thirty (30)
consecutive days during which execution shall not be effectively stayed
(including pursuant to the Bankruptcy Code), or any action not in violation of
the automatic stay applicable under section 362 of the Bankruptcy Code shall be
legally taken by a postpetition judgment creditor to attach or levy upon any
assets of the Borrower or any Restricted Subsidiary to enforce any such
judgment;

 

(l)     ERISA. An ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

 

(m)   Change in Control. A Change in Control shall occur; or

 

(n)    Invalidity of Loan Documents. Any material provision of any Loan Document
for any reason ceases to be valid, binding and enforceable in accordance with
its terms (or any Loan Party shall challenge the enforceability of any Loan
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any provision of any of the Loan Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms);

 

(o)    Dissolution or Liquidation. Any Loan Party or any Subsidiary thereof
voluntarily or involuntarily dissolves or is dissolved, liquidates or is
liquidated or files a motion with the Bankruptcy Court seeking (or supports or
consents to any Person seeking) authorization to so dissolve or liquidate
(including, without limitation, under any Debtor Relief Law);

 

(p)    Certain Orders. An order with respect to any of the Bankruptcy Cases
shall be entered by the Bankruptcy Court (or any of the Debtors shall file an
application or motion or pleading for entry of or in support of an order) (i)
appointing a Chapter 7 trustee, or a Chapter 11 trustee under section 1104 of
the Bankruptcy Code, (ii) appointing an examiner (other than a fee examiner) or
receiver with enlarged powers (beyond those set forth in section 1106(a)(3) and
(4) of the Bankruptcy Code) relating to the operation of the business under
section 1106(b) of the Bankruptcy Code, (iii) dismissing any of the Bankruptcy
Cases or converting any of the Bankruptcy Cases under section 1112 of the
Bankruptcy Code or otherwise to a case under chapter 7 of the Bankruptcy Code or
(iv) providing for the disposition without the Administrative Agent’s consent of
all or material portion of any of the assets of any Loan Party or any other
Restricted

 

126 

 

Subsidiary of the Borrower, any Equity Interest of any Loan Party or any other
Restricted Subsidiary of the Borrower, or any material business line of the Loan
Parties and their Restricted Subsidiaries either through a sale under section
363 of the Bankruptcy Code, through a confirmed plan of reorganization in the
Bankruptcy Cases or otherwise except (I) as otherwise permitted by the Orders,
(II) pursuant to a transaction that is permitted (and subject to any mandatory
prepayment obligations (as applicable)) under this Agreement or (III) pursuant
to a transaction that provides for the Full Satisfaction of the Secured
Obligations;

 

(q)      Non-Compliance with the Final Order or Interim Order. Any Loan Party or
any of Restricted Subsidiary of the Borrower fails or neglects to comply with
any provision of the Final Order or the Interim Order, as applicable;

 

(r)       Exclusivity. The period pursuant to section 1121 of the Bankruptcy
Code during which the Debtors have the exclusive right to file a plan of
reorganization or solicit acceptance thereof expires or an order shall have been
entered by the Bankruptcy Court terminating or reducing such period, unless such
termination or reduction is consented to by the Administrative Agent (or in each
case any of the Loan Parties shall seek to, or shall support (whether by way of
motion or other pleadings filed with the Bankruptcy Court or any other writing
executed by any Loan Party) any other Person's motion to, have such an order
entered, in each case unless the Administrative Agent consents to such action);

 

(s)      Entry of Unapproved Order. An order with respect to any of the
Bankruptcy Cases shall be entered by the Bankruptcy Court, or any of the Loan
Parties or any other Restricted Subsidiary of the Borrower shall have filed or
supported a motion or other pleading for entry of an order, (i) to revoke,
reverse, stay, vacate, terminate, extend, rescind or seek reconsideration of any
provision of the Cash Management Order or the order approving the Permitted
Receivables Financing, (ii) to modify, supplement or amend any provision of the
Interim Order, the Final Order or this Agreement without the prior written
consent of the Administrative Agent and the affected Lenders or (iii) to permit
any administrative expense or any claim (now existing or hereafter arising, of
any kind or nature whatsoever) to have administrative priority as to any of the
Loan Parties, equal or superior to the priority of the Lenders in respect of the
Obligations, other than any superpriority administrative expense claim granted
in respect of the Permitted Receivables Financing, subject only to the extent of
the Carve-Out, or (iv) to grant or permit the grant of a Lien on the Collateral
(other than a Lien permitted by Section 6.02) that is senior to or pari passu
with the Liens on such Collateral securing the Obligations (other than a Lien
permitted by Section 6.02), (v) to permit charging of any of the Collateral
under section 506(c) of the Bankruptcy Code against the Secured Parties, or (vi)
without the prior written consent of the Required Lenders, to authorize
financing for any of the Loan Parties under section 364 of the Bankruptcy Code
(other than the transactions contemplated by the Loan Documents and any
Permitted Receivables Financing) unless such financing is expressly permitted
hereunder or such order contemplates the Full Satisfaction of the Secured
Obligations upon consummation thereof;

 

127 

 

(t)    Filing of Unapproved Plan. An order shall be entered by the Bankruptcy
Court confirming a plan of reorganization or liquidation in any of the
Bankruptcy Cases (or an order shall be entered by the Bankruptcy Court approving
a disclosure statement related to such plan) other than an Acceptable Plan, or
any of the Loan Parties or any of their Subsidiaries shall file, propose,
support, or fail to contest in good faith the filing or confirmation of such a
plan;

 

(u)    Relief from the Automatic Stay. The Bankruptcy Court shall enter an order
or orders granting relief from the automatic stay applicable under section 362
of the Bankruptcy Code to a holder or holders of any Lien (other than a holder
or holders of a Lien ranking senior in priority to the Liens securing the Loans)
or a Lien on any part of the Collateral securing the Loans to permit foreclosure
(or the granting of a deed in lieu of foreclosure or the like) on any such
Collateral with a value in excess of $5,000,000 in the aggregate or the Equity
Interests in any Loan Party or any Subsidiary whose Equity Interest (or portion
thereof) has been pledged as security for the Obligations (unless constituting a
sale or other disposition permitted by Section 6.05) or permit any such third
parties to exercise other remedies that would have a Material Adverse Effect);

 

(v)    Pre-Petition Cash Collateral. The Bankruptcy Court shall enter an order
denying or terminating the use of Pre-Petition Cash Collateral, and the Debtors
have not obtained use of cash collateral (consensually or non-consensually).

 

(w)    Unenforceability of the Interim Order or Final Order. Any material
provision of the Interim Order or the Final Order shall for any reason cease to
be valid or binding or enforceable against any of the Loan Parties, or any of
the Loan Parties or any other Subsidiary of the Borrower shall so state in
writing; or any of the Loan Parties or any other Subsidiary of the Borrower
shall commence or join in any legal proceeding to contest in any manner that the
Interim Order or the Final Order constitutes a valid and enforceable agreement,
or any of the Loan Parties or any other Subsidiary of the Borrower shall
commence or join in any legal proceeding to contest the validity or perfection
of any of the Liens in favor of the Holders of Secured Obligations, or any of
the Loan Parties shall commence or join in any legal proceeding to assert that
it has no further obligation or liability under the Interim Order or the Final
Order;

 

(x)    Motion against the Holders of Secured Obligations. Any of the Loan
Parties or any other Subsidiary of the Borrower shall seek to, or shall support
(whether by way of motion or other pleadings filed with the Bankruptcy Court or
any other writing executed by any Loan Party or by oral argument) any other
person’s motion to: (i) disallow in whole or in part any of the Obligations
arising under this Agreement or any other Loan Document (or any such order is
entered), or (ii) challenge the validity and enforceability of the Liens or
security interests granted or confirmed herein or in the Interim Order or the
Final Order in favor of the Holders of Secured Obligations;

 

(y)    Prohibited Payment. Any of the Borrower or any Restricted Subsidiary
shall make any payment (as adequate protection or otherwise), or application for
authority to pay, on account of any claim or debt arising prior to the Petition
Date other than payments authorized by

 

128 

 

the Bankruptcy Court in respect of the Interim Order, the Final Order or by any
other orders entered by the Bankruptcy Court in amounts consistent with the
Agreed Budget;

 

(z)    Failure to Conduct Business. If any Loan Party or other Restricted
Subsidiary is enjoined, restrained or in any way prevented by an order of a
court of competent jurisdiction (other than an order of the Bankruptcy Court
approved by the Required Lenders) from continuing to conduct all or any material
part of its business or affairs;

 

(aa)Failure to Satisfy Milestones. Any of the Milestones are not satisfied in
accordance with the terms (including the deadline for satisfaction) relating to
such Milestone;

 

(bb) Consolidation. Any Loan Party or any other Restricted Subsidiary of the
Borrower shall consolidate or combine with any other Person except to the extent
expressly permitted by Section 6.05 or pursuant to a confirmed Acceptable Plan;
or

 

(cc) Roll-Up. The Bankruptcy Court does not approve on the Final Order Date, or
any determination is made by the Bankruptcy Court at any time, that it will not
approve the “roll-up” of the Pre-Petition Revolving Loans into DIP Term Loans
under this Agreement, in a manner and on terms satisfactory to the affected
Lenders and in accordance with Section 2.01(b);

 

then, and in any such event, and at any time thereafter during the continuance
of such event, the Administrative Agent, on behalf of the Holders of Secured
Obligations, may, and at the direction of the Required Lenders shall, take any
or all of the following actions at the same or different times, subject to any
applicable notice period in the Orders, but without any action, approval,
further order or application of the Bankruptcy Court, and without the
requirement to give prior notice:

 

(i)                 declare the Commitment of each Lender to make Loans and/or
any obligation of the Issuing Banks to issue Letters of Credit to be terminated,
reduced or otherwise restricted whereupon such Commitments and obligations shall
be terminated, reduced or restricted to the extent that any such Commitment or
obligation remains;

 

(ii)               in the case of this clause (ii), at the direction of the
Required Lenders, declare the unpaid principal amount of all or any portion of
the outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind (except any notice required by the Orders), all of which are
hereby expressly waived by the Borrower;

 

(iii)             require that the Borrower Cash Collateralize that portion of
the L/C Obligations composed of the aggregate undrawn amount of Letters of
Credit (in an amount equal to 105% of the Fronting Exposure of the Issuing
Banks) if applicable; and

 

129 

 

(iv) subject to the proviso below, in the case of this clause (iv), at the
direction of the Required Lenders, exercise on behalf of itself, the Issuing
Banks, the Lenders and the other Holders of Secured Obligations all rights and
remedies available to it, the Issuing Banks, the Lenders and the other Holders
of Secured Obligations under the Loan Documents, including to enforce any and
all Liens and security interests created pursuant to the Collateral Documents or
exercise of any other rights or remedies with respect to the Collateral
(including rights to set off or apply any amounts in any bank accounts that are
a part of the Collateral);

 

provided that immediately upon the giving of any notice of the occurrence and
continuance of an Event of Default by the Administrative Agent in accordance
with the Orders, (w) any obligation of each Lender to make Loans and/or and any
obligation of Issuing Banks to issue Letters of Credit shall be suspended; (x)
the Administrative Agent may block or limit withdrawals from any bank accounts
that are a part of the Collateral (including, without limitation, by sending any
control activation notices to depositary banks pursuant to any control
agreement), (i) in accordance with the Agreed Budget and the Loan Documents to
fund payroll, make any required utilities payments and make any other critical
payments necessary to continue operations, and (ii) to satisfy the Carve-Out,
(y) except as otherwise expressly provided herein and in the Orders, the Loan
Parties shall deliver and cause the delivery of the proceeds of the Loans and
any Collateral to the Administrative Agent as provided herein; and (z) the
Administrative Agent shall be permitted to apply such proceeds in accordance
with the terms herein and in the Loan Documents.

 

SECTION 7.02. Prohibition on Credit Bidding By Lenders.

 

Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action with respect to all or
any portion of the Collateral, accelerate obligations under any Loan Documents,
or exercise any right that it might otherwise have under applicable Laws to
credit bid at foreclosure sales, UCC sales or other similar Dispositions of all
or any portion of the Collateral.

 

ARTICLE VIII

 

The Administrative Agent and Issuing Banks SECTION 8.01. Authorization and
Action.

 

(a) Each of the Lenders and Issuing Banks hereby irrevocably appoints the
Administrative Agent to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
VIII are solely for the benefit of the Administrative Agent, the Lenders, and
the Issuing

 

130 

 

Banks, and no Loan Party has rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

(b) The Administrative Agent shall also act as the collateral agent under the
Loan Documents, and each of the Lenders and Issuing Banks hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and Issuing Bank for purposes of acquiring, holding, and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
collateral agent and any co-agents, sub-agents, and attorneys-in-fact appointed
by Administrative Agent pursuant to Section 8.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of Articles VIII and IX as if set forth in full herein with
respect thereto. The Administrative Agent is authorized on behalf of all the
Lenders, without the necessity of any notice to or further consent from the
Lenders or the Issuing Bank, from time to time to take any action with respect
to any Collateral or the Loan Documents which may be necessary to perfect and
maintain perfected the Liens upon any Collateral granted pursuant to any
Collateral Document.

 

SECTION 8.02. Administrative Agent and its Affiliates.

 

(a)    The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, own securities of, lend money to, act as the financial
advisor or in any advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if it
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 

(b)    Each Lender and Issuing Bank understands that the Person serving as the
Administrative Agent, acting in its individual capacity, and its Affiliates
(collectively, the “Agent’s Group”) is engaged in a wide range of financial
services and businesses (including investment management, financing, securities
trading, corporate and investment banking and research) (such services and
businesses are collectively referred to in this Article VIII as “Activities”)
any may engage in the Activities with or on behalf of one or more of the Loan
Parties or their respective Affiliates. Furthermore, the members of the Agent’s
Group may, in undertaking the Activities,

 

131 

 

engage in trading in financial products or undertake other investment businesses
for its own account or on behalf of others (including the Loan Parties and their
Affiliates and including holding, for its own account or on behalf of others,
equity, debt and similar positions in the Borrower, another Loan Party or their
respective Affiliates), including trading in or holding long, short or
derivative positions in securities, loans, or other financial products of one or
more of the Loan parties or their Affiliates. Each Lender and Issuing Bank
understands and agrees that in engaging in the Activities, the members of the
Agent’s Group may receive or otherwise obtain information concerning the Loan
Parties or their Affiliates (including information concerning the ability of the
Loan Parties to perform their respective obligations hereunder and under the
other Loan Documents) which information may not be available to any of the
Lenders that are not members of the Agent’s Group. Neither the Administrative
Agent nor any other member of the Agent’s Group shall have any duty to disclose
to any Lender or Issuing Bank or use on behalf of any Lender or Issuing Bank,
nor be liable for the failure to so disclose or use, any information whatsoever
about or derived from the Activities or otherwise (including any information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Loan Party or any Affiliate of any Loan
Party) or to account for any revenue or profits obtained in connection with the
Activities, except that the Administrative Agent shall deliver or otherwise make
available to each Lender such documents as are expressly required by any Loan
Document to be transmitted by the Administrative Agent to the Lenders.

 

(c) Each Lender and Issuing Bank further understands that there may be
situations where members of the Agent’s Group or their respective customers
(including the Loan Parties and their Affiliates) either now have or may in the
future have interests or take actions that may conflict with the interests of
any one or more of the Lenders or Issuing Banks (including the interests of any
Lender or Issuing Bank hereunder and under the other Loan Documents). Each
Lender and Issuing Bank agrees that no member of the Agent’s Group is or shall
be required to restrict its activities as a result of any Person serving as the
Administrative Agent being a member of the Agent’s Group, and that each member
of the Agent’s Group may undertake any Activities without further consultation
with or notification of any Lender or Issuing Bank. None of (i) this Agreement
nor any other Loan Document, (ii) the receipt by the any members of the Agent’s
Group of information (including information concerning the ability of the Loan
Parties to perform their respective obligations hereunder and under the other
Loan Documents), or (iii) any other matter, shall give rise to any fiduciary,
equitable, or contractual duties (including any duty of trust, care or
confidence) owing by the Administrative Agent or any member of the Agent’s Group
to any Lender or Issuing Bank including any such duty that would prevent or
restrict any member of the Agent’s Group from acting on behalf of customers
(including the Loan Parties or their Affiliates) or for its own account.

 

SECTION 8.03. Duties. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

 

132 

 

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

 

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents) and may (but, except as expressly
contemplated hereby or by the other Loan Documents, is not required to) seek
instructions from the Lenders or Required Lenders (or any other applicable
percentage of Lenders) with respect to any matter or duty hereunder or under any
other Loan Document; provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law;

 

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity; and

 

(d)    shall not be liable for any damage or loss resulting from or caused by
events or circumstances beyond the Administrative Agent's reasonable control,
including nationalization, expropriation, currency or funds transfer
restrictions, the interruption, disruption, or suspension of the normal
procedures and practices of any securities market, power, mechanical,
communications, or other technological failures or interruptions, computer
viruses or the like, fires, floods, earthquakes, or other natural disasters,
civil, and military disturbance, acts of war or terrorism, riots, revolution,
acts of God, work stoppages, strikes, national disasters of any kind, or other
similar events or acts, or errors by the Borrower in its instructions to the
Administrative Agent.

 

SECTION 8.04. Administrative Agent’s Reliance, Etc.

 

(a) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Article VIII and Section 9.02) and shall be fully
protected in all cases in acting, or refraining from acting, in accordance with
a request or consent of such number or percentage of Lenders or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until a Loan Party, a Lender, or an Issuing Bank has
given

 

133 

 

written notice describing such Default or Event of Default to the Administrative
Agent. The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein or therein, other than to confirm
receipt of items expressly. required to be delivered to the Administrative
Agent.

 

(b)    The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document, or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent, or otherwise authenticated by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Bank prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for a Loan Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

(c)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

 

(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified

 

134 

 

professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96- 23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a)  of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(d) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (c) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (c), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related to hereto
or thereto).

 

SECTION 8.05. Sub-Agents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers by or through
their respective Related Parties. The Administrative Agent is authorized on
behalf of all the Lenders, without

 

135 

 

the necessity of any notice to or further consent from the Lenders or the
Issuing Banks, from time to time to permit any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent to take any action with
respect to any Collateral or the Loan Documents which may be necessary to
perfect and maintain perfected the Liens upon any Collateral granted pursuant to
any Collateral Document. The exculpatory provisions of this Article VIII, as
well as all other indemnity and expense reimbursement provisions of this
Agreement (including, without limitation, Section 9.03), shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as the Administrative Agent and as though such co-agents, sub- agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agent except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that Administrative Agent acted
with gross negligence or willful misconduct in the selection of such sub-
agents.

 

SECTION 8.06. Resignation.

 

(a)    The Administrative Agent may resign at any time by giving notice of its
resignation to the Lenders, the Issuing Banks, and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with and, so long as no Event of Default then exists, subject to
the approval (not to be unreasonably withheld or delayed) of, the Borrower, to
appoint a successor, which shall be a financial institution with an office in
the United States, or an Affiliate of any such financial institution with an
office in the United States. If no successor shall have been so appointed by the
Required Lenders and, if applicable, the Borrower and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders, the “Resignation Effective Date”), then the retiring Administrative
Agent may, on behalf of the Lenders and Issuing Banks, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)    With effect from the Resignation Effective Date (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
possessory Collateral held by the Administrative Agent on behalf of the Lenders
or Issuing Banks under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such Collateral until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the retiring Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and each Issuing Bank directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as the
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of

 

136 

 

the rights, powers, privileges and duties of the retiring Administrative Agent
(other than any rights to indemnity payments owed to the retiring Administrative
Agent) and the retiring Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Section and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as the Administrative Agent.

 

(c) Any resignation by Rabobank as the Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Bank. In the event of
any such resignation as an Issuing Bank, the Borrower shall be entitled to
appoint any Revolving Lender that is willing to accept such appointment as
successor issuing bank. Upon the acceptance of a successor’s appointment as the
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank, (ii) the retiring Issuing Bank shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements reasonably satisfactory to the retiring
Issuing Bank to effectively assume the obligations of the retiring Issuing Bank
with respect to such Letters of Credit.

 

SECTION 8.07. Lender Credit Decision. Each Lender and Issuing Bank acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. In this regard,
each Lender further acknowledges that White & Case LLP is acting in this
transaction as special counsel to Rabobank only, except to the extent otherwise
expressly stated in any legal opinion or any Loan Document. Each other party
hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.

 

SECTION 8.08. Other Agent Titles. Anything herein to the contrary
notwithstanding, neither the “Bookrunner” or “Lead Arranger” listed on the cover
page hereof or the “Arranger” referenced herein shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an
Issuing Bank hereunder.

 

137 

 

SECTION 8.09. Agent May File Proofs of Claim; Bankruptcy Events. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party or any Subsidiary, the Administrative
Agent (irrespective of whether the principal of any Loan or LC Disbursement
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
any Loan Party or any other Person primarily or secondarily liable) shall be
entitled and empowered (but not obligated), by intervention in such proceeding
or otherwise:

 

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Obligations or Secured Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Banks, and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Banks, and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Issuing Banks, and the Administrative Agent under Article II and Section 9.03)
allowed in such judicial proceeding; and

 

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same in accordance with
this Agreement; and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and Issuing Bank to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and Issuing
Banks, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Article II and Section 9.03.

 

SECTION 8.10. Collateral.

 

(a)    The Holders of Secured Obligations irrevocably authorize the
Administrative Agent, at its option and in its discretion:

 

(i)    to release any Lien (A) on all Collateral upon the Full Satisfaction of
all Secured Obligations, (B) with respect to any Collateral that is sold or
otherwise disposed of to a Person other than a Loan Party pursuant to a
disposition permitted by Section 6.05, or (C) subject to Section 9.02, as may be
approved, authorized, or ratified in writing by the Required Lenders;

 

(ii)   [reserved];

 

(iii)   [reserved];

 

138 

 

(iv)   to confirm in writing whether specific items or types of Loan Parties’
property are or are not included in the Collateral pursuant to the Loan
Documents;

 

(v)    to release any Subsidiary Guarantor from its obligations under the
Guaranty Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents; and

 

(vi)   to enter into the Intercreditor Agreement, and perform all obligations
thereunder, respectively, and to enter into any amendments of the Intercreditor
Agreement which do not materially modify the rights of the Holders of the
Secured Obligations thereunder, and the Holders of the Secured Obligations agree
to be bound by the terms thereof.

 

(b)    Upon request by the Administrative Agent at any time, the Holders of
Secured Obligations will confirm in writing the Administrative Agent’s authority
to release or subordinate its interest in particular types or items of property,
or to release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty pursuant to this Section 8.10.

 

(c)    The Administrative Agent, at the sole expense of the Loan Parties, shall
execute and deliver to the Loan Parties all releases or other documents
reasonably necessary or desirable to evidence or effect any release of Liens or
release of Guaranty Agreement authorized under Section 8.10(a), in each case,
without recourse to, or representation or warranty from, the Administrative
Agent; provided, that (i) the Administrative Agent shall not be required to
execute any document necessary to evidence such release authorized under clause
(i)(B) or (v) of Section 8.10(a) unless a Responsible Officer of the Borrower
shall certify in writing to the Administrative Agent that the transaction
requiring such release is permitted under the Loan Documents (it being
acknowledged that the Administrative Agent may rely on any such certificate
without further enquiry), (ii) the Administrative Agent shall not be required to
execute any document necessary to evidence such release on terms that, in the
Administrative Agent’s opinion, would expose the Administrative Agent to
liability or create any obligation or entail any consequence other than the
release of such Lien without recourse, representation, or warranty, and (iii) no
such release shall in any manner discharge, affect, or impair the Secured
Obligations or any Liens (other than those expressly being released) upon (or
obligations of any Loan Parties in respect of) all interests retained by the
Loan Parties, including, the proceeds of any sale, all of which shall continue
to constitute part of the Collateral. To the extent the Administrative Agent is
required to execute any releases or other documents in accordance with this
Section 8.10(c), the Administrative Agent shall do so promptly upon request of
the Borrower without the consent or further agreement of any Holder of Secured
Obligations.

 

(d)    The Administrative Agent shall have no obligation whatsoever to any of
the Holders of Secured Obligations to assure that the Collateral exists or is
owned by any Loan Party or its Subsidiaries or is cared for, protected, or
insured or has been encumbered, or that the Administrative Agent’s Liens have
been properly or sufficiently or lawfully created, perfected,

 

139 

 

protected, or enforced or are entitled to any particular priority, or to
exercise at all or in any particular manner or to continue exercising, any of
the rights, authorities and powers granted or available to the Administrative
Agent pursuant to any of the Loan Documents, it being understood and agreed that
in respect of the Collateral, or any act, omission, or event related thereto,
subject to the terms and conditions contained herein, the Administrative Agent
may act in any manner it may deem appropriate, in its sole discretion given the
Administrative Agent’s own interest in the Collateral in its capacity as one of
the Lenders and that the Administrative Agent shall have no other duty or
liability whatsoever to any Holders of Secured Obligations as to any of the
foregoing, except as otherwise provided herein.

 

(e)    The Holders of Secured Obligations hereby irrevocably authorize the
Administrative Agent, based upon the instruction of the Required Lenders, to (i)
consent to, credit bid or purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any sale thereof
conducted under the provisions of the Bankruptcy Code, including under section
363 of the Bankruptcy Code, (ii) credit bid or purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
at any sale or other disposition thereof conducted under the provisions of the
UCC, including pursuant to Section 9-610 or 9-620 of the UCC, or (iii) credit
bid or purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral at any other sale or foreclosure conducted
by the Administrative Agent (whether by judicial action or otherwise) in
accordance with applicable law. In connection with any such credit bid or
purchase, (A) the Secured Obligations owed to the Holders of Secured Obligations
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Secured Obligations with respect to contingent or unliquidated claims being
estimated for such purpose if the fixing or liquidation thereof would not unduly
delay the ability of Administrative Agent to credit bid or purchase at such sale
or other disposition of the Collateral and, if such claims cannot be estimated
without unduly delaying the ability of the Administrative Agent to credit bid,
then such claims shall be disregarded, not credit bid, and not entitled to any
interest in the asset or assets purchased by means of such credit bid) and the
Holders of Secured Obligations whose Secured Obligations are credit bid shall be
entitled to receive interests (ratably based upon the proportion of their
Secured Obligations credit bid in relation to the aggregate amount of Secured
Obligations so credit bid) in the asset or assets so purchased (or in the Equity
Interests of the acquisition vehicle or vehicles that are used to consummate
such purchase), and (B) the Administrative Agent, based upon the instruction of
the Required Lenders, may accept non-cash consideration, including debt and
equity securities issued by such acquisition vehicle or vehicles and in
connection therewith the Administrative Agent may reduce the Secured Obligations
owed to the Holders of Secured Obligations (ratably based upon the proportion of
their Secured Obligations credit bid in relation to the aggregate amount of
Obligations so credit bid) based upon the value of such non-cash consideration.

 

(f)    The Holders of the Secured Obligations acknowledge and agree that,
Rabobank or any of its Affiliates is, and may at any time be, the Receivables
Financier under the Permitted Receivables Financing.

 

140 

 

SECTION 8.11. Issuing Banks. No Issuing Bank nor any of their respective Related
Parties shall be liable for any action taken or omitted to be taken by any of
them hereunder or otherwise in connection with any Loan Document except for its
or their own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. Without limiting the
generality of the preceding sentence, Issuing Banks (a) shall have no duties or
responsibilities except those expressly set forth in the Loan Documents, and
shall not by reason of any Loan Document be a trustee or fiduciary for any
Lender or for the Administrative Agent, (b) shall not be required to initiate
any litigation or collection proceedings under any Loan Document, (c) shall not
be responsible to any Lender or the Administrative Agent for any recitals,
statements, representations, or warranties contained in any Loan Document, or
any certificate or other documentation referred to or provided for in, or
received by any of them under, any Loan Document, or for the value, validity,
effectiveness, enforceability, or sufficiency of any Loan Document or any other
documentation referred to or provided for therein or for any failure by any
Person to perform any of its obligations thereunder,

 

(d) may consult with legal counsel (including counsel for the Loan Parties or
the Administrative Agent), independent public accountants, and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants, or experts, and (e) shall incur no liability under or in respect of
any Loan Document by acting upon any notice, consent, certificate, or other
instrument or writing believed by it to be genuine and signed or sent by the
proper party or parties. As to any matters not expressly provided for by any
Loan Document, each Issuing Bank shall in all cases be fully protected in
acting, or in refraining from acting, hereunder in accordance with instructions
signed by the Required Lenders, and such instructions of the Required Lenders
and any action taken or failure to act pursuant thereto shall be binding on all
of the Lenders and the Administrative Agent; provided, however, that no Issuing
Bank shall be required to take any action which such Issuing Bank reasonably
believes exposes it to personal liability or which such Issuing Bank reasonably
believes is contrary to any Loan Document or applicable law.

 

SECTION 8.12. Agency for Perfection. The Administrative Agent hereby appoints
each other Lender as its agent (and each Lender hereby such appointment) for the
purpose of perfecting the Administrative Agent’s Liens in assets which, in
accordance with Article 8 or Article 9, as applicable, of the UCC can be
perfected by possession or control. Should any Lender obtain possession or
control of any such Collateral, such Lender shall notify Administrative Agent
thereof, and, promptly upon the Administrative Agent’s request therefor shall
deliver possession or control of such Collateral to the Administrative Agent or
in accordance with the Administrative Agent’s instructions.

 

SECTION 8.13. Affiliates of Lenders; Banking Services Providers; Swap
Obligations. By accepting the benefits of the Loan Documents, any Affiliate of a
Lender, or any Person providing Non-Lender Banking Services, that is owed any
Secured Obligation is bound by the terms of the Loan Documents. Notwithstanding
the foregoing: (a) neither the Administrative Agent, any Lender nor any Loan
Party shall be obligated to deliver any notice or communication required to be
delivered to any Lender under any Loan Documents to any Affiliate of any Lender
or any Person providing Non- Lender Banking Services; and (b) no Affiliate of
any Lender or Person providing Non-Lender Banking Services that is owed any
Secured Obligation shall be included in the determination of the Required

 

141 

 

Lenders or entitled to consent to, reject, or participate in any manner in any
amendment, waiver or other modification of any Loan Document. The Administrative
Agent shall deal solely and directly with the related Lender of any such
Affiliate in connection with all matters relating to the Loan Documents. The
Secured Obligation owed to such Affiliate shall be considered the Secured
Obligations of its related Lender for all purposes under the Loan Documents and
such Lender shall be solely responsible to the other parties hereto for all the
obligations of such Affiliate under any Loan Document. It is understood and
agreed that the rights and benefits under this Agreement, the Collateral
Documents, and the Subsidiary Guaranties of each Lender or Affiliate of a Lender
that provides Lender Banking Services or is owed any Swap Obligations and each
Person providing Non-Lender Banking Services, in such capacity, consist
exclusively of such Lender’s, Affiliate’s or other Person’s right to share in
payments and collections of the Collateral and payments under the Subsidiary
Guaranties; provided that for the avoidance of doubt, (i) obligations of the
Borrower or any Subsidiary under any Banking Services Agreement or Swap
Agreement shall be secured and guaranteed pursuant to the Collateral Documents
and Subsidiary Guaranties, respectively, only to the extent that, and for so
long as, the other Secured Obligations are so secured and guaranteed and (ii)
any release of Collateral or any Subsidiary Guarantors effected in the manner
permitted by this Agreement shall not require the consent of holders of
obligations under Banking Services Agreements or Swap Agreements. All Banking
Services Obligations and Swap Obligations shall be secured but on a silent
basis, so that notwithstanding any other provision, if any, in this Agreement or
any Collateral Document or Subsidiary Guaranty, no Lender or Affiliate of a
Lender that provides Lender Banking Services or is owed any Swap Obligations and
no provider of Non-Lender Banking Services shall be able to take any action in
respect of the Collateral or Subsidiary Guaranties nor instruct the Required
Lenders or the Administrative Agent to take any such action nor have any rights
in connection with the management or release of any Collateral or the
obligations of any Subsidiary Guarantor under any Subsidiary Guaranty. By
accepting the benefits of the Collateral and the Subsidiary Guaranties, such
Lender, Affiliate or other Person shall be deemed to have appointed the
Administrative Agent as its agent and agreed to be bound by the Loan Documents
as a Holder of Secured Obligations, subject to the limitations set forth in this
paragraph. The Administrative Agent shall not owe any fiduciary duty, duty of
loyalty, duty of care, duty of disclosure, or any other obligation whatsoever to
any Lender or Affiliate of a Lender that provides Banking Services or is owed
any Swap Obligations or any provider of Non-Lender Banking Services, in each
case with respect to any Banking Services Obligation or Swap Obligation. The
Administrative Agent shall have no duty to determine the amount or the existence
of any amounts owing under any Banking Services Agreements or Swap Agreements.
In connection with any such distribution of payments and collections or
termination or release by the Administrative Agent of any Liens or Subsidiary
Guarantors thereunder, the Administrative Agent shall be entitled to assume no
amounts are due under any Banking Services Agreement or Swap Agreement unless
such Lender or Affiliate of a Lender that provides Lender Banking Services or is
owed any Swap Obligations or such provider of Non-Lender Banking Services has
notified the Administrative Agent in writing of the amount of any such liability
owed to it at least 5 Business Days prior to such distribution, termination, or
release.

 

142 

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01. Notices.

 

(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i)    if to the Borrower, to Dean Foods Corporation, 2711 N. Haskell Avenue,
Suite 3400, Dallas, Texas 75204, Attention: Office of the General Counsel;

 

(ii)   if to the Administrative Agent in connection with any Borrowing Request,
Interest Election Request, or any payment or prepayment of the Obligations, to
it at c/o Rabobank Corporate Banking Services, 245 Park Avenue, 38th Floor, New
York, NY 10167; Telecopy No. (914) 304-9327; Telephone No. (212) 574-7325 /
(212) 574-7346; Attention: Ann McDonough/Vivian Li; Email:
fm.am.syndicatedloans@rabobank.com and Vivian.Li@rabobank.com;

 

(iii)  if to Rabobank as Issuing Bank, to it at c/o Rabo Support Services, Inc.,
at Rabobank Corporate Banking Services, 245 Park Avenue 38th Floor, New York, NY
10167; Attention: Sandra Rodriguez; Telecopy No. (914) 304-9329; Telephone No.
(212) 574-7315; Email: Sandra.L.Rodriguez@rabobank.com with a copy to:
RaboNYSBL@rabobank.com;

 

(iv)  if to the Administrative Agent in connection with any other matter
(including deliveries under Section 5.01 and other matters), to it at Rabobank
Loan Syndications, 245 Park Avenue, 37th Floor, New York, NY 10167, Attention:
Loan Syndications; Telecopy No. (212) 808-2578; Telephone No. (212) 808-6808;
Email: syndications.ny@rabobank.com; and

 

(v)   if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

 

143 

 

(b)    Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent, the
Issuing Banks, or the Borrower may each, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)    Each of the Borrower, the Administrative Agent and each Issuing Bank may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent and the Issuing Banks. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

 

(d)    Electronic Systems.

 

(i)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak, ClearPar or a substantially similar Electronic System.

 

(ii)   Any Electronic System used by the Administrative Agent is provided “as
is” and “as available”. The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose,

 

144 

 

non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or any
Electronic System. In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to any
Loan Party, any Lender, any Issuing Bank or any other Person or entity for
damages of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of communications or notices through IntraLinks, Syndtrak,
ClearPar, or a substantially similar electronic transmission system, any other
electronic platform or electronic messaging service, or through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.

 

(e) Reliance by Administrative Agent, Issuing Bank and Lenders. The
Administrative Agent, the Issuing Banks and the Lenders shall be entitled to
rely and act upon any notices (including telephonic notices, Borrowing Requests
and Interest Election Requests) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, the Issuing Banks, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

SECTION 9.02. Waivers; Amendments.

 

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the

 

145 

 

making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.

 

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders, or (y) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent with the consent of the Required Lenders and the Loan Party
or Loan Parties that are parties thereto; provided that no such agreement shall,
(i)  increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees or other amounts payable hereunder, without the written consent
of each Lender directly affected thereby; provided, however, that only the
consent of the Required Lenders shall be necessary to amend Section 2.13(c),
(iii) postpone any scheduled date of payment of the principal amount of any Loan
or LC Disbursement (other than any reduction of the amount of, or any extension
of the payment date for, the mandatory prepayments required under Section 2.11,
in each case which shall only require the approval of the Required Lenders), or
any date for the payment of any interest, fees or other Obligations payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(c) in a manner that would alter the manner in which payments are shared,
without the written consent of each Lender adversely affected thereby, (v)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder, without the written
consent of each Lender, (vi) release all or substantially all of the Subsidiary
Guarantors from their obligations under the Subsidiary Guaranty (except as
otherwise permitted herein or in the other Loan Documents), without the written
consent of each Lender, (vii) except as provided in Section 8.10 or in any
Collateral Document, release all or substantially all of the Collateral, without
the written consent of each Lender, (viii) except as provided in Section 8.10,
contractually subordinate the payment of all Obligations to any other
Indebtedness or contractually subordinate the priority of all of the Liens in
favor of the Administrative Agent securing the Secured Obligations to the Liens
securing any other Funded Indebtedness (other than Indebtedness permitted by
Section 6.01(d)), without the written consent of each Lender adversely affected
thereby, or (ix) amend the definition of “Borrowing Base” or any defined term
used therein in a manner that results in more credit being made available to the
Borrower based upon the Borrowing Base without the written consent of the
Super-Majority Required Lenders; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent or any Issuing Bank hereunder without the prior written consent of the
Administrative Agent or such Issuing Bank, as the case may be (it being
understood that any change to Section 2.21 shall require the consent of the
Administrative Agent and the Issuing Banks). The Administrative Agent may also
amend

 

146 

 

Schedule 1.01(a) to reflect assignments entered into pursuant to Section 9.04.
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of the first proviso of this paragraph
and then only in the event such Defaulting Lender shall be directly affected by
such amendment, waiver or other modification.

 

(c)    [Reserved].

 

(d)    Notwithstanding anything to the contrary herein (i) the Administrative
Agent may, with the consent of the Borrower only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency and (ii)   the Administrative Agent
may, in its discretion, grant extensions of time for the creation or perfection
of security interests in, and Mortgages on, or obtaining of title insurance or
taking of other actions with respect to, particular assets (including extensions
beyond the Effective Date or any date set forth in Schedule 5.17) as and to the
extent expressly provided in this Agreement.

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

 

(a)    The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by each of the Administrative Agent and its Affiliates and
each of the Lenders party hereto as of the Effective Date, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and/or counsel for each of the Lenders party hereto as of the Effective
Date, and of consultants, advisors, appraisers and auditors, in connection with
the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks or DebtDomain) of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated) and the
preparation and review of pleadings, documents and reports related to the
Bankruptcy Cases (and any successor cases relating thereto), attendance at
meetings, court hearings or conferences related to the Bankruptcy Cases (and any
successor cases relating thereto) and general monitoring of the Bankruptcy Cases
(and any successor cases relating thereto), (ii) all reasonable and documented
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement, collection or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit, and (iv) without limiting

 

147 

 

the generality of the foregoing, all reasonable fees and expenses of any
financial advisory, appraisal or accounting firm retained by or for the benefit
of the Administrative Agent).

 

(b)     The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Arrangers, each Issuing Bank and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii)   any actual or alleged presence or
release of Hazardous Materials on or from any property owned, leased or operated
by the Borrower or any of its Subsidiaries, or any Environmental Liability
related in any way to the Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any of its Subsidiaries,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses (1) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (x) the gross negligence or willful misconduct of
such Indemnitee or (y) the material breach of any express obligation of an
Indemnitee under this Agreement pursuant to a claim initiated by the Borrower or
(2) arise out of any investigation, litigation or proceeding that does not
involve an act or omission by the Borrower or any Subsidiary and solely in
connection with a dispute among Indemnitees (except when and to the extent that
one of the parties to such dispute was acting in its capacity as an Agent,
Issuing Bank or other agency capacity and, in such case, excepting only such
party). This Section 9.03(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims or damages arising from any non-Tax
claim.

 

(c)     To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent (or any sub-agent thereof) or any Issuing
Bank under paragraph (a) or (b) of this Section, but without affecting the
Borrower’s obligations to make such payments, each Lender severally agrees to
pay to the Administrative Agent or any Issuing Bank, as the case may be, such
Lender’s Applicable Percentage (or with respect to payments to an Issuing Bank,
its Applicable Revolving Credit Percentage) (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), of such unpaid
amount (it being understood that the Borrower’s failure to pay any such amount
shall not relieve the Borrower of any default in the payment thereof); provided
that the unreimbursed expense or indemnified loss, claim, damage,

 

148 

 

penalty, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any sub-agent thereof) or any
Issuing Bank in its capacity as such.

 

(d)    To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof, other than, in each case, for direct or
actual damages resulting from such Indemnitee’s (x) gross negligence, (y)
willful misconduct or (z) material breach of express obligations hereunder
pursuant to a claim initiated by the Borrower, in each case as determined by a
final and non-appealable judgment of a court of competent jurisdiction. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

 

(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.

 

(f)    The agreements of this Section and the indemnity provision of Section
9.01(e) shall survive the resignation or replacement of the Administrative Agent
and/or the Issuing Banks, the replacement of any Lender, and the Full
Satisfaction of the Secured Obligations.

 

SECTION 9.04. Successors and Assigns.

 

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans

 

149 

 

at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

 

(A) the Administrative Agent; and

 

(B) other than with respect to any DIP Term Loan, each Issuing Bank;

 

provided that no DIP Term Loan Commitment (and no underlying Pre- Petition
obligations relating thereto) may be assigned by any Person between the
Effective Date and the effectuation of the DIP Term Loans upon the entry of the
Final DIP Order unless such Person transfers such DIP Term Loan Commitment and
the related underlying Pre-Petition obligations simultaneously, in the same
amount and to the same Person.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A)              except in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund, an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than

 

$5,000,000 with integral multiples of $500,000 in excess thereof unless each of
the Borrower and the Administrative Agent otherwise consent; provided that no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing;

 

(B)              each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Loans;

 

(C)              the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment; and

 

(D)              the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information

 

150 

 

(which may contain material non-public information about the Borrower and its
Affiliates, the Loan Parties and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

 

(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Upon request, the Borrower (at its expense) shall
execute and deliver a promissory note in the form of Exhibit E to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

 

(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(b), 2.06(d) or (e),

 

151 

 

2.07(b), 2.18(c) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(c)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Banks, sell participations to one or more
banks or other entities (a “Participant”), other than an Ineligible Institution,
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to have this
Agreement enforced by the Administrative Agent on its behalf, and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender; provided such Participant agrees to be subject to Section 2.18(c)
as though it were a Lender. The Borrower and the Administrative Agent shall be
entitled to conclusively rely on information contained in notices delivered
pursuant to this paragraph. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance

 

152 

 

of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.

 

(iii)    Notwithstanding anything in Section 9.04(c) to the contrary, any
Participant that is a Farm Credit Lender that (i) has purchased a participation
in a minimum amount of $10,000,000.00, (ii) has been designated as a voting
Participant (a “Voting Participant”) in a notice (a “Voting Participant Notice”)
sent by the relevant Lender or existing Voting Participant to the Administrative
Agent and (iii) receives, prior to becoming a Voting Participant, the consent of
the Administrative Agent (such consent to be required only to the extent and
under the circumstances it would be required if such Voting Participant were to
become a Lender pursuant to an assignment in accordance with Section 9.04(b) and
such consent is not required for an assignment to an existing Voting
Participant), shall be entitled to vote as if such Voting Participant were a
Lender on all matters subject to a vote by the Lender, and the voting rights of
the selling Lender or existing Voting Participant shall be correspondingly
reduced, on a dollar-for-dollar basis. Each Voting Participant Notice shall
include, with respect to each Voting Participant, the information that would be
included by a prospective Lender in an Assignment and Assumption.
Notwithstanding the foregoing, each Farm Credit Lender designated as a Voting
Participant on Schedule 9.04 shall be a Voting Participant without delivery of a
Voting Participation Notification and without the prior written consent of the
Administrative Agent. The Administrative Agent and the Borrower shall be
entitled to conclusively rely on information contained in Voting Participant
Notices and all other notices delivered pursuant hereto. The voting rights of
each Voting Participant are solely for the benefit of such Voting Participant
and shall not inure to any assignee or participant of such Voting Participant
that is not a Farm Credit Lender.

 

(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(e)    Notwithstanding anything to the contrary contained herein, if at any time
Rabobank assigns all of its Commitments and Loans pursuant to Section 9.04(b),
Rabobank may,

 

153 

 

upon 30 days’ notice to the Borrower and the Lenders, resign as an Issuing Bank.
In the event of any such resignation as an Issuing Bank, the Borrower shall be
entitled to appoint from among the Lenders a successor Issuing Bank hereunder;
provided that such Lender consents in writing and in advance to becoming a
successor Issuing Bank hereunder; provided further, however, that no failure by
the Borrower to appoint any such successor shall affect the resignation of
Rabobank as an Issuing Bank. If Rabobank resigns as an Issuing Bank, it shall
retain all the rights, powers, privileges and duties of an Issuing Bank
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an Issuing Bank and all Obligations with respect
thereto (including the right to require the Lenders to make ABR Loans or fund
risk participations pursuant to Section 2.06(e)). Upon the appointment of a
successor Issuing Bank, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Issuing
Bank and (b) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Rabobank to effectively
assume the obligations of Rabobank with respect to such Letters of Credit.

 

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16,

 

2.17 and 9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

 

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their

 

154 

 

respective successors and assigns. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy, e-mailed.pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execute”, “execution”, “signed”, “signature”, “delivery”,
and words of like import in or relating to any document to be signed in
connection with this Agreement and the transactions contemplated hereby
(including, without limitation, Assignment and Assumptions, amendments,
Borrowing Requests, waivers and consents) shall be deemed to include Electronic
Signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that notwithstanding
anything contained herein to the contrary the Administrative Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it.

 

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or any
Subsidiary Guarantor against any of and all the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
applicable Lender shall notify the Borrower, the Administrative Agent of such
set-off or application; provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such set-off or application
under this Section. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

 

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

 

(a) This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other loan document, as

 

155 

 

expressly set forth therein) and the Transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the Law of the
State of New York and, to the extent applicable, the Bankruptcy Code.

 

(b)   Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Bankruptcy
Court and, if the Bankruptcy Court does not have, or abstains from,
jurisdiction, the Supreme Court of the State of New York sitting in New York
County, Borough of Manhattan, and of the United States District Court for the
Southern District of New York, and any appellate court from any thereof in any
action or proceeding arising out of or relating to any Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

 

(c)   Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)   Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED

 

156 

 

TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and its and its Affiliates’ respective directors, trustees, officers,
employees and agents, including accountants, auditors, legal counsel and other
advisors who have a need to know such Information in connection with the
transactions contemplated by the Loan Documents (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by Requirement of Law or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower, its Subsidiaries and their obligations, (g) with the
prior consent of the Borrower, (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent, an Issuing Bank or any Lender on
a nonconfidential basis from a source other than the Borrower (which source is
not known by such recipient to be in breach of confidentiality obligations to
the Borrower or any Subsidiary), (i) on a confidential basis to any rating
agency in connection with rating the Borrower or its Subsidiaries or the credit
facilities provided hereunder, (j) on a confidential basis to its insurers,
reinsurers and insurance brokers, or (k) on a confidential basis to the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers of other market identifiers with respect to the
credit facilities provided hereunder. For the purposes of this Section,
“Information” means all information received from a Loan Party or any Subsidiary
relating to the Loan Parties or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by such Loan Party or any Subsidiary (other than any such
information received from a source that is known by such recipient to be in
breach of confidentiality obligations to such Loan Party or any Subsidiary). Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information

 

157 

 

about this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Arrangers and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments, but only to the extent consistent with information that has
previously been publicly disclosed by the Borrower.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES,
THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES AND
ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

 

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither any Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrower in violation of any
Requirement of Law.

 

SECTION 9.14. USA PATRIOT Act. Each of the Administrative Agent, the Issuing
Bank, and each Lender that is subject to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”)
hereby notifies each Loan Party that pursuant to the requirements of the Act, it
is required to obtain, verify and record information that identifies such Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with the Act. The Borrower

 

158 

 

hereby agrees to provide, and cause each other Loan Party to provide, such
information promptly upon the request of the Administrative Agent or any Lender.
Each Lender subject to the Act acknowledges and agrees that neither such Lender,
nor any of its Affiliates, participants or assignees, may rely on the
Administrative Agent to carry out such Lender’s, Affiliate’s, participant’s or
assignee’s customer identification program, or other obligations required or
imposed under or pursuant to the USA Patriot Act or the regulations thereunder,
including the regulations contained in 31 CFR 103.121 (as hereafter amended or
replaced, the “CIP Regulations”), or any other Anti-Terrorism Law, including any
programs involving any of the following items relating to or in connection with
any Loan Party, its Affiliates or its agents, this Agreement, the Loan Documents
or the transactions hereunder or contemplated hereby: (a) any identity
verification procedures, (b) any record-keeping, (c) comparisons with government
lists, (d) customer notices, or (e) other procedures required under the CIP
Regulations or such other law.

 

SECTION 9.15. Disclosure. The Borrower and each Lender hereby acknowledges and
agrees that the Administrative Agent and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with any of
the Borrower, its Subsidiaries and their respective Affiliates.

 

SECTION 9.16. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Holders of Secured Obligations, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession. Should any Lender (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

 

SECTION 9.17. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.

 

SECTION 9.18. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver

 

159 

 

or other modification hereof or of any other Loan Document), the Borrower
acknowledges and agrees that: (i) (A) the arranging and other services regarding
this Agreement provided by the Lenders are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Lenders and
their Affiliates, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lenders and their
Affiliates is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) no Lender or any of its Affiliates has
any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except, in the case of a Lender, those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

SECTION 9.19. Release of Subsidiary Guarantors.

 

(a)    A Subsidiary Guarantor shall automatically be released from its
obligations under the Subsidiary Guaranty upon the consummation of any
transaction permitted by this Agreement as a result of which such Subsidiary
Guarantor ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
(and is hereby irrevocably authorized by each Lender to) execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent.

 

(b)    Further, the Administrative Agent may (and is hereby irrevocably
authorized by each Lender to), upon the request of the Borrower, release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if such
Subsidiary Guarantor is no longer a Subsidiary upon the consummation of a
transaction permitted by this Agreement.

 

(c)    At such time as the Secured Obligations (other than Obligations expressly
stated to survive such payment and termination) shall have been Fully Satisfied,
the Subsidiary Guaranty and all obligations (other than those expressly stated
to survive such termination) of each Subsidiary Guarantor thereunder shall
automatically terminate, all without delivery of any instrument or performance
of any act by any Person.

 

160 

 

SECTION 9.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or Issuing Bank that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing Bank that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)     the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other

 

instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

SECTION 9.21. Construction; Independence of Covenants.

 

(a)    The Borrower, each other Loan Party (by its execution of the Loan
Documents to which it is a party), the Administrative Agent and each Lender
acknowledges that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review the Loan Documents with
its legal counsel and that the Loan Documents shall be construed as if jointly
drafted by the parties thereto.

 

(b)    All covenants and other agreements contained in this Agreement or any
other Loan Document shall be given independent effect so that, if a particular
action or condition is not permitted by any of such covenants or other
agreements, the fact that such action or condition would be permitted by an
exception to, or otherwise be within the limitations of, another covenant or
other agreement shall not avoid the occurrence of a Default if such action is
taken or such condition exists.

 

161 

 

SECTION 9.22. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

(a)    in the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b) As used in this Section 9.22, the following terms have the following
meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:

 

(i)     a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

162 

 

(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

SECTION 9.23. Orders. The Loan Parties, the Administrative Agent, the Issuing
Banks and the Lenders hereby expressly agree that in the event of any conflict
between this Agreement and the Orders, the Orders shall control.

 

 

[Signature Pages Follow]

 

163 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

DEAN FOODS COMPANY, 

as the Borrower 

           By: /s/ Edgar A. DeGuia    

Name: Edgar A. DeGuia 

Title:   Vice President and Treasurer 

 

 

Signature Page to

Credit Agreement 

 

 



ISSUING BANK AND  

ADMINISTRATIVE AGENT: 

COOPERATIEVE RABOBANK U.A.,

NEWYORK BRANCH, an Issuing Bank and

Administrative Agent

          By: /s/ Christopher Hartofilis     Name: Christopher Hartofilis    
Title:   Managing Director

   

          By: /s/ Dusan Lazarov     Name: Dusan Lazarov     Title:   Managing
Director

 

 

 

LENDERS:

COOPERATIEVE RABOBANK U.A., NEW



YORK BRANCH, as a Lender

      By: /s/ Christopher Hartofilis   Name: Christopher Hartofilis   Title:
Managing Director

   

          By: /s/ Dusan Lazarov   Name: Dusan Lazarov   Title: Managing Director

  

 

 

 

 

ACF FINCO I LP,

as a Lender

      By: /s/ Oleh Szczupak   Name: Oleh Szczupak   Title: Authorized Signatory

 

 

Signature Page to
Credit Agreement 

 

 

 

BMO Harris Bank N.A.,

as a Lender

      By: /s/ Sarah Yates  

Name:

Title:

Sarah Yates 

Vice President 

 

 

Signature Page to

 Credit Agreement

 

 

 

CoBank, ACB, 

as a Lender

          By: /s/ Wayne P. Graffis    

Name: Wayne P. Graffis

Title:   Vice President

 

 



 

Signature Page to

Credit Agreement

 

 

 

ING Capital LLC, 

as a Lender 

          By: /s/ Daniel W. Lamprecht    

Name: Daniel W. Lamprecht

Title:   Managing Directo 

  

          By: /s/ Gonzalo Sanchez    

Name: Gonzalo Sanchez 

Title:   Director 

 

 

 

Signature Page to

Credit Agreement

 

 

 

PNC Bank, National Association, 

as a Lender 

          By: /s/ Daniel G. Finnegan    

Name: Daniel G. Finnegan 

Title:   Senior Vice President 

 

 

 

Signature Page to

Credit Agreement 

 

 

  CIT Northbridge Funding I LLC, as a Lender           By: /s/ Name: Jacqueline
Iervese    

Name: Jacqueline Iervese 

Title:   Authorized Signatory 

 

 

 

 

Signature Page to

Credit Agreement



 

